Exhibit 10.8

 

CONFORMED COPY

 

AGREEMENT

 

DATED 9TH FEBRUARY, 2005

 

€170,000,000

 

CREDIT FACILITIES

 

FOR

 

HUNGAROTEL TÁVKÖZLÉSI RÉSZVÉNYTÁRSASÁG

and others

 

ARRANGED BY

 

CALYON and CALYON BANK HUNGARY RT.

as Global Coordinators, Bookrunners and Mandated Lead Arrangers

 

MAGYAR KÜLKERESKEDELMI BANK RÉSZVÉNYTÁRSASÁG

and

WESTLB AG, LONDON BRANCH

as Mandated Lead Arrangers

 

WITH

 

CALYON BANK HUNGARY RT.

as Original Account Bank

 

CALYON

as Facility Agent

 

and

 

MAGYAR KÜLKERESKEDELMI BANK RÉSZVÉNYTÁRSASÁG

as Security Agent

 

THIS AGREEMENT IS ENTERED INTO WITH THE BENEFIT OF

AND SUBJECT TO THE TERMS OF A PRIORITY AGREEMENT

DATED ON OR ABOUT THE DATE OF THIS AGREEMENT

 

 

LOGO [g6467464674pic1.jpg]   LOGO [g6467464674pic2.jpg] ALLEN & OVERY LLP  

DR EVA HEGEDUS IN ASSOCIATION

WITH ALLEN & OVERY LLP

PARIS   BUDAPEST



--------------------------------------------------------------------------------

CONTENTS

 

Clause


--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.   Interpretation    1 2.   Facilities    26 3.   Purpose    27 4.  
Conditions Precedent    28 5.   Utilisation-Loans    30 6.   Repayment    31 7.
  Prepayment and Cancellation    31 8.   Interest    37 9.   Terms    40 10.  
Market Disruption    41 11.   Taxes    42 12.   Increased Costs    44 13.  
Mitigation and Conduct of Business    45 14.   Payments    45 15.   Guarantee
and Indemnity    47 16.   Representations and Warranties    51 17.   Information
Covenants    60 18.   Financial Covenants    66 19.   General Covenants    70
20.   Default    90 21.   Security    97 22.   The Administrative Parties    100
23.   Evidence and Calculations    105 24.   Fees    106 25.   Indemnities and
Break Costs    106 26.   Expenses    107 27.   Amendments and Waivers    108 28.
  Changes to the Parties    109 29.   Disclosure of Information    114 30.  
Set-off    115 31.   Pro Rata Sharing    115 32.   Severability    116 33.  
Counterparts    116 34.   Notices    116 35.   Language    118 36.   Governing
Law    119 37.   Enforcement    119 38.   Whole Agreement    120

 

 



--------------------------------------------------------------------------------

Schedule


--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.   Original Parties          Part 1        Original Obligors          Part
2        Original Lenders      6.   Security Documents     



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 9th February , 2005

 

BETWEEN:

 

(1) HUNGARIAN TELEPHONE AND CABLE CORP., a Delaware corporation, with its
principal office at 1201 Third Avenue Suite 3400, Seattle, Washington WA
98101-3034, United States of America (the Company);

 

(2) THE PERSONS listed in Part 1 of Schedule 1 (Original Parties) as original
borrowers (in this capacity, the Original Borrowers);

 

(3) THE PERSONS listed in Part 1 of Schedule 1 (Original Parties) as original
guarantors (in this capacity, the Original Guarantors);

 

(4) CALYON and CALYON BANK HUNGARY RT. as global coordinators, bookrunners and
mandated lead arrangers (in this capacity, the Global Coordinators);

 

(5) MAGYAR KÜLKERESKEDELMI BANK RÉSZVÉNYTÁRSASÁG and WESTLB AG, LONDON BRANCH as
mandated lead arrangers (in this capacity and together with the Global
Coordinators, the Mandated Lead Arrangers);

 

(6) THE PERSONS listed in Part 2 of Schedule 1 (Original Parties) as original
lenders (in this capacity, the Original Lenders);

 

(7) CALYON BANK HUNGARY RT. as original account bank (in this capacity, the
Original Account Bank);

 

(8) CALYON as facility agent (in this capacity, the Facility Agent); and

 

(9) MAGYAR KÜLKERESKEDELMI BANK RÉSZVÉNYTÁRSASÁG as security agent and trustee
(in this capacity, the Security Agent).

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

 

In this Agreement:

 

10K Document means any 10K filing made by the Company to the Securities and
Exchange Commission of the United States of America in respect of any financial
year of the Company ending on 31st December each year.

 

10Q Document means any 10Q filing made by the Company to the Securities and
Exchange Commission of the United States of America in respect of any quarterly
financial period of the Company.

 

Acceptable Bank means:

 

  (a) a Mandated Lead Arranger;

 

1



--------------------------------------------------------------------------------

  (b) a bank or financial institution which has a rating for its long-term debt
obligations of AA or higher by S&P or Fitch or Aa2 or higher by Moody’s or a
comparable rating from an internationally recognised credit rating agency; or

 

  (c) any other bank or financial institution approved by the Facility Agent.

 

Account has the meaning given to it in Schedule 9 (Accounts).

 

Account Bank means in relation to an Obligor:

 

  (a) an Original Account Bank specified in paragraph 2 of Schedule 9 (Accounts)
as holding an Account for that Obligor; or

 

  (b) any person which becomes an Account Bank for that Obligor after the date
of this Agreement in accordance with the terms of paragraph 40 of Schedule 9
(Accounts) of this Agreement.

 

Accounting Date means each 31st March, 30th June, 30th September and 31st
December.

 

Accounting Period means a period of one year, three months or one month ending,
in the case of each three month and one year period, on an Accounting Date for
which Accounts are required to be prepared under this Agreement.

 

Accounting Principles means accounting principles, policies, standards, bases
and practices which, as at the date of this Agreement, are:

 

  (a) in the case of Accounts of the Company, generally accepted in the United
States and approved by the relevant regulatory or other accounting bodies in
that jurisdiction;

 

  (b) in the case of Accounts of Pantel Rt., International Accounting Standards;
and

 

  (c) in the case of Accounts of any other member of the Group, generally
accepted in the jurisdiction of incorporation of that member of the Group and
approved by the relevant regulatory or other accounting bodies in that
jurisdiction.

 

Accounts means each set of financial statements required to be prepared by a
member of the Group and delivered to the Facility Agent under Clause 17.1(a)
(Financial statements).

 

Additional Borrower means a member of the Group which becomes a Borrower in
accordance with Clause 28.6 (Additional Obligors).

 

Additional Cost Rate has the meaning given to it in Schedule 4 (Calculation of
Mandatory Cost Formulae).

 

Additional Guarantor means a member of the Group which becomes a Guarantor in
accordance with Clause 28.6 (Additional Obligors).

 

Additional Obligor means an Additional Borrower or an Additional Guarantor.

 

Administrative Party means an Account Bank, a Mandated Lead Arranger, the
Facility Agent or the Security Agent.

 

Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.

 

2



--------------------------------------------------------------------------------

Agent means the Facility Agent or the Security Agent, as the case may be or as
the context requires.

 

Agent’s Spot Rate of Exchange means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency in the Paris foreign exchange market
with the Base Currency as of 11.00 a.m. (Paris time) on a particular day.

 

Agreed Upon Procedures Report means a report addressed to the Finance Parties in
which the Auditors confirm in relation to the Accounts which the report
accompanies:

 

  (a) the arithmetic calculations applied by the Company in converting any
amount in those Accounts not denominated in the Base Currency into the Base
Currency; and

 

  (b) (in relation to the Company’s annual Accounts supplied in respect of any
annual Accounting Period ending on or after 31st December, 2005) confirming
compliance by the Company with the financial covenants set out in the Compliance
Certificate and the Margin Certificate.

 

Annual Operating Budget means the Original Annual Operating Budget, as amended
under Clause 17.4 (Operating Budget and Business Plan).

 

Approved Bank means any Acceptable Bank which has been given and has
acknowledged all notices (if any) given to it pursuant to the Security
Documents, provided that any Acceptable Bank which is a Lender or an
Administrative Party is deemed to have received and to have acknowledged all
those notices.

 

Auditors means KPMG Hungária Kft. or such other firm of independent public
accountants of international standing which may be appointed as auditors in
accordance with Clause 17.6 (Auditors).

 

Availability Period means the period from and including the date of this
Agreement to and including:

 

  (a) for the A Facility, the date falling 60 days after the date of this
Agreement;

 

  (b) for the B Facility, the date falling 60 days after the date of this
Agreement; and

 

  (c) for the C Facility, 31st March, 2007.

 

Base Currency means Euro (€).

 

Base Currency Equivalent means:

 

  (a) for an amount expressed or denominated in any currency other than the Base
Currency, the equivalent of that amount in the Base Currency converted at the
Agent’s Spot Rate of Exchange on the date of the relevant calculation; and

 

  (b) for an amount expressed or denominated in the Base Currency, that amount.

 

Borrower means an Original Borrower or an Additional Borrower.

 

Borrower’s Tax Jurisdiction means the jurisdiction in which a Borrower is
resident for Tax purposes.

 

3



--------------------------------------------------------------------------------

Break Costs means the amount (if any) which a Lender is entitled to receive
under Clause 25.3 (Break Costs) as compensation if any part of a Loan or overdue
amount is repaid or prepaid otherwise than on the last day of a Term applicable
to it.

 

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in New York, Paris and Budapest which is also a TARGET
Day. If a payment is to be made by a Lender to the Facility Agent under Clause
5.3(d) (Advance of Loan), banks must also be open for general business in London
on that day.

 

Business Plan means the annual 10 year business plan of the Group prepared by
the Company required to be delivered to the Facility Agent under Clause 17.4
(Operating Budget and Business Plan).

 

Business Report means the report by PricewaterhouseCoopers referred to in Part 1
of Schedule 2 (Conditions precedent documents).

 

Business Transfer Agreement means the transfer of business agreement
substantially in the form attached to the request for the Tax Ruling to be
entered into before Pantel Closing between Pantel Rt. as seller and Novacom as
purchaser.

 

Capital Expenditure means any expenditure which is treated as capital
expenditure in accordance with the Accounting Principles.

 

Cash means cash in hand or credit balances or amounts on deposit which is
accessible by a member of the Group within 5 days with any Acceptable Bank and
which is not subject to any Security Interest (other than one existing under the
Security Documents).

 

Cash Equivalent means at any time:

 

  (a) certificates of deposit maturing within one year after the relevant date
of calculation, issued by an Acceptable Bank;

 

  (b) any investment in marketable obligations issued or guaranteed by the
government of the United States of America, the U.K., any member state of the
European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible to any other security;

 

  (c) open market commercial paper not convertible to any other security:

 

  (i) for which a recognised trading market exists;

 

  (ii) issued in the United States of America, the U.K., any member state of the
European Economic Area or any Participating Member State;

 

  (iii) which matures within one year after the relevant date of calculation;
and

 

  (iv) which has a credit rating of either A-1 or higher by Standard & Poor’s
Rating Services or Fitch Ratings Ltd or P-1 or higher by Moody’s Investor
Services Limited, or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term debt obligations, an
equivalent rating;

 

4



--------------------------------------------------------------------------------

  (d) investments accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by S&P or Fitch or P-1 or higher by
Moody’s and which invest substantially all their assets in securities of the
types described in paragraphs (a) to (c) above; or

 

  (e) any other debt security approved by the Majority Lenders,

 

in each case, to which any member of the Group is beneficially entitled at that
time and which is not issued or guaranteed by any member of the Group or subject
to any Security Interest (other than one arising under the Security Documents).

 

Centre of Main Interests means, in relation to an Obligor, its “centre of main
interests” for the purposes of Council Regulation (EC) No 1346/2000 of 29th May,
2000.

 

Chief Executive Officer means:

 

  (a) in relation to the Company and Hungarotel, Ole Bertram;

 

  (b) in relation to Pantel Rt., Jan Mulder; and

 

  (c) in relation to Novacom and Pantel Technocom, Attila Jankó,

 

as chief executive officer of the relevant Obligor, or any such person’s
replacement (or any director of the relevant Obligor acting as such officer’s
deputy in that capacity or performing those functions).

 

Chief Financial Officer means:

 

  (a) in relation to the Company and Hungarotel, William McGann;

 

  (b) in relation to Pantel Rt. and Novacom, Roelant Lyppens; and

 

  (c) in relation to Pantel Technocom, Ede Uhrin,

 

as chief financial officer of the relevant Obligor, or any such person’s
replacement (or any director of the relevant Obligor acting as such officer’s
deputy in that capacity or performing those functions).

 

Commitment means:

 

  (a) for an Original Lender, the amount set opposite its name in Part 2 of
Schedule 1 (Original Parties) under the heading Commitments and designated A, B
or C and the amount of any other Commitment so designated which it acquires; and

 

  (b) for any other Lender, the amount of any other Commitment so designated
which it acquires,

 

in each case to the extent not cancelled, transferred or reduced under this
Agreement.

 

Communications Authority Letter means the letter from the Communications
Authority dated 19 November, 2004 setting out the method of re-allocation of the
identifiers and frequencies of Pantel Rt. to Novacom and confirming that the
reallocation of identifiers and frequencies by Pantel Rt. to Novacom will be
approved subject to the conditions set out in the letter being met.

 

5



--------------------------------------------------------------------------------

Compensation Account has the meaning given to it in Schedule 9 (Accounts).

 

Compliance Certificate means a certificate, substantially in the form of
Schedule 7 (Form of Compliance Certificate).

 

Concession Contract means any of the concession contracts originally dated the
date stated below between the government of Hungary and Hungarotel (or one of
its legal predecessors) in relation to the carrying out of public purpose local
telecommunication services in the following primary areas of Hungary:

 

  (a) Békéscsaba (originally dated 6th May, 1994);

 

  (b) Orosháza (originally dated 6th May, 1994);

 

  (c) Pápa (originally dated 6th May, 1994);

 

  (d) Salgótarján (originally dated 10th May, 1994); and

 

  (e) Sárvár (originally dated 10th May, 1994).

 

Consolidated Cashflow, Consolidated EBITDA, Consolidated Revenues, Consolidated
Total Debt Service, Consolidated Total Net Borrowings and Consolidated Total Net
Interest Paid each has the meaning given to it in Clause 18 (Financial
Covenants).

 

Constitutional Documents means, in respect of any person at any time, the then
current and up-to-date constitutional documents of such person at such time
(including, inter alia, such person’s articles of incorporation, by-laws,
articles of association or deed of foundation, as applicable, internal rules of
organisation and operation, rules of procedure of board of directors meetings,
if applicable, rules of procedure of supervisory board meetings, if applicable,
register of quotaholder(s) or shareholder(s), as appropriate, and all similar
and/or analogous documents whatsoever) and includes, in relation to any member
of the Group incorporated in Hungary, társasági szerzõdés, alapító okirat,
alapszabály, szervezeti és müködési szabályzat, igazgatóság ügyrendje and
felügyelõ bizottság ügyrendje.

 

Corporate Structure Memorandum/Funds Flow Statement means the memorandum and
chart prepared by Clifford Chance LLP, Budapest together with confirmation from
Clifford Chance LLP, Budapest that it can be relied upon by the Finance Parties.

 

Customer Bank Guarantees means the bank guarantees issued by Magyar
Külkereskedelmi Bank Részvénytársaság at the request of Pantel Rt. securing its
contractual performance, more exactly defined in the Business Transfer
Agreement.

 

Customer Notices means the notices sent out by Pantel Rt. to the customers of
Pantel Rt. (from whom consent is required) requesting their consent for the
transfer of the rights and obligations of Pantel Rt. under the customer service
agreements to Novacom.

 

Debt Issue means the issue of any bonds, notes (including convertible bonds or
other equity-limited debt instruments but excluding instruments which are only
receivable in shares), debt-securities (including pursuant to a securitisation
programme) or, other debt instrument of any kind made, issued or entered into by
any member of the Group, whether publicly listed or privately listed and whether
or not subordinated.

 

Debt Issue Proceeds Account has the meaning given to it in Schedule 9
(Accounts).

 

6



--------------------------------------------------------------------------------

Debt Service Reserve Account has the meaning given to it in Schedule 9
(Accounts).

 

Default means:

 

  (a) an Event of Default; or

 

  (b) an event or circumstance specified in Clause 20 (Default) which would be
(with the expiry of a grace period, the giving of notice or the making of any
determination under the Finance Documents or any combination of any of the
foregoing) an Event of Default.

 

Disposals Account has the meaning given to it in Schedule 9 (Accounts).

 

Distributions Account has the meaning given to it in Schedule 9 (Accounts).

 

Dormant Subsidiary means a member of the Group which does not trade (for itself
or as agent for any person) and does not own, legally or beneficially, assets
(including indebtedness owed to it) which in aggregate have a value the Base
Currency Equivalent of which is €20,000 or more.

 

Environmental Approval means any authorisation required by Environmental Law.

 

Environmental Claim means any claim, proceeding, formal notice or investigation
by any person in respect of any Environmental Law.

 

Environmental Law means any law or regulation concerning:

 

  (a) harm to or the protection of human health;

 

  (b) the pollution or protection of the environment;

 

  (c) the conditions of the workplace; or

 

  (d) any emission or substance capable of causing harm to any living organism
or the environment.

 

Establishment means, in relation to an Obligor, any place of operations where
that Obligor carries on non-transitory economic activity with human means and
goods.

 

EURIBOR means for a Term of any Loan or overdue amount denominated in Euro:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for that Term of that Loan or overdue
amount, the arithmetic mean (rounded upward to four decimal places) of the
rates, as supplied to the Facility Agent at its request, quoted by the Reference
Banks to leading banks in the European interbank market,

 

as of 11.00 a.m. (Brussels time) on the Rate Fixing Day for the offering of
deposits in Euro for a period comparable to that Term.

 

Euro or € means the single currency of the Participating Member States.

 

Event of Default means an event specified as such in Clause 20 (Default).

 

7



--------------------------------------------------------------------------------

Excess Cashflow means, for any annual Accounting Period of the Company,
Consolidated Cashflow for such period minus Consolidated Total Debt Service for
such period.

 

Excess Cashflow Account has the meaning given to it in Schedule 9 (Accounts).

 

Exempt Lender means, in relation to a Borrower, a Lender which is (otherwise
than by reason of being a Treaty Lender) able to receive interest from that
Borrower without a Tax Deduction imposed by the relevant Borrower’s Tax
Jurisdiction.

 

Existing Hungarotel Credit Agreement means the senior credit facility agreement
originally dated 11th April, 2000 (as amended on 9th November, 2001 and on 27th
August, 2002) between, amongst others, Hungarotel as borrower, the Company as
guarantor, Citibank International plc as facility agent and Citibank Rt. as
security agent.

 

Existing Loan Notes means each of the 25 unsecured loan notes (each having a
principal amount of U.S. Dollars 1,000,000) originally issued by the Company to
Postabank és Takarékpénztár Részvénytársaság under a promissory note dated 12th
May, 1999, as amended on 11th April, 2000 22 of which were transferred on 10th
October, 2003 to Barings (Guernsey) Limited as custodian for Asset Holder PCC
Limited re: Ashmore Emerging Markets Liquid Investment Portfolio and the
remaining 3 of which were transferred on 10th October, 2003 to The Northern
Trust Co. as custodian for Ashmore Emerging Markets Debt Fund.

 

Existing Pantel Credit Agreement means the Euro 80,000,000 multicurrency credit
facilities agreement dated 26 February 2001 and amended on 30 November 2001, 11
March 2002, 22 January 2003 and 22 April 2004 entered into by Pantel Rt. as
borrower, CIB Közép-Európai Nemzetközi Bank Részvénytársaság and Magyar
Külkereskedelmi Bank Részvénytársaság as mandated arrangers with Magyar
Külkereskedelmi Bank Részvénytársaság acting as facility agent and security
agent and CIB Közép-Európai Nemzetközi Bank Részvénytársaság acting as paying
agent.

 

Facility means any of:

 

  (a) the term loan facility referred to in Clause 2.1 (the A Facility);

 

  (b) the term loan facility referred to in Clause 2.2 (the B Facility); and

 

  (c) the term loan facility referred to in Clause 2.3 (the C Facility).

 

Facility Office means the office(s) notified by a Lender to the Facility Agent:

 

  (a) on or before the date it becomes a Lender; or

 

  (b) by not less than five Business Days’ notice,

 

as the office(s) through which it will perform its obligations, and to which
payments for its account should be made, under this Agreement.

 

Fee Letter means any letter entered into by reference to this Agreement between
one or more Administrative Parties and one or more Obligors setting out the
amount of certain fees referred to in this Agreement.

 

Final Maturity Date means the scheduled date for the payment of the last
Repayment Instalment relating to the Loans.

 

8



--------------------------------------------------------------------------------

Finance Document means:

 

  (a) this Agreement;

 

  (b) each Obligor Accession Agreement;

 

  (c) each Fee Letter;

 

  (d) the Hedging Letter;

 

  (e) each Hedging Document;

 

  (f) the Priority Agreement;

 

  (g) each Security Document;

 

  (h) each Request;

 

  (i) each Margin Certificate;

 

  (j) each Compliance Certificate;

 

  (k) the mandate letter between Hungarotel and Calyon dated 30th June, 2004; or

 

  (l) any other document designated as such in writing by the Facility Agent and
the Company.

 

Finance Party means an Administrative Party, a Lender or a Hedging Bank.

 

Financial Indebtedness means any indebtedness for or in respect of the following
(without double counting):

 

  (a) moneys borrowed and debit balances at financial institutions;

 

  (b) any acceptance credit or bill discounting facility (including any
dematerialised equivalent);

 

  (c) any bond, note, debenture, loan stock or other similar instrument;

 

  (d) any share in the Company or any other member of the Group which is not
held by another member of the Group and which by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable, in
each case at the option of the holder of that security) or upon the happening of
any event matures or is mandatorily redeemable or is redeemable at the option of
its holder in whole or in part on or prior to the Secured Debt Discharge Date
(as defined in the Priority Agreement);

 

  (e) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the Accounting Principles, be treated
as a finance or capital lease;

 

  (f) any amount raised pursuant to any issue of shares which are expressed to
be redeemable;

 

9



--------------------------------------------------------------------------------

  (g) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (h) the acquisition cost of any asset or service to the extent payable before
or after its acquisition or possession by the party liable where the advance or
deferred payment (as the case may be):

 

  (i) is arranged primarily as a method of raising finance or financing the
acquisition or construction of that asset or the acquisition of that service
(but excluding trade credit on customary commercial terms); or

 

  (ii) involves a period of more than six months before or after (as the case
may be) the date of acquisition or supply;

 

  (i) any amount due under any agreement for managing or hedging currency and/or
interest rate risk provided that where such agreement provides for netting to
occur the amount of indebtednesss under this paragraph (i) shall be equal to the
net amount of the payment obligation from the relevant member of the Group under
the agreement after such netting-off has occurred;

 

  (j) any other transaction (including any forward sale or purchase agreement
and any sale and sale back, sale and lease back or deferred purchase
arrangement) which has the commercial effect of a borrowing;

 

  (k) any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or other instrument issued by a bank or financial
institution; or

 

  (l) the amount of any liability in respect of any guarantee for any of the
items referred to in paragraphs (a) to (k) above.

 

Fitch means Fitch Ratings Ltd. or any successor to its rating business.

 

Framework Agreement means the agreement entered into on 4th May, 2004 between
KPN Telecom B.V., Pansource B.V., the Company and Hungarotel.

 

Group means the Company and its Subsidiaries.

 

Guarantor means an Original Guarantor or an Additional Guarantor.

 

Hedging Bank has the meaning given to it in the Priority Agreement.

 

Hedging Documents has the meaning given to it in the Priority Agreement.

 

Hedging Letter means a letter dated on or about the date of this Agreement
between the Company and the Facility Agent relating to the hedging to be
effected by the Group.

 

Holding Company of any other person, means a person in respect of which that
other person is a Subsidiary.

 

HTCC Closing means the completion of the refinancing of Financial Indebtedness
outstanding under the Existing Loan Notes.

 

HUF means the lawful currency for the time being of Hungary.

 

10



--------------------------------------------------------------------------------

Hungarotel means Hungarotel Távközlési Részvénytársaság (registration number Cg.
01-10-043040).

 

Hungarotel Closing means the completion of the refinancing of Financial
Indebtedness outstanding under the Existing Hungarotel Credit Agreement.

 

Hungarotel Licence means the rights to use frequencies and predetermined number
spectrum and all other licences, permits, consents and notifications which are
required and necessary under EU and Hungarian law to perform telecoms services
in the ordinary course of business.

 

Hungary means the Republic of Hungary.

 

Increased Cost means:

 

  (a) an additional or increased cost;

 

  (b) a reduction in the rate of return from a Facility or on a Finance Party’s
(or its Affiliate’s) overall capital; or

 

  (c) a reduction of an amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding, maintaining or performing its obligations under any
Finance Document.

 

Information Package means the Original Business Plan and (as and when agreed
between the Company and the Global Coordinators) an information package in a
form approved by the Company relating to the Group which, at the Company’s
request and on its behalf, was prepared in connection with the syndication of
the Facilities (including, for the avoidance of doubt, any appendices and/or
attachments thereto).

 

Insurance means in relation to any member of the Group any contract of insurance
taken out by or on behalf of that member of the Group or under which it has a
right to claim.

 

Insurance Account has the meaning given to it in Schedule 9 (Accounts).

 

Insurance Transfer Agreement means the insurance transfer agreement to be
entered into before Pantel Closing between, amongst others, Pantel Rt., Novacom
and the Pantel Insurers.

 

Intellectual Property Rights means:

 

  (a) any know-how, patent, trade mark, service mark, design, business name,
domain name, topographical or similar right;

 

  (b) any copyright, data base or other intellectual property right; or

 

  (c) any interest (including by way of licence) in the above,

 

in each case whether registered or not, and includes any related application.

 

Intercompany Creditor has the meaning given to it in the Priority Agreement.

 

Intercompany Debtor has the meaning given to it in the Priority Agreement.

 

Intercompany Documents has the meaning given to it in the Priority Agreement.

 

11



--------------------------------------------------------------------------------

Interest means:

 

  (a) interest and amounts in the nature of interest accrued;

 

  (b) prepayment penalties or premiums incurred in repaying or prepaying any
Financial Indebtedness;

 

  (c) discount fees and acceptance fees payable or deducted in respect of any
Financial Indebtedness, including fees payable in respect of letters of credit
and guarantees; and

 

  (d) any other payments and deductions of like effect (including the interest
element of finance leases) and any net payment (or, if appropriate in the
context, receipt) under any interest rate hedging agreement or instrument
(including under the Hedging Documents), taking into account any premiums
payable for the same,

 

and Interest includes commitment and non-utilisation fees (including those
payable under the Finance Documents), but excludes agent’s and front-end,
management, arrangement, work, retainer and participation fees with respect to
any Financial Indebtedness (including those payable under the Finance
Documents).

 

Joint Venture means any joint venture entity, partnership or similar person, the
ownership of or other interest in which does not require any member of the Group
to consolidate the results of such person with their own as a Subsidiary.

 

Lender means:

 

  (a) an Original Lender; or

 

  (b) any person which becomes a Lender after the date of, and in accordance
with the terms of, this Agreement,

 

but only for so long as it has any outstanding Commitment or participation in
any Loan or any amount is owed to it (whether actually or contingently) in its
capacity as Lender.

 

Licence means:

 

  (a) the Pantel Licence; or

 

  (b) the Hungarotel Licence.

 

Loan means the principal amount of each borrowing under a Facility or the
principal amount outstanding of that borrowing.

 

Maintenance Reserve Account has the meaning given to it in Schedule 9
(Accounts).

 

Majority Lenders means, at any time, Lenders:

 

  (a) the aggregate of whose shares in the outstanding Loans and undrawn
Commitments then represents 66 2/3 per cent. or more of the aggregate of all the
outstanding Loans and undrawn Commitments of all the Lenders;

 

  (b) if there is no Loan then outstanding, whose undrawn Commitments then
aggregate 66 2/3 per cent. or more of the Total Commitments; or

 

12



--------------------------------------------------------------------------------

  (c) if there is no Loan then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 66 2/3 per cent. or more of the
Total Commitments immediately before the reduction.

 

A Lender may by notice to the Facility Agent divide its Loans or Commitments
into separate amounts to reflect participation or similar arrangements and
require such separate amounts to be counted separately.

 

Mandatory Cost means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Calculation of the Mandatory Cost).

 

Management Contracts means:

 

  (a) the management fee contract dated 1st January, 2000 between Hungarotel and
the Company;

 

  (b) the guarantee fee contract dated on or about the date of this Agreement
between Hungarotel and the Company;

 

  (c) the management fee contract dated on or about the date of this Agreement
between Novacom and the Company;

 

  (d) the guarantee fee contract dated on or about the date of this Agreement
between Novacom and the Company;

 

  (e) the management fee contract dated on or about the date of this Agreement
between Novacom and Pantel Technocom; and

 

  (f) the management fee contracts (if any) dated on or about the date of this
Agreement between Novacom and Pantel Rt.

 

Margin means, for any amount (including an overdue amount) or Loan outstanding
under, or which is otherwise relating or referable to a Facility, the rate per
annum specified in Clause 8.3 (Margin adjustments) in relation to that Facility
and for any other amount outstanding under the Finance Documents, the highest of
those rates from time to time applicable.

 

Margin Certificate means a certificate, substantially in the form of Schedule 8
(Form of Margin Certificate).

 

Material Adverse Effect means a material adverse effect on:

 

  (a) the business, operations, or condition (financial or otherwise) of the
Group taken as a whole;

 

  (b) the ability of an Obligor to perform its payment obligations under any of
the Finance Documents, its obligations under Clause 18.1 (Financial
undertakings) or any other material obligation under any Finance Document; or

 

  (c) the validity or enforceability of, or the effectiveness or ranking of any
security granted or purported to be granted pursuant to any of the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.

 

13



--------------------------------------------------------------------------------

Material Agreement means:

 

  (a) the Framework Agreement;

 

  (b) the Business Transfer Agreement;

 

  (c) each Concession Contract;

 

  (d) each Licence;

 

  (e) the Management Contracts;

 

  (f) the MAV Agreements;

 

  (g) the Outsourcing Agreement;

 

  (h) the Universal Services Agreement; or

 

  (i) the Insurance Transfer Agreement.

 

Material Software Licence means:

 

  (a) the Euromacc billing applications Software Licence;

 

  (b) the Flexiton network documentation system Software Licence;

 

  (c) the MCH network documentation system Software Licence;

 

  (d) the Ericsson OBR Software Licence;

 

  (e) the LNX Remedy Software Licence;

 

  (f) the MHM Symmertix Software Licence;

 

  (g) the Ericsson Software Licence accompanying technical equipment;

 

  (h) the Alcatel Software Licence accompanying technical equipment;

 

  (i) the LNX-Cisco Software Licence accompanying technical equipment; or

 

  (j) Siemens Software Licence accompanying technical equipment.

 

MAV Agreement means:

 

  (a) the contribution agreement between Magyar Államvasutak Részvénytársaság
and Pantel Rt. dated 1 April 1998;

 

  (b) the optical network hand-over agreement dated 19th November, 1999;

 

  (c) the optical network maintenance agreement dated 19th November, 1999;

 

  (d) the equipment maintenance agreement dated 19th November, 1999; or

 

  (e) the general terms for telecom equipment installation on MÁV premises dated
19th November, 1999.

 

14



--------------------------------------------------------------------------------

MÁV Consent means the final and effective consent letter duly signed by Magyar
Államvasutak Rt. and countersigned by the Minister of Economic Affairs and
Transport, dated 5 August, 2004 providing Magyar Államvasutak Rt.’s consent for
the transfer of rights and obligations by Pantel Rt. to Novacom under the MÁV
Agreements and for establishing security over the rights under the MÁV
Agreements.

 

Moody’s means Moody’s Investors Service Limited or any successor to its ratings
business.

 

National Communications Authority means Nemzeti Hírközlési Hatóság.

 

Net Compensation Proceeds in relation to any compensation received from a
government means the amount received in Cash or Cash Equivalents (or other
instruments which upon receipt are readily convertible into Cash on reasonable
commercial terms) by a member of the Group in respect of such compensation:

 

  (a) after deducting Taxes (and amounts reasonably reserved by the relevant
member of the Group in respect of Taxes) payable by members of the Group in
respect of that compensation; and

 

  (b) after deducting proper costs and reasonable expenses incurred or
reasonably reserved by members of the Group directly in connection with that
compensation.

 

Net Debt Issue Proceeds means any proceeds received in cash by or for the
account of any member of the Group in relation to any Debt Issue, net of any
taxes, fees and expenses payable in connection with that Debt Issue.

 

Net Disposal Proceeds in relation to any disposal of an asset by a member of the
Group to a person who is not a member of the Group, means the amount received by
a member of the Group in respect of such asset disposal (including the amount of
any intercompany loan repaid to continuing members of the Group in relation to
such asset disposal) in Cash or Cash Equivalents (or other instruments which
upon receipt are readily convertible into Cash on reasonable commercial terms):

 

  (a) treating any amount owing to and set off by any purchaser of assets as
consideration received in Cash;

 

  (b) treating consideration initially received in a form other than Cash, Cash
Equivalents or such other instruments as being received when and if that
consideration is converted into Cash or Cash Equivalents or becomes readily so
convertible on reasonable commercial terms;

 

  (c) after deducting Taxes (and amounts reasonably reserved by the relevant
member of the Group in respect of Taxes) payable by members of the Group in
respect of that disposal; and

 

  (d) after deducting proper costs and reasonable expenses incurred or
reasonably reserved by members of the Group directly in connection with that
disposal.

 

Any amount received in respect of the disposal of the property situated at Szt
István tér 1, Békéscsaba, Land Registry No. Bélterület 2 shall be excluded from
this definition.

 

Net Insurance Proceeds in relation to any claim under any contract of insurance
by a member of the Group means the amount received in Cash or Cash Equivalents
(or other

 

15



--------------------------------------------------------------------------------

instruments which upon receipt are readily convertible into Cash on reasonable
commercial terms) by a member of the Group in respect of such claim:

 

  (a) after deducting Taxes (and amounts reasonably reserved by the relevant
member of the Group in respect of Taxes) payable by members of the Group in
respect of that claim; and

 

  (b) after deducting proper costs and reasonable expenses incurred or
reasonably reserved by members of the Group directly in connection with that
claim.

 

Net Proceeds means Net Debt Issue Proceeds, Net Disposal Proceeds, Net
Compensation Proceeds, Net Insurance Proceeds, Net Report Proceeds or Net Public
Offering Proceeds, as applicable.

 

Net Public Offering Proceeds means any proceeds received in cash by or for the
account of any member of the Group in relation to any Public Offering, net of
any taxes, fees and expenses payable in connection with that Public Offering.

 

Net Report Proceeds in relation to any claim against the provider of any Report
means the amount received in Cash or Cash Equivalents (or other instruments much
upon receipt are readily convertible into Cash on reasonable commercial terms)
by a member of the Group in respect of such claim:

 

  (a) after deducting Taxes (and amounts reasonably reserved by the relevant
member of the Group in respect of Taxes) payable by members of the Group in
respect of that claim; and

 

  (b) after deducting proper costs and reasonable expenses incurred or
reasonably reserved by members of the Group directly in connection with that
claim.

 

Non-Obligor means a member of the Group which is not an Obligor.

 

Novacom means Pantel Távközlési Korlátolt Felelösségü Társaság, Cg.
01-09-665609.

 

Obligor means a Borrower or a Guarantor.

 

Obligor Accession Agreement means a deed substantially in the form of Part 1 of
Schedule 10 (Form of Obligor Accession Agreement), with such amendments as the
Facility Agent and the Company may agree.

 

Original Annual Operating Budget means the annual operating budget of the Group
for the Accounting Period ending 31st December, 2004 approved by the board of
the Company.

 

Original Business Plan means the business plan of the Group dated 23rd August,
2004 prepared by PricewaterhouseCoopers, including 8 year operating and
financial projections for each year from the date of Hungarotel Closing to and
including 31st December, 2012.

 

Original Financial Statements means:

 

  (a) the 10K Document for the financial year ended 31st December, 2003,
including the audited consolidated financial statements of the Company for its
financial year ended 31st December, 2003;

 

16



--------------------------------------------------------------------------------

  (b) the 10Q Document for the quarterly accounting periods ended 31st March,
2004, 30th June, 2004 and 30th September, 2004;

 

  (c) the audited financial statements of Hungarotel for its annual accounting
period ended 31st December, 2003; and

 

  (d) the audited consolidated financial statements of Pantel Rt. for its annual
accounting period ended 31st December, 2003.

 

Original Obligor means an Original Borrower or an Original Guarantor.

 

Outsourcing Agreement means the agreement to be entered into, substantially in
the form as attached to the Framework Agreement as Appendix 6, between Novacom
and Pantel Rt. on the provision of certain telecommunication services by Novacom
to Pantel Rt.

 

Pantel Closing means the completion of the refinancing of Pantel Rt. and its
Subsidiaries.

 

Pantel Due Diligence Report means the legal due diligence report prepared by
Clifford Chance LLP, Budapest on Pantel Rt. dated 30 June, 2004 as supplemented
by written responses prepared by Clifford Chance LLP, Budapest dated 30 July,
2004 and 28 September, 2004 to questions raised concerning the content of the
report by or on behalf of Calyon, together with confirmation from Clifford
Chance LLP Budapest of the terms upon which it can be relied upon by certain of
the Finance Parties and disclosed to the rest of the Finance Parties.

 

Pantel Insurers means the insurers of Pantel Rt. at the date of signing the
Business Transfer Agreement.

 

Pantel Licence means the 3.5 GHZ licence, rights to use other frequencies and
predetermined number spectrum and all other licences, codes, permits, consents
and notifications which are required and necessary under EU and Hungarian law to
perform telecoms services in the ordinary course of business.

 

Pantel Rt. means Pantel Holding Részvénytársaság (registration number Cg.
01-10-043758).

 

Pantel Rt. Consolidated Revenues for any period means the consolidated gross
revenues of Pantel Rt. (less the consolidated interconnect costs of Pantel Rt.
used in the preparation of the consolidated monthly management accounts of
Pantel Rt. supplied for that period).

 

Pantel Technocom means Pantel Technocom Távközlési Szolgáltató Korlátolt
Felelösségü Társaság (registration number Cg. 14-09-305167).

 

Participating Member State means a member state of the European Communities that
adopts or has adopted the Euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.

 

Party means a party to this Agreement.

 

Permitted Acquisition has the meaning given to it in Clause 19.10
(Acquisitions).

 

Permitted Reorganisation means a reorganisation of one or more members of the
Group in relation to which the Facility Agent (acting on the instructions of the
Majority Lenders) confirms to the Company (at least 10 Business Days prior to
the proposed date of the relevant reorganisation) that it is satisfied that:

 

  (a) the reorganisation is on a solvent basis;

 

17



--------------------------------------------------------------------------------

  (b) no Default is then outstanding or would result from the reorganisation;

 

  (c) all of the assets of that member of the Group remain within the Group and
the value or percentage of any minority interest in any member of the Group held
by any person which is not a member of the Group is not increased;

 

  (d) all necessary authorisations have been obtained;

 

  (e) the Lenders will (based upon any professional opinions and reports which
the Lenders may require) enjoy the same or equivalent guarantees from that
member of the Group (or its successor) and the same or equivalent security over
the same assets and over the shares in that member of the Group (or its
successor) after the reorganisation as the Lenders enjoyed before the
reorganisation; and

 

  (f) the reorganisation does not (and is not reasonably likely to) give rise to
a Material Adverse Effect.

 

Pilistáv means Pilistáv Távközlési, Épito és Szolgáltató Korlátolt Felelosségu
Társaság (registration number Cg. 01 09 700192) seat: 1066 Budapest, Teréz krt
46.

 

Priority Agreement means the priority agreement dated on or about the date of
this Agreement between, among others, the Parties, any Intercompany Creditors,
any Intercompany Debtors and certain other creditors of the Group.

 

Proceeds Account has the meaning given to it in Schedule 9 (Accounts).

 

Pro Rata Share means the proportion which a Lender’s Commitment under a Facility
bears to all the Commitments under that Facility at that time.

 

Public Offering means any issue of rights, shares or equity instruments of any
kind (including debt instruments which are only redeemable in shares) sold or
issued by way of flotation, rights issue, public placing, listing or other
primary or secondary public offering.

 

Public Offering Proceeds Account has the meaning given to it in Schedule 9
(Accounts).

 

Qualifying Lender means a Lender which is:

 

  (a) a Treaty Lender; or

 

  (b) an Exempt Lender.

 

Rate Fixing Day means the second TARGET Day before the first day of a Term for a
Loan, or such other day as the Facility Agent determines is generally treated as
the rate fixing day in the relevant currency by market practice in the relevant
interbank market.

 

Reconciliation Statement has the meaning given to it in Clause 17.2 (Form and
scope of financial statements).

 

Recovery Event means:

 

  (a)

the disposal of an asset to a person who is not a member of the Group, other
than where an asset (excluding shares, businesses, real property or intellectual
property) is to be (and is) replaced by another asset comparable or superior as
to type, value and

 

18



--------------------------------------------------------------------------------

quality for use in the Group’s business within 180 days of the date of disposal
and pending such replacement the Net Disposal Proceeds of that disposal are
deposited in the Disposals Account;

 

  (b) a claim by a member of the Group against the provider of any of the
Reports, other than where the Net Report Proceeds of that claim are to be (and
are) applied within 180 days of receipt in meeting or rectifying the liability,
loss or defect in respect of which they are recovered and pending such
application the Net Report Proceeds are deposited in the Reports Account; or

 

  (c) a claim by a member of the Group under any contract of insurance (other
than in respect of third party liability policies), other than:

 

  (i) where the Net Insurance Proceeds are to be (and are) applied within 180
days of the occurrence of the event giving rise to such claim in reinstating or
replacing (on a like for like basis) any asset, or applied in defraying the loss
or liability, to which the claim relates and pending such application the Net
Insurance Proceeds are deposited in the Insurance Account; and

 

  (ii) where the Net Insurance Proceeds are claimed in respect of delay in start
up, business interruption or anticipated loss in revenue..

 

Reference Banks means:

 

  (a) in relation to Mandatory Costs, the principal Paris offices of Calyon,
Societe Generale and BNP Paribas; and

 

  (b) in relation to EURIBOR, the principal office in Paris of Calyon, Societe
Generale and BNP Paribas and any other bank or financial institution appointed
as such by the Facility Agent under this Agreement.

 

Repayment Instalment means each scheduled instalment for repayment of a Loan,
identified in this Agreement by the same designation as such Loan.

 

Repeating Representations means the representations and warranties set out in
Clause 16.2 (Status), 16.4 (Powers and authority), 16.5 (Legal validity), 16.6
(Non-conflict), 16.7 (No default), 16.8 (Authorisations), 16.10 (Financial
statements), 16.12(f) (Information Package and Reports), 16.17 (Assets) and
16.26 (Jurisdiction/governing law).

 

Report means the Corporate Structure Memorandum/Funds Flow Statement, any report
referred to under the heading Other documents and evidence in Part 1F of
Schedule 2 (Conditions precedent documents) and the Pantel Due Diligence Report.

 

Reports Account has the meaning given to it in Schedule 9 (Proceeds Account).

 

Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).

 

Reservations means:

 

  (a) generally applicable limitations of law which are provided for as
qualifications in the legal opinions delivered to the Facility Agent under
Clause 4 (Conditions Precedent); and

 

19



--------------------------------------------------------------------------------

  (b) limitations under Hungarian law in relation to the following:

 

  (i) the enforceability of the right of the Security Agent to represent the
Finance Parties in front of Hungarian courts in relation to the Finance
Documents or the delegation of that right by the Finance Parties to the Security
Agent;

 

  (ii) the enforceability of any Security Interest held by the Security Agent on
behalf of any Finance Party which becomes a Party by novation; and

 

  (iii) the enforceability of any “attorney in fact” provisions of any Finance
Document governed by Hungarian law, but only in respect of the revocability of
that authority and the Security Agent’s ability to use its discretion in the
exercise of that authority.

 

Resignation Letter means a letter substantially in the form of Schedule 11 (Form
of Resignation Letter), with such amendments as the Facility Agent and the
Company may agree.

 

Roof Rental Lease means a lease under which Pantel Rt. occupies roof rental
space.

 

Roof Rental Notices means the notices sent out by Pantel Rt. to the lessors of
its Roof Rental Leases requesting their consent to the transfer to Novacom of
the rights and obligations of Pantel Rt. under those Roof Rental Leases.

 

S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business.

 

Screen Rate means the percentage rate per annum determined by the Banking
Federation of the European Union, for the relevant currency and Term displayed
on the appropriate page of the Telerate Screen. If the relevant page is replaced
or the service ceases to be available, the Facility Agent (after consultation
with the Company and the Lenders) may specify another page or service displaying
the appropriate rate.

 

Secured Debt Discharge Date has the meaning given to it in the Priority
Agreement.

 

Security Document means:

 

  (a) each document referred to in Schedule 6 (Security) or entered or required
to be entered into pursuant to Clause 19.29 (Security); and

 

  (b) any other document evidencing or creating any guarantee or security over
any asset of any Obligor to secure any obligation of any Obligor to a Finance
Party under the Finance Documents.

 

Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a substantially similar effect.

 

Selection Notice means a notice substantially in the form set out in Part 2 of
Schedule 3 (Form of Request and Selection Notice).

 

Shareholder Documents has the meaning given to it in the Priority Agreement.

 

20



--------------------------------------------------------------------------------

Shareholders has the meaning given to it in the Priority Agreement.

 

Shareholder Debt has the meaning given to it in the Priority Agreement.

 

Software Licence means a licence under which Pantel Rt. uses software.

 

Software Licence Notice means a notice sent out by Pantel Rt. to a supplier of
one of its Software Licences requesting its consent to the transfer to Novacom
of the rights and obligations of Pantel Rt. under that Software Licence.

 

Subsidiary means any of:

 

  (a) an entity of which a person has direct or indirect control or owns
directly or indirectly more than 50 per cent. of the voting capital or similar
right of ownership and control for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise; and

 

  (b) an entity treated as a subsidiary in the financial statements of any
person pursuant to the Accounting Principles.

 

Suppliers means:

 

  (a) the suppliers of national interconnection services to Pantel Rt.; and

 

  (b) the suppliers of international interconnection services to Pantel Rt.

 

Supplier Notices means the notices sent out by Pantel Rt. to its Suppliers
requesting their consent to the transfer to Novacom of the rights and
obligations of Pantel Rt. under its agreements with those suppliers.

 

Syndication Date means the earlier of:

 

  (a) the date on which the Facility Agent notifies the Company that primary
syndication of the Facilities has been or is to be completed; and

 

  (b) the date falling six months after the date of this Agreement.

 

TARGET Day means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

 

Tax Credit means a credit against any Tax or any relief or remission for or
rebate of Tax (or its repayment).

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under any Finance Document.

 

Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.

 

Tax Ruling has the meaning given to that term in the VAT Facility Agreement.

 

21



--------------------------------------------------------------------------------

TDC means TDC A/S, a corporation duly incorporated under the laws of Denmark,
whose registered office is at Nørregade 21, DK-0900, Copenhagen C, Denmark.

 

TDC Disposal of Interest means TDC:

 

  (a) disposing of all or any of its legal and beneficial ownership of 5,248,846
common shares of the Company; or

 

  (b) ceasing to have the right to appoint the chairman of the board of
directors of the Company, the Chief Executive Officer and the Chief Financial
Officer of the Company.

 

Term means each period determined under this Agreement by reference to which
interest on a Loan or an overdue amount is calculated.

 

Test Period has the meaning given to that term in Clause 18.2(i) (Financial
Covenant Definitions).

 

Total Commitments means the aggregate of the Commitments of all the Lenders, or
when designated A, B or C, the aggregate of the Commitments of all the Lenders
bearing that designation.

 

Trade Marks means any and all trade marks of Pantel Rt. registered, or under
registration in Hungary or outside Hungary.

 

Trade Mark Transfer Application means the application to be sent to the
Hungarian Patent Office (or to any other authorities dealing with the
registration of intellectual property rights under any jurisdiction where Pantel
Rt. has registered Trade Marks) by Pantel Rt. and Novacom for the registration
of the transfer of the Trade Marks of Pantel Rt. to Novacom.

 

Transaction Documents means:

 

  (a) the Finance Documents;

 

  (b) the Intercompany Documents;

 

  (c) the Material Agreements;

 

  (d) the Shareholder Documents; and

 

  (e) the VAT Finance Documents.

 

Transfer Certificate means:

 

  (a) for a transfer by assignment, release and accession, a certificate
substantially in the form of Part 1 of Schedule 5 (Form of Transfer
Certificates); and

 

  (b) for a transfer by novation, a certificate substantially in the form of
Part 2 of Schedule 5 (Form of Transfer Certificates),

 

in each case, with such amendments as the Facility Agent may approve or
reasonably require or any other form agreed between the Facility Agent and the
Company.

 

22



--------------------------------------------------------------------------------

Transfer Date means, in respect of a Transfer Certificate, the later of:

 

  (a) the proposed Transfer Date specified in that Transfer Certificate; and

 

  (b) the date on which the Facility Agent executes that Transfer Certificate.

 

Treasury Transaction means any derivative transaction entered into in connection
with protection against or to benefit from fluctuations in any rate, price,
index or credit rating.

 

Treaty Lender means, in relation to a Borrower, a Lender which:

 

  (a) is resident (as defined in the appropriate double taxation agreement) in a
country with which the relevant Borrower’s Tax Jurisdiction has a double
taxation agreement giving residents of that country full exemption from Tax on
interest imposed by that Borrower’s Tax Jurisdiction; and

 

  (b) does not carry on a business in that Borrower’s Tax Jurisdiction through a
permanent establishment with which the payment of interest is effectively
connected.

 

Universal Services Agreement means the universal services agreement dated 30th
November, 2004 between the government of Hungary and Hungarotel in relation to
the carrying out of universal telecommunications services in the areas of
Békéscsaba, Orosháza, Pápa, Salgótarján and Sárvár, Hungary.

 

U.S. Dollars means the lawful currency for the time being of the United States
of America.

 

Utilisation Date means each date on which a Facility is utilised by the drawing
of a Loan.

 

VAT Account has the meaning given to it in the VAT Facility Agreement.

 

VAT Facility Agreement has the meaning given to it in the Priority Agreement.

 

VAT Finance Documents has the meaning given to it in the Priority Agreement.

 

VAT Refund has the meaning given to it in the VAT Facility Agreement.

 

1.2 Construction

 

(a) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) acting in concert means any person or a group of persons acting together
pursuant to an agreement or understanding (whether formal or informal);

 

  (ii) a document being in the agreed form means that such document is in a form
previously agreed in writing by or on behalf of the Company and the Facility
Agent;

 

  (iii) an amendment includes an amendment, supplement, novation, re-enactment,
replacement, restatement or variation and amend will be construed accordingly;

 

  (iv) assets includes businesses, undertakings, securities, properties,
revenues or rights of every description and whether present or future, actual or
contingent;

 

  (v) an authorisation includes an authorisation, consent, approval, resolution,
permit, licence, exemption, filing, registration or notarisation;

 

23



--------------------------------------------------------------------------------

  (vi) control means the power to direct the management and policies of any
person whether by virtue of ownership of share capital, contract or otherwise;

 

  (vii) disposal means a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary and
whether pursuant to a single transaction or a series of transactions, and
dispose will be construed accordingly;

 

  (viii) guarantee means any guarantee, bond, letter of credit, indemnity or
similar assurance against financial loss, or any obligation, direct or indirect,
actual or contingent, to purchase or assume any indebtedness of any person or to
make an investment in or loan to any person or to purchase assets of any person,
where, in each case, that obligation is assumed in order to maintain or assist
the ability of that person to meet all or any of its indebtedness;

 

  (ix) incorporation includes the formation or establishment of a partnership or
any other person and incorporate will be construed accordingly;

 

  (x) indebtedness includes any obligation (whether incurred as principal or as
surety and whether present or future, actual or contingent) for the payment or
repayment of money;

 

  (xi) jurisdiction of incorporation includes any jurisdiction under the laws of
which a person is incorporated;

 

  (xii) know your customer requirements are the checks that a Finance Party
requests in order to meet its obligations under applicable money laundering
regulations to identify a person who is (or is to become) its customer;

 

  (xiii) a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (xiv) a regulation includes any regulation, rule, order, official directive,
request or guideline (in each case, whether or not having the force of law but,
if not having the force of law, being of a type with which any person to which
it applies is accustomed to comply) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

  (xv) a share includes a share or quota or any other interest in the capital of
a person;

 

  (xvi) a currency is a reference to the lawful currency for the time being of
the relevant country;

 

  (xvii) a Default being outstanding means that it has not been remedied or
expressly waived in writing in accordance with Clause 26.4 (Waivers and remedies
cumulative);

 

  (xviii) a provision of law is a reference to that provision as extended,
applied, amended or re-enacted and includes any subordinate legislation;

 

  (xix) a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

24



--------------------------------------------------------------------------------

  (xx) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees;

 

  (xxi) words imparting the singular include the plural and vice versa;

 

  (xxii) a Finance Document or other document includes (without prejudice to any
prohibition on amendments) all amendments (however fundamental) to that Finance
Document or other document, including any amendment providing for any increase
(however great) in the amount of a facility or any additional facility (however
great); and

 

  (xxiii) a time of day is a reference to Paris time.

 

(b) Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

  (i) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

  (ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (iii) notwithstanding sub-paragraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

(c) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term
of any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of that Finance Document.

 

(d) Unless the contrary intention appears:

 

  (i) a reference to a Party will not include that party if it has ceased to be
a party under this Agreement;

 

  (ii) a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement;

 

  (iii) if there is an inconsistency between this Agreement and another Finance
Document, this Agreement will prevail unless that other Finance Document is the
Priority Agreement, in which case the Priority Agreement will prevail;

 

  (iv) any obligation of an Obligor under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of an
Obligor is or may be or is capable of becoming outstanding under the Finance
Documents; and

 

  (v) any obligation of an Obligor under the Finance Documents includes an
obligation on that Obligor not to contract or agree to do something or not to do
something which would breach that first obligation unless such contract or
agreement is conditional on the Secured Debt Discharge Date (as defined in the
Priority Agreement) or on the approval of the Lenders or the Majority Lenders
(as required under this Agreement).

 

25



--------------------------------------------------------------------------------

(e) No part of this Agreement is intended to or shall create a registrable
Security Interest.

 

(f) The index to and headings in this Agreement do not affect its
interpretation.

 

(g) In this Agreement a reference to any of the following in relation to any
member of the Group incorporated in Hungary shall be construed as follows:

 

  (i) a Security Interest includes zálog, jelzálog, óvadék, kezesség (készfizetõ
kezesség), engedményezés és tulajdon átruházása, vételi (visszavásárlási) jog
alapítása vagy tulajdonjog fenntartása (ha az ügylet célja biztosíték nyújtása);

 

  (ii) a winding up, administration or dissolution includes csõd, felszámolás és
végelszámolás;

 

  (iii) a receiver, administrator, or the like includes vagyonfelügyelõ,
felszámoló, végelszámoló and végrehajtó; and

 

  (iv) moratorium includes csõd.

 

2. FACILITIES

 

2.1 A Facility

 

Subject to the terms of this Agreement, the Lenders agree to make available to
Hungarotel a term loan facility in an aggregate amount equal to the A Total
Commitments.

 

2.2 B Facility

 

Subject to the terms of this Agreement, the Lenders agree to make available to
Pantel Rt. a term loan facility in an aggregate amount equal to the B Total
Commitments.

 

2.3 C Facility

 

Subject to the terms of this Agreement, the Lenders agree to make available to
Novacom a term loan facility in an aggregate amount equal to the C Total
Commitments.

 

2.4 Nature of a Finance Party’s rights and obligations

 

Unless all the Finance Parties agree otherwise:

 

  (a) the obligations of a Finance Party under the Finance Documents are
several;

 

  (b) failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

 

  (c) no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;

 

  (d) the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

26



--------------------------------------------------------------------------------

  (e) a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 

  (f) a debt arising under the Finance Documents to a Finance Party is a
separate and independent debt.

 

3. PURPOSE

 

3.1 A Facility

 

The Loan made available under the A Facility may only be used by Hungarotel at
Hungarotel Closing as contemplated by and in accordance with the Corporate
Structure Memorandum/Funds Flow Statement.

 

3.2 B Facility

 

The Loan made available under the B Facility may only be used by Pantel Rt. at
Pantel Closing in or towards:

 

  (a) the refinancing, prepayment in full and cancellation of the Financial
Indebtedness of Pantel Rt. at Pantel Closing; and

 

  (b) payment of all fees, costs and expenses (including legal fees, costs and
expenses of the Administrative Parties) due and payable by Pantel Rt. at Pantel
Closing,

 

as contemplated by and in accordance with the Corporate Structure
Memorandum/Funds Flow Statement.

 

3.3 C Facility

 

The Loan made available under the C Facility may only be used by Novacom at HTCC
Closing in or towards the discharge of the payment obligations of the Company
under the Existing Loan Notes. Those obligations will be discharged (inter alia)
by:

 

  (a) prepaying the intercompany loan made by the Company to Novacom at Pantel
Closing, in order to enable the Company to apply the proceeds of the prepaid
intercompany loan in or towards the discharge of the payment obligations of the
Company under the Existing Loan Notes at HTCC Closing; and

 

  (b) prepaying the intercompany loan made by Hungarotel to Novacom at Pantel
Closing, in order to enable Hungarotel to apply the proceeds of the prepaid
intercompany loan in or towards the prepayment of the intercompany loan made by
the Company to Hungarotel at Pantel Closing, in order to enable the Company to
apply the proceeds of the prepaid intercompany loan in or towards the discharge
of the payment obligations of the Company under the Existing Loan Notes at HTCC
Closing,

 

as contemplated by and in accordance with the Corporate Structure
Memorandum/Funds Flow Statement.

 

3.4 No obligation to monitor

 

No Finance Party is bound to monitor or verify the utilisation of a Facility and
no Finance Party will be responsible for, or for the consequences of, such
utilisation.

 

27



--------------------------------------------------------------------------------

4. CONDITIONS PRECEDENT

 

4.1 Conditions precedent documents

 

(a) A Request may not be given until the Facility Agent has notified the Company
and the Lenders that it has received all of the documents and evidence set out
in Part 1 of Schedule 2 (Conditions precedent documents) in form and substance
satisfactory to the Facility Agent.

 

(b) The Facility Agent must give this notification to the Company and the
Lenders promptly upon its determining that it has received such documents and
evidence and that such documents and evidence are in form and substance
satisfactory to it.

 

4.2 Further conditions precedent

 

(a) The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Utilisation Date for that Loan:

 

  (i) in relation to the A Loan or the B Loan, all the representations and
warranties in Clause 16 (Representations and Warranties) or, in relation to the
C Loan, the Repeating Representations are true;

 

  (ii) no Default is outstanding or would result from the proposed Loan; and

 

  (iii) no material adverse change has occurred in the operations, prospects or
financial condition of:

 

  (A) any member of the Group; or

 

  (B) (until the Facility Agent accepts the resignation of Pantel Rt. under
Clause 28.7 (Resignation of Pantel Rt.)) Pantel Rt. or any of its Subsidiaries,

 

since the immediately preceding Accounting Date, the consequences of which do or
would, in the reasonable opinion of the Lenders, materially diminish the ability
of any Obligor to meet the performance conditions outlined in the Original
Business Plan or its obligations under the Finance Documents.

 

(b) For the purposes of determining whether or not the conditions precedent in
this Subclause have been met on the Utilisation Date (or requested Utilisation
Date) for the A Loan, references in Clauses 16 (Representations and warranties),
17 (Information covenants), 18 (Financial covenants), 19 (General covenants) and
20 (Default) to the Group and to Pantel Rt. shall be construed so as to exclude
Pantel Rt and its Subsidiaries.

 

(c) For the purposes of determining whether or not the conditions precedent in
this Subclause have been met on the Utilisation Date (or requested Utilisation
Date) for the B Loan, references in Clauses 16 (Representations and warranties),
17 (Information covenants), 18 (Financial covenants), 19 (General covenants) and
20 (Default) to the Group and to Pantel Rt. shall be construed so as to exclude
the Company and Hungarotel.

 

4.3 Maximum number

 

Unless the Facility Agent agrees, a Request may not be given if, as a result of
making the utilisation requested, there would be more than 1 Loan outstanding
under each Facility.

 

28



--------------------------------------------------------------------------------

4.4 Further conditions precedent to Loan made available at Hungarotel Closing

 

The obligations of any Lender to participate in the Loan made available under
the A Facility are subject to the Facility Agent having received the following
additional documentary conditions precedent in form and substance satisfactory
to the Facility Agent:

 

  (a) evidence that irrevocable notice to prepay and cancel the Existing
Hungarotel Credit Agreement has been given;

 

  (b) evidence that all Security Interests over the assets of Hungarotel or any
of its Subsidiaries required under Clause 19.5 (Negative pledge) to be
discharged on or simultaneously with Hungarotel Closing will be released; and

 

  (c) a duly executed original of the Request for the Loan to be issued on the
date of Hungarotel Closing.

 

4.5 Further conditions precedent to Loan made available at Pantel Closing

 

The obligations of any Lender to participate in the Loan made available under
the B Facility are subject to the Facility Agent having received the following
additional documentary conditions precedent in form and substance satisfactory
to the Facility Agent:

 

  (a) evidence that irrevocable notice to prepay and cancel the Existing Pantel
Credit Agreement has been given;

 

  (b) evidence that all conditions precedent to Pantel Closing set out in Part 2
of Schedule 2 (Conditions Precedent Documents) have been satisfied;

 

  (c) evidence that all Security Interests over the assets of Pantel Rt. or any
of its Subsidiaries required under Clause 19.5 (Negative pledge) to be
discharged on or simultaneously with Pantel Closing will be discharged; and

 

  (d) a duly executed original of the Request for the Loan to be issued on the
date of Pantel Closing.

 

4.6 Further conditions precedent to Loan made available at HTCC Closing

 

The obligations of any Lender to participate in the Loan made available under
the C Facility are subject to the Facility Agent having received the following
additional documentary conditions precedent in form and substance satisfactory
to the Facility Agent:

 

  (a) evidence that irrevocable notice to redeem the Existing Loan Notes has
been given;

 

  (b) Compliance Certificates demonstrating that for the Test Periods ending on
the last two Consecutive Accounting Dates before the date of the Request for the
Loan, the ratio of Consolidated Total Net Borrowings to Consolidated EBITDA has
been lower than 2.50:1; and

 

  (c) a duly executed original of the Request for the Loan to be issued on the
date of HTCC Closing.

 

29



--------------------------------------------------------------------------------

5. UTILISATION-LOANS

 

5.1 Giving of Requests

 

(a) A Borrower may borrow a Loan by giving to the Facility Agent a duly
completed Request.

 

(b) Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a duly completed Request is 11.00 a.m. one Business Day
before the Rate Fixing Day for the proposed borrowing or, in respect of a Loan
to be made on the date of Hungarotel Closing, by such time as the Original
Lenders and the Facility Agent may agree with the Company.

 

(c) Each Request is irrevocable.

 

5.2 Completion of Requests

 

A Request for a Loan will not be duly made unless:

 

  (a) it identifies the Borrower;

 

  (b) it identifies the Facility (and where relevant the further designation)
under which the Loan is to be made;

 

  (c) the Utilisation Date is a Business Day falling within the relevant
Availability Period;

 

  (d) the amount of the Loan requested is:

 

  (i) a minimum of Euro 1,000,000 and an integral multiple of 1,000,000 units of
that currency;

 

  (ii) the maximum undrawn amount available under the relevant Facility on the
proposed Utilisation Date; or

 

  (iii) such lower amount as the Facility Agent may agree.

 

  (e) the proposed Term complies with Clause 9 (Terms).

 

Only one Loan may be requested in a Request.

 

5.3 Advance of Loan

 

(a) The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 

(b) The amount of each Lender’s share of each Loan will be equal to its Pro Rata
Share of such Loan on the proposed Utilisation Date.

 

(c) No Lender is obliged to participate in a Loan if as a result:

 

  (i) its share in the outstanding Loans under the relevant Facility would
exceed its Commitment for that Facility; or

 

  (ii) the outstanding Loans under the relevant Facility would exceed the Total
Commitments for that Facility.

 

30



--------------------------------------------------------------------------------

(d) If the conditions set out in this Agreement have been met, each Lender must
make its share in the Loan available to the Facility Agent for the relevant
Borrower through its Facility Office on the Utilisation Date.

 

6. REPAYMENT

 

(a) Each Borrower must repay on each date specified below an amount equal to the
amount set out opposite that date in respect of the relevant Facility.

 

Repayment Date

--------------------------------------------------------------------------------

   A Facility


--------------------------------------------------------------------------------

   B Facility


--------------------------------------------------------------------------------

   C Facility


--------------------------------------------------------------------------------

30th June, 2005

   € 6,090,000    € 2,640,000       

31st December, 2005

   € 6,090,000    € 2,640,000       

30th June, 2006

   € 6,300,000    € 2,970,000       

31st December, 2006

   € 6,300,000    € 2,970,000       

30th June, 2007

   € 6,720,000    € 4,290,000       

31st December, 2007

   € 6,720,000    € 4,290,000       

30th June, 2008

   € 6,720,000    € 5,940,000       

31st December, 2008

   € 6,720,000    € 5,940,000       

30th June, 2009

   € 7,140,000    € 8,580,000       

31st December, 2009

   € 7,140,000    € 8,580,000       

30th June, 2010

   € 9,030,000    € 8,580,000       

31st December, 2010

   € 9,030,000    € 8,580,000       

30th June, 2011

                 € 10,000,000

31st December, 2011

                 € 10,000,000

 

(b) No amounts repaid under paragraph (a) above may be reborrowed.

 

(c) Any amount of any Loan still outstanding on the scheduled date for the
payment of the last Repayment Instalment relating to the Loans bearing the same
designation as that Loan shall be repaid on that date.

 

7. PREPAYMENT AND CANCELLATION

 

7.1 Mandatory prepayment - illegality

 

(a) A Lender must promptly notify the Company (with a copy to the Facility
Agent) if it becomes aware that it is unlawful in any applicable jurisdiction
for that Lender to perform any of its obligations under a Finance Document or to
fund or maintain its share in any Loan.

 

31



--------------------------------------------------------------------------------

(b) After notification under paragraph (a) above:

 

  (i) each Borrower must repay or prepay the share of that Lender in each Loan
utilised by it on the date specified in paragraph (c) below; and

 

  (ii) the Commitments of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i) the last day of the current Term of that Loan; or

 

  (ii) if earlier, the date specified by the Lender in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

 

7.2 Mandatory prepayment - TDC Disposal of Interest

 

(a) Subject to paragraph (b) below, if a TDC Disposal of Interest occurs at any
time then:

 

  (i) the Total Commitments shall be cancelled; and

 

  (ii) all outstanding Loans, together with accrued and unpaid interest and all
other amounts accrued and outstanding under the Finance Documents, shall become
immediately due and payable.

 

(b) Paragraph (a) above does not apply to a TDC Disposal of Interest if:

 

  (i) the Majority Lenders have given their written consent to the TDC Disposal
of Interest prior to the occurrence of the TDC Disposal of Interest;

 

  (ii) the ratio of Consolidated Total Net Borrowings to Consolidated EBITDA has
been less than 2.00:1.00 for the Test Periods ending on the last two consecutive
Accounting Dates before the TDC Disposal of Interest occurs; or

 

  (iii) TDC transfers all of the shares owned by it in the Company to a person
which:

 

  (A) is an internationally recognised telecommunications operator of similar
standing to TDC; and

 

  (B) has a rating of BBB+ or higher by S&P or Baa1 or higher by Moody’s.

 

If that person acquires (together with those shares in the Company) the right to
appoint the chairman of the board of directors of the Company, the Chief
Executive Officer and the Chief Financial Officer of the Company, the transfer
of those rights will not constitute a TDC Disposal of Interest.

 

(c) The Company must promptly notify the Facility Agent if it becomes aware of
the occurrence of any TDC Disposal of Interest and the Facility Agent will
promptly upon receipt of such notice notify the Lenders of the same.

 

7.3 Mandatory prepayment – Debt Issues

 

(a) If any Debt Issue is to be made by any member of the Group the Company shall
notify the Facility Agent no later than 15 Business Days before the date on
which that Debt Issue is to be made (and the Facility Agent shall promptly
notify the Lenders of the same).

 

32



--------------------------------------------------------------------------------

(b) After notification under paragraph (a) above each Lender may, within 15 days
of such notification, require the Company to ensure that an amount equal to that
Lender’s Pro Rata Share of 50 per cent. of the Net Debt Issue Proceeds is
applied in or towards prepayment of that Lender’s participation in the Loans
made available by it and cancellation of its corresponding Commitments.

 

(c) Any prepayment under this Subclause must be made on or (at the election of
the relevant Borrower) before the last day of the Term of the Loan to be prepaid
in which the relevant Net Debt Issue Proceeds were received and pending
prepayment, 50 per cent. of the Net Debt Issue Proceeds must be deposited in the
Debt Issue Proceeds Account.

 

7.4 Mandatory prepayment – Public Offering

 

(a) If any Public Offering is to be made by any member of the Group the Company
shall notify the Facility Agent no later than 15 Business Days before the date
on which that Public Offering is to be made (and the Facility Agent shall
promptly notify the Lenders of the same).

 

(b) After notification under paragraph (a) above, each Lender may, within 15
days of such notification, require the Company to ensure that an amount equal to
that Lender’s Pro Rata Share of 50 per cent. of the Net Public Offering Proceeds
is applied in or towards prepayment of its participation in the Loans made
available by it and cancellation of its corresponding Commitments.

 

(c) Any prepayment under this Subclause must be made on or (at the election of
the relevant Borrower) before the last day of the Term of the Loan to be prepaid
in which the relevant Net Public Offering Proceeds were received and pending
prepayment 50 per cent. of the Net Public Offering Proceeds must be deposited in
the Public Offering Proceeds Account.

 

7.5 Mandatory prepayment – disposals and claims

 

(a) Subject to Clause 7.7(e), if the Base Currency Equivalent of the aggregate
amount of Net Disposal Proceeds, Net Compensation Proceeds, Net Insurance
Proceeds and Net Reports Proceeds is equal to or exceeds €2,500,000 (the
Threshold Amount) during any annual Accounting Period of the Company, the
Company must ensure that an amount equal to the amount of those Net Proceeds,
including the Threshold Amount is applied in or towards prepayment of the Loans
and cancellation of the corresponding Commitments.

 

(b) Any prepayment under this Subclause must be made on or (at the election of
the relevant Borrower) before the last day of the Term of the Loan to be prepaid
in which the relevant Net Proceeds were received or recovered (or in the case of
Net Proceeds already deposited in the Disposals Account, the Reports Account,
the Compensation Proceeds or the Insurance Account pending their application in
the replacement or reinstatement of an asset, on or before the last day of the
then current Term(s) of the Loan to be prepaid in which the time limit for that
replacement or reinstatement expires).

 

7.6 Mandatory prepayment - Excess Cashflow

 

(a) If the annual audited consolidated Accounts of the Company demonstrate that
Excess Cashflow has arisen during the annual Accounting Period to which such
Accounts relate, the Company must ensure an amount equal to:

 

  (i) if the ratio of Consolidated Total Net Borrowings to Consolidated EBITDA
for the Test Periods ending on the last two consecutive Accounting Dates
(including the Accounting Date to which those annual audited consolidated
Accounts are drawn up) is greater than or equal to 2.0:1.0, 65 per cent.;

 

33



--------------------------------------------------------------------------------

  (ii) if the ratio of Consolidated Total Net Borrowings to Consolidated EBITDA
for the Test Periods ending on the last two consecutive Accounting Dates
(including the Accounting Date to which those annual audited consolidated
Accounts are drawn up) is less than 2.0:1.0 but greater than or equal to
1.5:1.0, 50 per cent.;

 

  (iii) if the ratio of Consolidated Total Net Borrowings to Consolidated EBITDA
for the Test Periods ending on the last two consecutive Accounting Dates
(including the Accounting Date to which those annual audited consolidated
Accounts are drawn up) is less than 1.5:1.0, but on the Accounting Date to which
those annual audited consolidated Accounts are drawn up less than 50 per cent.
of the principal amount of all Loans outstanding under the A Facility and the B
Facility on the last day of the Availability Period for the relevant Facility
have been repaid or prepaid, 50 per cent; and

 

  (iv) if the ratio of Consolidated Total Net Borrowings to Consolidated EBITDA
for the Test Periods ending on the last two consecutive Accounting Dates
(including the Accounting Date to which those annual audited consolidated
Accounts are drawn up) is less than 1.5:1.0, but on the Accounting Date to which
those annual audited consolidated Accounts are drawn up 50 per cent. or more of
the principal amount of all Loans outstanding under the A Facility and the B
Facility on the last day of the Availability Period for the relevant Facility
have been repaid or prepaid, zero per cent,

 

of that Excess Cashflow is applied in or towards prepayment of the Loans and
cancellation of the corresponding Commitments.

 

(b) Any prepayment under this Subclause must be made on or (at the election of
the relevant Borrower) before the last day of the then current Term(s) of the
Loans in which the annual audited consolidated Accounts of the Company
establishing that there has been Excess Cashflow are delivered to the Facility
Agent, pending which an amount equal to the amount to be prepaid must be
deposited in the Excess Cashflow Account.

 

7.7 Payment into the relevant Account

 

(a) In this Clause, the relevant Account means:

 

  (i) for Net Debt Issue Proceeds, the relevant Borrower’s Debt Issue Proceeds
Account;

 

  (ii) for Net Public Offering Proceeds, the relevant Borrower’s Public Offering
Proceeds Account;

 

  (iii) for Net Disposal Proceeds, the relevant Borrower’s Disposals Account;

 

  (iv) for Net Compensation Proceeds, the relevant Borrower’s Compensation
Account;

 

  (v) for Net Insurance Proceeds, the relevant Borrower’s Insurance Account;

 

  (vi) for Net Reports Proceeds, the relevant Borrower’s Reports Account; and

 

  (vii) for Excess Cashflow, the relevant Borrower’s Excess Cashflow Account.

 

34



--------------------------------------------------------------------------------

(b) Subject to paragraph (e) below, when it is established that a Borrower will
be required to prepay Loans on the last day of the then current Term(s) for
those Loans, the relevant Borrower must and the Company must ensure that the
relevant Borrower does (unless the relevant Net Proceeds have already been
deposited in the relevant Account pending their application in the replacement
or reinstatement of an asset within the time limit for that replacement or
reinstatement described in paragraph (a), (b) or (c) (as appropriate) of the
definition of Recovery Event promptly deposit in the relevant Account an amount
equal to the amounts to be prepaid unless the Company, on giving not less than
five Business Days’ notice to the Facility Agent (which notice the Facility
Agent shall promptly give to the Lenders), specifies that the relevant Borrower
intends to prepay the relevant amount within five Business Days in which case
the prepayment shall (subject to the other provisions of this Agreement) be made
on the date specified in such notice.

 

(c) Each Borrower irrevocably authorises the Facility Agent to apply any amount
deposited with it under paragraph (b) (after deduction of any interest that has
accrued on that Account, which must be returned to the relevant Borrower
promptly after the principal amount has been prepaid) towards prepayment of the
Loans on the last day of the relevant Term(s) or earlier if the relevant
Borrower so directs.

 

(d) Amounts standing to the credit of an Account may only be withdrawn in
accordance with the terms of Schedule 9 (Accounts).

 

(e) A Borrower shall not be obliged to (and the Company shall not be obliged to
ensure that a Borrower does) prepay any Loan pursuant to Clause 8.5 (Mandatory
prepayment – disposals and claims) if and to the extent that (but only for so
long as):

 

  (i) to do so would breach applicable law or would result in personal liability
for the directors of the relevant member of the Group (and the Company will
notify the Facility Agent promptly with details of any provision making any such
payment unlawful or which would result in such personal liability); or

 

  (ii) where to make such prepayment would result in an amount of Tax becoming
due which exceeds an amount equal to 10 per cent. of the relevant Net Disposal
Proceeds, Net Insurance Proceeds or Net Reports Proceeds.

 

(f) The Company will ensure that each member of the Group uses its reasonable
endeavours to avoid any unlawfulness or personal liability mentioned in
paragraph (e) above and to the extent that the Company does not incur any
material adverse tax consequence as a result, use its reasonable endeavours to
facilitate cash circulation between members of the Group so as to enable
prepayment of the Loans to occur.

 

7.8 Voluntary prepayment

 

(a) Subject as provided in this Subclause, any Borrower may, by giving not less
than thirty days’ prior notice to the Facility Agent, prepay (or procure
prepayment of) any Loan at any time in whole or in part.

 

(b) A prepayment of part of a Loan must be in a minimum amount the Base Currency
Equivalent of which is €1,000,000 and an integral multiple of €1,000,000 or such
lesser amount as may be outstanding or such other amount as may be agreed by the
Facility Agent (acting on the instructions of the Majority Lenders).

 

35



--------------------------------------------------------------------------------

7.9 Automatic cancellation

 

The Commitments of each Lender under each Facility will be automatically
cancelled at the close of business in Paris on the last day of the Availability
Period for that Facility to the extent undrawn at that date.

 

7.10 Voluntary cancellation

 

(a) The Company may, by giving not less than ten days’ prior notice to the
Facility Agent, cancel the unutilised amount of the Total Commitments in whole
or in part.

 

(b) Partial cancellation of the Commitments under any Facility pursuant to this
Subclause must be in a minimum amount of €1,000,000 and an integral multiple of
€1,000,000 or such lesser amount as may be undrawn and uncancelled or such other
amount as may be agreed by the Facility Agent (acting on the instructions of the
Majority Lenders).

 

(c) Any cancellation in part of the Commitments under any Facility pursuant to
this Subclause will be applied against the Commitment of each Lender in that
Facility pro rata.

 

7.11 Involuntary prepayment and cancellation

 

(a) If an Obligor is, or will be, required to pay to a Lender:

 

  (i) a Tax Payment; or

 

  (ii) an Increased Cost,

 

the Company may, while the requirement continues and provided no Default is
outstanding, give notice to the Facility Agent requesting prepayment by the
relevant Borrower of that Lender’s share of the affected Loans utilised by that
Borrower and cancellation of the corresponding Commitments of that Lender.

 

(b) After notification under paragraph (a) above:

 

  (i) that Borrower must repay or prepay that Lender’s share in each affected
Loan utilised by it on the date specified in paragraph (c) below; and

 

  (ii) those Commitments of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i) the last day of the current Term for that Loan; or

 

  (ii) if earlier, the date specified by the Company in its notification.

 

7.12 Application between Facilities

 

(a) Any amount to be applied in mandatory prepayment of Loans (other than where
the amount to be prepaid represents the share of a particular Lender or Lenders
to whom prepayment is required to be made by the terms of this Agreement) shall
be applied in prepayment of all the Loans pro rata between Facilities.

 

(b) Any amount to be applied in voluntary prepayment of Loans will be applied in
prepayment of all the Loans pro rata between Facilities.

 

36



--------------------------------------------------------------------------------

(c) Where there is a mandatory or involuntary prepayment of a Loan, the relevant
Commitments will, at the same time, be permanently reduced by the amount
prepaid.

 

7.13 Partial prepayment of Loans

 

(a) Any partial prepayment of a Loan will be applied against the remaining
Repayment Instalments pro rata (if the prepayment is voluntary) or in inverse
order of maturity (if the prepayment is mandatory or involuntary) unless the
prepayment is made under Clause 7.6 (Excess Cashflow), in which case the
prepayment shall be applied against the remaining Repayment Instalments pro
rata.

 

(b) No amount of a Loan prepaid under this Agreement may subsequently be
reborrowed.

 

7.14 Miscellaneous provisions

 

(a) Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 

(b) All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs which shall be paid on the date of prepayment.

 

(c) The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d) No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

(e) No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

8. INTEREST

 

8.1 Calculation of interest

 

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:

 

  (a) Margin;

 

  (b) EURIBOR; and

 

  (c) Mandatory Cost.

 

8.2 Payment of interest

 

Except where it is provided to the contrary in this Agreement, each Borrower
must pay accrued interest on each Loan made to it on the last day of each Term
and also, if the Term is longer than six months, on the dates falling at
six-monthly intervals after the first day of that Term.

 

37



--------------------------------------------------------------------------------

8.3 Margin adjustments

 

(a) The Company must supply to the Facility Agent a Margin Certificate within 90
days of the end of each annual Accounting Period and within 60 days of the end
of each quarterly Accounting Period, beginning with the first annual or
quarterly (as appropriate) Accounting Period ending on or after Hungarotel
Closing.

 

(b) A Margin Certificate must specify the ratio of Consolidated Total Net
Borrowings to Consolidated EBITDA for the four quarterly Accounting Periods
ending on the most recent Accounting Date and be signed by two authorised
signatories of the Company, one of whom must be the Chief Financial Officer of
the Company.

 

(c) Subject to paragraphs (d), (e), (f) (g) and (h) below, the Margin in respect
of each Loan will be determined by reference to the table below and the
information set out in the relevant Margin Certificate with effect from the
commencement of each Term starting after the date of delivery of such Margin
Certificate.

 

Column 1

Ratio of Consolidated Total Net Borrowings

to Consolidated EBITDA

--------------------------------------------------------------------------------

  

Column 2

Margin

(per cent. per annum)

--------------------------------------------------------------------------------

     A Facility and B Facility


--------------------------------------------------------------------------------

   C Facility


--------------------------------------------------------------------------------

Greater than 3.0:1.0

   2.75    2.75

Less than or equal to 3.0:1, greater than 2.5:1

   2.50    2.75

Less than or equal to 2.5:1, greater than 2.0:1

   2.25    2.75

Less than or equal to 2.0:1, greater than 1.5:1

   1.85    2.75

Less than or equal to 1.5:1, greater than 1.0:1

   1.40    2.75

Less than or equal to 1.0:1

   1.00    2.75

 

(d) No reduction in the Margin may take place in respect of any quarterly
Accounting Period ending on or before the first anniversary of Hungarotel
Closing (but for the avoidance of doubt, the Margin can increase during such
period by reference to the table set out in paragraph (c) above and the
information set out in the relevant Margin Certificate with effect from the
commencement of each Term starting after the date of delivery of such Margin
Certificate).

 

(e) No more than two reductions in the Margin may take place in respect of any
four consecutive quarterly Accounting Periods. If the applicable Margin in
respect of a Loan decreases consequent on any Margin Certificate, the new rate
shall be the highest rate for the relevant Facility set out in column 2 of the
table in paragraph (c) above which is below the rate in effect on the date of
delivery of that Margin Certificate.

 

(f) For so long as:

 

  (i) the Company is in default of its obligation under this Agreement to
provide a Margin Certificate; or

 

  (ii) a Default (other than a Default referred to in paragraph (g) below) is
outstanding,

 

the applicable Margin will be 3.75 per cent. in respect of a Loan under the C
Facility or (in respect of a Loan under the A Facility or the B Facility) the
lower of (A) the highest rate for

 

38



--------------------------------------------------------------------------------

the relevant Facility set out in column 2 of the table in paragraph (c) above
and (B) one per cent. above the rate otherwise applicable at that time for that
Facility or, if less, the maximum rate allowed under applicable law.

 

(g) For so long as the Company is in default of any of its obligations under
Clause 18.1(c) or 18.1(d) (Financial undertakings) of this Agreement (unless the
breach is remedied on or before the day falling 20 Business Days after the date
on which the breach occurred) the applicable Margin will be 4.75 per cent. in
respect of a Loan under the C Facility or (in respect of a Loan under the A
Facility or the B Facility) 2 per cent. above the rate otherwise applicable at
that time for the relevant Facility set out in column 2 of the table in
paragraph (c) above or, if less, the maximum rate allowed under applicable law.

 

(h) If the applicable Margin has been reduced under this Subclause in reliance
on a Margin Certificate and 10Q Document but the 10K Document for the period
covered by the relevant Margin Certificate does not confirm the basis for the
reduction, the reduction will be reversed with retrospective effect. The
applicable Margin for the relevant Facilities will instead be that calculated by
reference to the audited Accounts. If, in this event, any amount of interest has
been paid by a Borrower on the basis of the relevant Margin Certificate, that
Borrower must immediately pay to the Facility Agent any shortfall in that amount
as compared to that which would have been paid to the Lenders if the applicable
Margin for the relevant Facilities had been calculated by reference to the
relevant audited Accounts.

 

(i) Any moneys received or recovered as a result of an adjustment to the Margin
pursuant to this Subclause shall be reimbursed on a pro rata basis amongst the
Lenders participating in the relevant Loans under the relevant Facilities as at
the date of such receipt or recovery.

 

8.4 Interest on overdue amounts

 

(a) If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from its due date
up to the date of actual payment, both before, on and after judgment. Any
interest accruing under this Subclause shall be immediately payable by the
relevant Obligor on demand.

 

(b) Interest on an overdue amount is payable at a rate which is two per cent.
per annum above the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan having the same
designation and in the same currency as the overdue amount. For this purpose,
the Facility Agent (acting reasonably) may:

 

  (i) select successive Terms of any duration up to three months; and

 

  (ii) determine the appropriate Rate Fixing Day for that Term.

 

(c) Notwithstanding paragraph (b) above, if the overdue amount is a principal
amount of a Loan and becomes due and payable prior to the last day of its
current Term, then:

 

  (i) the first Term for that overdue amount will be the unexpired portion of
that Term; and

 

  (ii) the rate of interest on the overdue amount for that first Term will be
two per cent. per annum above the rate then payable on that Loan.

 

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.

 

39



--------------------------------------------------------------------------------

(d) Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.

 

8.5 Notification of rates of interest

 

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

9. TERMS

 

9.1 Selection - Loans

 

(a) Each Loan has successive Terms.

 

(b) A Borrower must select the first Term for a Loan in the relevant Request and
each subsequent Term in a Selection Notice.

 

(c) Each Selection Notice is irrevocable and must be delivered to the Facility
Agent by the Company not later than 11.00 a.m. one Business Day before the Rate
Fixing Day for that Term.

 

(d) Each Term for a Loan will start on its Utilisation Date or on the expiry of
its preceding Term.

 

(e) If a Borrower fails to deliver a Selection Notice to the Facility Agent in
accordance with paragraph (b) above, that Term will, subject to the other
provisions of this Clause, be three months.

 

(f) Subject to the following provisions of this Clause, each Term for a Loan
will be one, three or six months or any other period shorter than six months
agreed by the Company and the Facility Agent or any other period agreed by the
Company and the Lenders.

 

(g) Until the date which is the earlier of six months after Hungarotel Closing
and the Syndication Date, the duration of each Term shall be one month or such
other period (not exceeding one month) so as to ensure that the Terms for all
Loans then outstanding end on the same date or such other period (not exceeding
six months) as may be agreed between the Company and the Facility Agent.

 

9.2 Coincidence with Repayment Instalment dates

 

(a) A Borrower may select any Term of less than six months for a Loan to ensure
that the aggregate amount of the Loans under a Facility with a Term ending on a
date for repayment of a Repayment Instalment relating to that Facility is not
less than such Repayment Instalment.

 

(b) If a Borrower fails to make a selection in the circumstances envisaged in
paragraph (a) above, the Facility Agent may before the Rate Fixing Day for the
relevant Term shorten any Term for a Loan to achieve the same result.

 

9.3 No overrunning the Final Maturity Date

 

If a Term for any Loan would otherwise extend beyond the date for the payment of
the last Repayment Instalment for that Loan, it will be shortened so that it
ends on that date.

 

40



--------------------------------------------------------------------------------

9.4 Other adjustments

 

The Facility Agent and the Company may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans, provided that no Term in excess of 6 months may be agreed by
the Facility Agent without the prior agreement of all the Lenders.

 

9.5 Notification

 

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.

 

10. MARKET DISRUPTION

 

10.1 Failure of a Reference Bank to supply a rate

 

If EURIBOR is to be calculated by reference to the Reference Banks but a
Reference Bank does not supply a rate by 12.00 noon (Brussels time) on a Rate
Fixing Day, the applicable EURIBOR will, subject as provided below, be
calculated on the basis of the rates of the remaining Reference Banks.

 

10.2 Market disruption

 

(a) In this Clause, each of the following events is a market disruption event:

 

  (i) EURIBOR is to be calculated by reference to the Reference Banks but no, or
(where there is more than one Reference Bank) only one, Reference Bank supplies
a rate by 12.00 noon (Brussels time) on the Rate Fixing Day; or

 

  (ii) the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Loan exceed 40 per cent.
of that Loan that the cost to them of obtaining matching deposits in the
relevant interbank market is in excess of EURIBOR for the relevant currency and
Term.

 

(b) The Facility Agent must promptly notify the Company and the Lenders of a
market disruption event.

 

(c) After notification under paragraph (b) above, the rate of interest on each
Lender’s share in the affected Loan for the relevant Term will be the aggregate
of the applicable:

 

  (i) Margin;

 

  (ii) rate notified to the Facility Agent by that Lender as soon as
practicable, and in any event before interest is due to be paid in respect of
that Term, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its share in that Loan from whatever source it may
reasonably select; and

 

  (iii) Mandatory Cost if any, applicable to that Lender’s participation in the
Loan.

 

10.3 Alternative basis of interest or funding

 

(a) If a market disruption event occurs and the Facility Agent or the Company so
requires, the Company and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan.

 

41



--------------------------------------------------------------------------------

(b) Any alternative basis agreed will be, with the prior consent of all the
Lenders and the Company, binding on all the Parties.

 

11. TAXES

 

11.1 Tax gross-up

 

(a) Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b) If:

 

  (i) a Lender is not, or ceases to be, a Qualifying Lender; or

 

  (ii) an Obligor or a Lender is aware that an Obligor must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction),

 

it must promptly notify the Facility Agent. The Facility Agent must then
promptly notify the affected Parties.

 

(c) Except as provided below, if a Tax Deduction is required by law to be made
by an Obligor or the Facility Agent, the amount of the payment due from the
Obligor will be increased to an amount which (after making the Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

 

(d) Except as provided below, an Obligor is not required to make an increased
payment under paragraph (c) above to a Lender that is not, or has ceased to be,
a Qualifying Lender in respect of the relevant Borrower in excess of the amount
that the Obligor would have had to pay had the Lender been, or not ceased to be,
a Qualifying Lender in respect of the relevant Borrower.

 

(e) Paragraph (d) above will not apply if the Lender:

 

  (i) has ceased to be a Qualifying Lender in respect of the relevant Borrower
by reason of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or
double taxation agreement or any published practice or concession of any
relevant taxing authority; or

 

  (ii) is not or has ceased to be an Exempt Lender in respect of the relevant
Borrower by reason of any act or omission of, or any circumstances connected
with, that Borrower.

 

(f) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above if that Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the Tax Deduction would not have been
required if the Lender had complied with its obligations under paragraph (i)
below.

 

(g) If an Obligor is required to make a Tax Deduction, that Obligor must make
the minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

 

42



--------------------------------------------------------------------------------

(h) Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facility Agent for the relevant Finance Party
evidence satisfactory to that Finance Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.

 

(i) A Treaty Lender must co-operate with each Obligor by using its reasonable
endeavours to complete any procedural formalities necessary for that Obligor to
obtain authorisation to make that payment without a Tax Deduction.

 

11.2 Tax indemnity

 

(a) Except as provided below, each Obligor must indemnify a Finance Party
against any loss or liability which that Finance Party (in its absolute
discretion) determines will be or has been suffered (directly or indirectly) by
that Finance Party for or on account of Tax in relation to a payment received or
receivable (or any payment deemed to be received or receivable) from that
Obligor under a Finance Document.

 

(b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Finance Party:

 

  (A) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 11.1 (Tax
gross-up); or

 

  (B) would have been compensated for by an increased payment under Clause 11.1
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 11.1 (Tax gross-up) applied.

 

(c) A Finance Party making, or intending to make, a claim under paragraph (a)
above must promptly notify the Facility Agent of the event which will give, or
has given, rise to the claim, following which the Facility Agent shall notify
the Company.

 

11.3 Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party (in its
absolute discretion) determines that:

 

  (a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

43



--------------------------------------------------------------------------------

  (b) it has used and retained that Tax Credit,

 

the Finance Party must pay an amount to the Obligor which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.

 

11.4 Stamp taxes

 

The Company must pay and indemnify each Finance Party against any stamp duty,
stamp duty land tax, registration or other similar Tax payable in connection
with the entry into, performance or enforcement of any Finance Document, except
for any such Tax payable in connection with the entry into a Transfer
Certificate.

 

11.5 Value added taxes

 

(a) Any amount (including costs and expenses) payable under a Finance Document
by an Obligor is exclusive of any value added tax or any other Tax of a similar
nature which might be chargeable in connection with that amount. If any such Tax
is chargeable, the Obligor must pay to the Finance Party (in addition to and at
the same time as paying that amount) an amount equal to the amount of that Tax.

 

(b) The obligation of any Obligor under paragraph (a) above will be reduced to
the extent that the Finance Party determines (acting reasonably) that it is
entitled to repayment or a credit in respect of the Tax.

 

12. INCREASED COSTS

 

12.1 Increased Costs

 

Except as provided below in this Clause, the Company must pay to a Finance Party
the amount of any Increased Cost incurred or suffered by that Finance Party or
any of its Affiliates as a result of:

 

  (a) the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation; or

 

  (b) compliance with any law or regulation made after the date of this
Agreement.

 

12.2 Exceptions

 

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

 

  (a) compensated for under another Clause or would have been but for an
exception to that Clause; or

 

  (b) attributable to the wilful breach by the relevant Finance Party or its
Affiliate of any law or regulation.

 

12.3 Claims

 

(a) A Finance Party intending to make a claim for an Increased Cost must notify
the Facility Agent of the event giving rise to, and the amount of, the claim,
following which the Facility Agent will promptly notify the Company.

 

44



--------------------------------------------------------------------------------

(b) Each Finance Party must, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Cost.

 

13. MITIGATION AND CONDUCT OF BUSINESS

 

13.1 Mitigation

 

(a) Each Finance Party shall, in consultation with and at the request of the
Company, take all reasonable steps to mitigate any circumstances which arise and
which result or would result in:

 

  (i) any Tax Payment or Increased Cost being payable to that Finance Party;

 

  (ii) that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

 

  (iii) that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank,

 

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

 

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

(c) The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under this Clause.

 

(d) A Finance Party is not obliged to take any step under this Clause if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

13.2 Conduct of business by a Finance Party

 

No term of the Finance Documents will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it in respect of Tax or the extent, order
and manner of any claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax.

 

14. PAYMENTS

 

14.1 Place

 

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:

 

  (a) in the principal financial centre of the country of the relevant currency;
or

 

45



--------------------------------------------------------------------------------

  (b) in the case of Euro, in the principal financial centre of a Participating
Member State or London,

 

as it may notify to that Party for this purpose by not less than five Business
Days’ prior notice.

 

14.2 Funds

 

Payments under the Finance Documents must (unless otherwise expressly provided)
be made to the Facility Agent for value on the due date at such times and in
such funds as the Facility Agent may specify to the Party concerned as being
customary at the time for the settlement of transactions in the relevant
currency in the place for payment.

 

14.3 Distribution

 

(a) Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt):

 

  (i) in the case of a payment to an Obligor, to its Proceeds Account; and

 

  (ii) in the case of a payment to Party other than an Obligor, to its account
with such office or bank:

 

  (A) in the principal financial centre of the country of the relevant currency;
or

 

  (B) in the case of Euro, in the principal financial centre of a Participating
Member State or London,

 

as it may notify to the Facility Agent for this purpose by not less than five
Business Days’ prior notice.

 

(b) The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (as soon as practicable after receipt) of any amount due from
that Obligor under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

 

(c) Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 

14.4 Currency

 

(a) Unless a Finance Document specifies that payments under it are to be made in
a different manner, the currency of each amount payable under the Finance
Documents is determined under this Subclause.

 

(b) Interest is payable in the currency in which the principal amount in respect
of which it is payable is denominated.

 

46



--------------------------------------------------------------------------------

(c) A repayment or prepayment of any principal amount is payable in the currency
in which the relevant Loan was drawn.

 

(d) Amounts payable in respect of Taxes, fees, costs and expenses are payable in
the currency in which they are incurred.

 

(e) Each other amount payable under the Finance Documents is payable in the Base
Currency.

 

14.5 No set-off or counterclaim

 

All payments made by an Obligor under the Finance Documents must be made without
set-off or counterclaim.

 

14.6 Business Days

 

(a) If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).

 

(b) During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

14.7 Partial payments

 

(a) If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Obligors under this Agreement, the Facility
Agent must apply that payment towards the obligations of the Obligors under this
Agreement in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties;

 

  (ii) second, in or towards payment pro rata of any accrued interest or fees
due but unpaid under this Agreement;

 

  (iii) third, in or towards payment pro rata of any principal amount due but
unpaid under this Agreement; and

 

  (iv) fourth, in or towards payment pro rata of any other sum due but unpaid
under this Agreement.

 

(b) The Facility Agent must, if so directed by the Majority Lenders, vary the
order set out in sub-paragraphs (a)(ii) to (iv) above.

 

(c) This Subclause will override any appropriation made by an Obligor.

 

14.8 Timing of payments

 

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.

 

15. GUARANTEE AND INDEMNITY

 

15.1 Guarantee and indemnity

 

Each Guarantor jointly and severally and irrevocably and unconditionally:

 

  (a) guarantees to each Finance Party due and punctual performance by each
Obligor of all its obligations under the Finance Documents;

 

47



--------------------------------------------------------------------------------

  (b) undertakes with each Finance Party that, whenever an Obligor does not pay
any amount when due under or in connection with any Finance Document, it must
immediately on demand by the Facility Agent pay that amount as if it were the
principal obligor in respect of such amount; and

 

  (c) indemnifies each Finance Party immediately on demand against any loss or
liability suffered by that Finance Party if any payment obligation expressed to
be guaranteed by it is or becomes unenforceable, invalid or illegal; the amount
of the loss or liability under this indemnity will be equal to the amount the
Finance Party would otherwise have been entitled to recover.

 

15.2 Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of all sums payable by any Obligor under the Finance Documents, regardless of
any intermediate payment or discharge in whole or in part.

 

15.3 Reinstatement

 

(a) If any discharge (whether in respect of the obligations of any Obligor or
any security for those obligations or otherwise) or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or
otherwise without limitation, the liability of each Guarantor under this Clause
will continue or be reinstated as if the discharge or arrangement had not
occurred.

 

(b) Each Finance Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

 

15.4 Waiver of defences

 

The obligations of each Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it
or any Finance Party). This includes:

 

  (a) any time or waiver granted to, or composition with, any person;

 

  (b) any release of any person under the terms of any composition or
arrangement;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

  (d) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (e) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (f) any amendment (however fundamental) of a Finance Document or any other
document or security; or

 

48



--------------------------------------------------------------------------------

  (g) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Finance Document.

 

15.5 Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person or file any proof or claim in
any insolvency, administration, winding-up or liquidation proceedings relative
to any other Obligor or any other person before claiming from that Guarantor
under this Clause.

 

15.6 Appropriations

 

Until all amounts which may be or become payable by the Obligors under the
Finance Documents have been irrevocably paid in full, each Finance Party (or any
trustee or agent on its behalf) may without affecting the liability of any
Guarantor under this Clause:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
against those amounts; or

 

  (b) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

 

  (c) hold in an interest-bearing suspense account any moneys received from any
Obligor or on account of that Obligor’s liability under this Clause.

 

15.7 Non-competition

 

Unless:

 

  (a) all amounts which may be or become payable by the Obligors under the
Finance Documents have been irrevocably paid in full; or

 

  (b) the Facility Agent otherwise directs,

 

no Guarantor will, after a claim has been made or by virtue of any payment or
performance by it under this Clause:

 

  (i) be subrogated to any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);

 

  (ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Guarantor’s liability under
this Clause;

 

  (iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with any Finance Party (or any trustee or agent on its behalf); or

 

  (iv) receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set-off as
against any Obligor.

 

Each Guarantor must hold in trust for and must immediately pay or transfer to
the Facility Agent for the Finance Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Facility Agent under this Clause.

 

49



--------------------------------------------------------------------------------

15.8 Release of Guarantors’ right of contribution

 

If any Guarantor ceases to be a Guarantor in accordance with the terms of the
Finance Documents for the purposes of any sale or other disposal of that
Guarantor:

 

  (a) that Guarantor will be released by each other Guarantor from any liability
whatsoever to make a contribution to any other Guarantor arising by reason of
the performance by any other Guarantor of its obligations under the Finance
Documents; and

 

  (b) each other Guarantor will waive any right it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
right of any Finance Party under any Finance Document or of any other security
taken under, or in connection with, any Finance Document by any Finance Party.

 

15.9 Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Finance Party.

 

15.10 Limitations

 

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 226/H of the Companies Act 1997 (Act CXLIV) on Business
Enterprises of Hungary.

 

15.11 U.S. Guarantor

 

(a) In this Subclause fraudulent transfer law means any applicable United States
bankruptcy and State fraudulent transfer and conveyance statute and any related
case law.

 

(b) Terms used in this Subclause are to be construed in accordance with the
fraudulent transfer laws.

 

(c) The Company acknowledges that:

 

  (i) it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Finance Documents;

 

  (ii) subject to the limitations provided in subparagraph (d) below, those
benefits will constitute reasonably equivalent value and fair consideration for
the purpose of any fraudulent transfer law; and

 

  (iii) each Finance Party has acted in good faith in connection with the
guarantee given by the Company and the transactions contemplated by the Finance
Documents.

 

(d) Any term or provision of this Subclause or any other term in this Agreement
or any Finance Document notwithstanding, the maximum aggregate amount of the
obligations for which the Company shall be liable hereunder shall in no event
exceed an amount equal to the largest amount that would not render the Company’s
obligations hereunder subject to avoidance under applicable fraudulent transfer
laws.

 

50



--------------------------------------------------------------------------------

(e) The Company represents and warrants to each Finance Party that:

 

  (i) subject to the limitations provided in subparagraph (d) above, the
aggregate amount of its debts (including its obligations under the Finance
Documents) is less than the aggregate value (being the lesser of fair valuation
and present fair saleable value) of its assets;

 

  (ii) its capital is not unreasonably small to carry on its business as it is
being conducted;

 

  (iii) subject to the limitations provided in subparagraph (d) above, it has
not incurred and does not intend to incur debts beyond its ability to pay as
they mature; and

 

  (iv) it has not made a transfer or incurred any obligation under any Finance
Document with the intent to hinder, delay or defraud any of its present or
future creditors.

 

(f) Each representation and warranty in this Subclause:

 

  (i) is made by the Company on the date of this Agreement;

 

  (ii) is deemed to be repeated by the Company on the date of each Request and
the first day of each Term; and

 

  (iii) is, when repeated, applied to the circumstances existing at the time of
repetition.

 

16. REPRESENTATIONS AND WARRANTIES

 

16.1 Representations and warranties

 

Save where otherwise provided, the representations and warranties set out in
this Clause are made to each Finance Party by each Obligor.

 

16.2 Status

 

(a) It is a limited liability company (in the case of Pantel Rt., any Subsidiary
of Pantel Rt. or any Subsidiary of the Company) or a corporation (in the case of
the Company), duly incorporated and validly existing (and, in the case of the
Company, in good standing) under the laws of its jurisdiction of incorporation
or (in the case of the Company), organisation.

 

(b) It has the power to own its assets and carry on its business as it is being
and will be conducted.

 

16.3 Insolvency

 

(a) No:

 

  (i) corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 20.7 (Insolvency proceedings); or

 

  (ii) creditors’ process described in Clause 20.9 (Creditors’ process),

 

has been taken or, to the knowledge of any Obligor, threatened in relation to a
member of the Group, and none of the circumstances described in Clause 20.6
(Insolvency) or 20.8 (United States Bankruptcy Laws) applies to a member of the
Group.

 

51



--------------------------------------------------------------------------------

(b) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

16.4 Powers and authority

 

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, each of the Transaction
Documents supplied under Clause 4 (Conditions Precedent) to which it is or will
be a party and the transactions contemplated by those Transaction Documents.

 

16.5 Legal validity

 

Subject to the Reservations:

 

  (a) Each Transaction Document to which it is a party is its legally binding,
valid and enforceable obligation.

 

  (b) Each Security Document to which it is a party creates the Security
Interests which that Security Document purports to create and such Security
Interests are valid and effective.

 

  (c) Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.

 

16.6 Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
each of the Transaction Documents supplied under Clause 4 (Conditions Precedent)
to which it is or will be party do not and will not:

 

  (a) conflict with any law or regulation applicable to it;

 

  (b) conflict with its Constitutional Documents; or

 

  (c) conflict with any document which is binding upon it or any of its assets
or constitute a default or termination event (however described) under any such
document, in each case to an extent or in a manner which has, or could
reasonably be expected to have, a Material Adverse Effect.

 

16.7 No default

 

(a) No Default is outstanding or could reasonably be expected to result from the
entry into, the performance of, or any transaction contemplated by, any
Transaction Document.

 

(b) No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or the satisfaction of any other applicable condition will constitute) a default
or termination event (however described) or an event resulting in an obligation
to create security under any document which is binding on it or any of its
assets to an extent or in a manner which has a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

16.8 Authorisations

 

Except for registration where required of each Security Document in any
statutory register, all authorisations required by it:

 

  (a) in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, the Transaction
Documents have been (or will on the date of Hungarotel Closing be) obtained or
effected (as appropriate) and are (or will on the date of Hungarotel Closing be)
in full force and effect; and

 

  (b) to carry on the business contemplated in the Corporate Structure
Memorandum/Funds Flow Statement to be carried on by it have been obtained or
effected (as appropriate) and are in full force and effect.

 

16.9 Pari passu ranking

 

Its obligations under the Finance Documents to which it is a party rank at least
pari passu with all its other unsecured and unsubordinated obligations, except
for obligations which are mandatorily preferred by law applying to companies
generally in the place of its incorporation.

 

16.10 Financial statements

 

(a) Its latest Accounts supplied under this Agreement (taken together with any
Reconciliation Statement accompanying them):

 

  (i) have been prepared in accordance with the Accounting Principles
consistently applied; and

 

  (ii) give a true and fair view of (if audited) or fairly present (if
unaudited) its consolidated financial condition as at the Accounting Date to
which they were drawn up, and the consolidated results of operations for the
Accounting Period for which they were drawn up.

 

In this Subclause, a reference to the latest Accounts supplied under this
Agreement includes the Original Financial Statements if no equivalent Accounts
have then been delivered under Clause 17.1 (Financial Statements).

 

(b) The Business Plan, Annual Operating Budgets and forecasts supplied under
this Agreement were arrived at after careful consideration, have been prepared
in good faith on the basis of recent historical information and on the basis of
assumptions which were reasonable as at the date they were prepared and supplied
and were not misleading in any material respect.

 

(c) Since the date of the latest Accounts delivered to the Facility Agent there
has been no material adverse change in the assets, business or financial
condition of any Obligor or the Group (taken as a whole), the consequences of
which would materially diminish the ability of any Obligor to meet its
obligations under the Finance Documents, or materially diminish the ability of
any Obligor to comply with its obligations under the Finance Documents.

 

16.11 Litigation

 

(a) Except as disclosed in paragraph (b) below, no litigation, arbitration,
expert determination, alternative dispute resolution, competition, regulatory or
administrative proceedings are current or, to the best of its knowledge and
belief, pending or threatened, which, if adversely determined, would have, or
could reasonably be expected to have, a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

(b) The disclosures made against the representation in paragraph (a) above are:

 

  (i) Item 3 (Legal Proceedings) under the heading “Local Business Tax” of the
10K Document for the annual Accounting Period ended 31st December, 2003 and
updated in the 10Q Documents included within the Original Financial Statements;
and

 

  (ii) the letters of Clifford Chance LLP, Budapest referred to in paragraph D14
of Part 1 of Schedule 2 (Conditions precedent documents).

 

(c) It has not breached any law or regulation which breach has, or could
reasonably be expected to have, a Material Adverse Effect.

 

(d) No labour disputes are current or, to its knowledge, threatened which have
or could reasonably be expected to have a Material Adverse Effect.

 

16.12 Information Package and Reports

 

(a) All expressions of opinion, expectation, intention or policy contained in
the Information Package were made after careful consideration and were fair and
reasonable as at the date at which they are stated to be given and can be
properly supported.

 

(b) All forecasts and projections contained in the Information Package were
prepared on the basis of recent historical information and assumptions which
were fair and reasonable at that date and were not misleading in any material
respect.

 

(c) All other information contained in the Information Package was true and
accurate in all material respects as at its date or (if appropriate) as at the
date (if any) at which it is stated to be given.

 

(d) The Information Package did not omit as at its date any information the
omission of which would make the Information Package untrue or misleading in any
material respect.

 

(e) Nothing has occurred since the date of the Information Package which renders
any of the material information, expressions of opinion or intention,
projections or conclusions contained in the Information Package inaccurate or
misleading (or in the case of expressions of opinion, conclusions or
projections, other than fair and reasonable) in any material respect in the
context of the Group and the transactions contemplated by the Finance Documents.

 

(f)       (i)     

All material information provided to a Finance Party or to any person or firm
which has prepared a Report and contained in or referred to in any Report by any
Obligor in connection with the Group and/or Pantel Rt. and its Subsidiaries on
or before the date of this Agreement and not superseded before that date
(whether or not contained in the Information Package) is accurate and not
misleading in any material respect and all projections provided to any Finance
Party or to any person or firm which has prepared a Report and contained in or
referred to in any Report have been prepared in good faith on the basis of
assumptions which were reasonable at the time at which they were prepared and
supplied and were not misleading in any material respect; and

 

    (ii )    no Obligor has omitted to disclose any information which would make
any of the information or projections referred to in sub-paragraph (i) above
misleading in any material respect.

 

 

54



--------------------------------------------------------------------------------

16.13 Intellectual Property Rights

 

It:

 

  (a) is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property Rights which are material in the
context of its business and which are required by it in order to carry on its
business in all material respects as it is being conducted at the date of this
Agreement;

 

  (b) has taken all formal or procedural actions (including payment of fees)
required to maintain those Intellectual Property Rights;

 

  (c) none of those Intellectual Property Rights is being infringed, nor (to its
knowledge) is there any threatened infringement of any of those Intellectual
Property Rights, in any material respect; and

 

  (d) does not, in carrying on its business, infringe any Intellectual Property
Rights of any third party in any respect which has, or could reasonably be
expected to have, a Material Adverse Effect.

 

16.14 Environment

 

(a) It has obtained all Environmental Approvals required for the carrying on of
its business as currently conducted and has at all times complied with:

 

  (i) the terms and conditions of such Environmental Approvals; and

 

  (ii) all other applicable Environmental Laws,

 

where, in each case, if not obtained or complied with the failure or its
consequences would have or could reasonably be expected to have a Material
Adverse Effect. There are to its knowledge and belief no circumstances that may
prevent or interfere with such compliance in the future.

 

(b) Except as referred to on page 58, paragraph 12.5 of the Pantel Due Diligence
Report there is no Environmental Claim pending or formally threatened and there
are no past or present acts, omissions, events or circumstances that would form,
or are reasonably likely to form, the basis of any Environmental Claim
(including any arising out of the generation, storage, transport, disposal or
release of any dangerous substance) against any member of the Group which, if
adversely determined, would have, or could reasonably be expected to have, a
Material Adverse Effect.

 

16.15 Corporate Structure Memorandum/Funds Flow Statement

 

(a) The Corporate Structure Memorandum/Funds Flow Statement inter alia:

 

  (i) shows all members of the Group (and all minority interests held by any
member of the Group), and contains descriptions which in all material respects
are true, complete and correct of the corporate ownership structure of the Group
(including all minority interests in any member of the Group), as it will be
immediately after Hungarotel Closing, Pantel Closing and HTCC Closing;

 

55



--------------------------------------------------------------------------------

  (ii) shows all loans (the Base Currency Equivalent of which is €1,000,000 or
more) between members of the Group as they will be immediately after Hungarotel
Closing, Pantel Closing and HTCC Closing;

 

  (iii) sets out every material step to be taken at or before Hungarotel Closing
for the purpose of achieving Hungarotel Closing;

 

  (iv) sets out every material step to be taken at or before Pantel Closing for
the purpose of achieving Pantel Closing;

 

  (v) sets out every material step to be taken at or before HTCC Closing for the
purpose of achieving HTCC Closing;

 

  (vi) shows all payments to and/or by members of the Group in connection with
Hungarotel Closing, Pantel Closing and HTCC Closing;

 

  (vii) shows the flow of funds occurring on and immediately before and after
Hungarotel Closing, Pantel Closing and HTCC Closing; and

 

  (viii) reflects all payments and discharges of indebtedness due to be made at
or about Hungarotel Closing, Pantel Closing and HTCC Closing by any party to the
Transaction Documents in connection with the transactions and matters
contemplated thereby.

 

(b) The Company is the legal and beneficial owner of at least 99 per cent. of
the shares in, and controls, Hungarotel and all the shares in Hungarotel have
been paid up and there are no rights establishing any benefit or right for any
third party in relation to such shares.

 

16.16 Management Contracts

 

(a) Other than pursuant to the Management Contracts, it has not entered into any
management contract or any similar arrangement whereby a material part of its or
any member of the Group’s assets, business or operations are managed by any
other person.

 

(b) It is managing its assets, business and operations with the degree of skill,
diligence, prudence, foresight and operating practice which would reasonably and
ordinarily be expected from a skilled and experienced telecommunications
operator engaged in the same type of business as the Group.

 

16.17 Assets

 

(a) It is the sole legal and beneficial owner of the shares and other assets
which it charges or purports to charge under any Security Document, except for
dark fibre transactions entered into by Pantel Rt. which are permitted under
Clause 21.4(b)(vii) (Disposals) of the Existing Pantel Credit Agreement.

 

(b) It owns or has leased or licensed to it all material assets necessary to
conduct its business as it is being or will be conducted.

 

16.18 Financial Indebtedness and Security Interests

 

(a) No member of the Group has any Financial Indebtedness outstanding which is
not permitted under Clause 19.7 (Financial Indebtedness).

 

56



--------------------------------------------------------------------------------

(b) Any payment under any Subordinated Finance Document (as defined in the
Priority Agreement) which is permitted pursuant to the terms of this Agreement,
is fully subordinated in right, payment and priority to payments of all amounts
due from time to time under the Finance Documents in accordance with the
Priority Agreement.

 

(c) No Security Interest exists over the whole or any part of the assets of any
member of the Group except for those permitted under Clause 19.5 (Negative
pledge).

 

(d) No option, pre-emption right or other arrangements subsist whereby any
person has the right whether conditional or not to purchase, acquire, sell or
otherwise dispose of any asset or interest.

 

(e) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

16.19 Insurance

 

(a) There is no outstanding insured loss or liability incurred by it in an
amount the Base Currency Equivalent of which is €500,000 or more which is not
expected to be covered to the full extent of that loss or liability.

 

(b) There has been no non-disclosure, misrepresentation or breach of any term of
any Insurance which would entitle any insurer of that Insurance to repudiate,
rescind or cancel it or to treat it as avoided in whole or in part or otherwise
decline any valid claim under it by or on behalf of any member of the Group.

 

16.20 Security Documents

 

(a) The Security Documents create legal and valid first (or second in the case
of Security Documents entered into by Hungarotel on or before the date of
Hungarotel Closing or by Novacom, Pantel Rt. or Pantel Technocom on or before
the date of Pantel Closing) ranking priority Security Interests over all the
assets intended to be secured thereunder and each Security Interest is legally
binding and (subject to the Reservations) enforceable against the member of the
Group over whose assets such Security Interest has been created.

 

(b) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

16.21 Bank Accounts

 

No Obligor owns or maintains any bank or similar account with any bank,
financial institution or other person other than one permitted under Clause
19.23 (Accounts).

 

16.22 Documents

 

(a) The documents delivered to the Facility Agent by or on behalf of any Obligor
pursuant to Clause 4 (Conditions Precedent) are genuine (or, in the case of copy
documents, are true, complete and accurate copies of originals which are
genuine), are up-to-date and in full force and effect (or if a copy, the
original is up-to-date and in full force and effect) and have not been amended.

 

57



--------------------------------------------------------------------------------

(b) The documents delivered to the Facility Agent under this Agreement by or on
behalf of any Obligor after Hungarotel Closing, Pantel Closing and HTCC Closing
are genuine (or, in the case of copy documents, are true, complete and accurate
copies of originals which are genuine), are up-to-date and in full force and
effect (or, if a copy, the original is up-to-date and in full force and effect)
and have not been amended.

 

16.23 Taxes on payments

 

(a) It is not materially overdue in the filing of any Tax returns.

 

(b) No claims or investigations by any Tax authority are being or are reasonably
likely to be made or conducted against it which are reasonably likely to result
in a liability of or claim against any member of the Group to pay any material
amount of, or in respect of, Tax.

 

(c) For Tax purposes, it is resident only in the jurisdiction of its
incorporation.

 

16.24 Stamp duties

 

Except for the fees and duties payable for the registration and notarisation of
the Security Agreements (to the extent that registration or notarisation is
specifically referred to in relation to that Security Document in Schedule 6
(Security Documents), no stamp or registration duty or similar Tax or charge is
payable in its jurisdiction of incorporation in respect of any Finance Document
(other than fees and duties payable in relation to their enforcement in
Hungary).

 

16.25 Dormant Subsidiaries

 

It has no Dormant Subsidiaries other than:

 

  (a) in the case of the Company, Pilistáv;

 

  (b) in the case of the Company and Novacom, Pantel Novi sad D.o.o.; and

 

  (c) any other member of the Group which is notified as such to the Facility
Agent in accordance with Clause 17.7(h) (Information – miscellaneous).

 

16.26 Jurisdiction/governing law

 

(a) Subject to the Reservations, its:

 

  (i) irrevocable submission under this Agreement to the jurisdiction of the
courts of England and New York;

 

  (ii) agreement that this Agreement and the Priority Agreement is governed by
English law; and

 

  (iii) agreement not to claim any immunity to which it or its assets may be
entitled,

 

are legal, valid and binding under the laws of its jurisdiction of
incorporation.

 

(b) Subject to the Reservations, any judgment obtained in England or in New York
will be recognised and be enforceable by the courts of its jurisdiction of
incorporation without re-examination on the merit.

 

58



--------------------------------------------------------------------------------

16.27 United States laws

 

(a) In this Subclause:

 

Anti-Terrorism Law means each of:

 

  (i) Executive Order No. 13224 on Terrorist Financing: Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism issued 23rd September, 2001, (the Executive Order);

 

  (ii) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

 

  (iii) the Money Laundering Control Act of 1986, 18 U.S.C. Section 1956; and

 

  (iv) any similar law enacted in the United States of America subsequent to the
date of this Agreement.

 

holding company has the meaning given to it in the United States Public Utility
Holding Company Act of 1935.

 

investment company has the meaning given to it in the United States Investment
Company Act of 1940.

 

public utility has the meaning given to it in the United States Federal Power
Act.

 

Restricted Party means any person listed:

 

  (i) in the Annex to the Executive Order;

 

  (ii) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or

 

  (iii) in any successor list to either of the foregoing.

 

(b) It is not:

 

  (i) a holding company or subject to regulation under the United States Public
Utility Holding Company Act of 1935;

 

  (ii) a public utility or subject to regulation under the United States Federal
Power Act; or

 

  (iii) required to be registered as an investment company or subject to
regulation under the United States Investment Company Act of 1940.

 

(c) To the best of its knowledge, neither it nor any of its Affiliates:

 

  (i) is, or is controlled by, a Restricted Party;

 

  (ii) has received funds or other property from a Restricted Party; or

 

  (iii) is in breach of or is the subject of any action or investigation under
any Anti-Terrorism Law.

 

59



--------------------------------------------------------------------------------

(d) It and, to the best of its knowledge, each of its Affiliates have taken
commercially reasonable measures to ensure compliance with the Anti-Terrorism
Laws.

 

16.28 Times for making representations and warranties

 

(a) All the representations and warranties in this Clause are made by each
Original Obligor on the date of this Agreement.

 

(b) All the representations and warranties in this Clause are deemed to be made
by each Obligor on the date of Hungarotel Closing.

 

(c) The representations and warranties in Clause 16.12(a) to (e) (Information
Package and Reports) are made by each Obligor:

 

  (i) in relation to the Original Business Plan only, on the date of this
Agreement; and

 

  (ii) in relation to the whole Information Package, on the date on which the
Information Package is released to the Mandated Lead Arrangers for distribution
in connection with syndication.

 

(d) The representations and warranties in Clause 16.12(f) (Information Package
and Reports) are made by each Obligor on the date on which the Information
Package is released to the Mandated Lead Arrangers for distribution in
connection with syndication.

 

(e) The Repeating Representations are deemed to be made by each Obligor on the
date of each Request, on each Utilisation Date and on the first day of each
Term.

 

(f) All the representatives and warranties in this Clause except for Clauses
16.12 (No Misleading Information) 16.15 (Corporate Structure Memorandum/Funds
Flow Statement) and 16.22 (Documents) are deemed to be made by each Additional
Obligor on the day on which it becomes (or it is proposed that it becomes) an
Additional Obligor.

 

(g) Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

17. INFORMATION COVENANTS

 

17.1 Financial statements

 

(a) The Company must supply or ensure that there is supplied to the Facility
Agent in sufficient copies for all the Lenders:

 

  (i) the latest 10K Document for each annual Accounting Period;

 

  (ii) the latest 10Q Document for each quarterly Accounting Period;

 

  (iii) the annual audited financial statements of Hungarotel for each annual
Accounting Period;

 

  (iv) the annual audited consolidated financial statements of Novacom for each
annual Accounting Period;

 

  (v) the annual audited unconsolidated financial statements of Novacom for each
annual Accounting Period;

 

60



--------------------------------------------------------------------------------

  (vi) (until the Facility Agent accepts the resignation of Pantel Rt. under
Clause 28.7 (Resignation of Pantel Rt.)) the annual audited consolidated
financial statements of Pantel Rt. for each annual Accounting Period;

 

  (vii) (until the Facility Agent accepts the resignation of Pantel Rt. under
Clause 28.7 (Resignation of Pantel Rt.)) the annual audited unconsolidated
financial statements of Pantel Rt. for each annual Accounting Period;

 

  (viii) the monthly unaudited consolidated financial statements of Pantel Rt.
for the monthly Accounting Periods ending 31st October, 2004, 30th November,
2004, 31st December, 2004, 31st January, 2005 and 28th February, 2005; and

 

  (ix) the annual audited financial statements of Pantel Technocom for each
annual Accounting Period.

 

(b) All Accounts must be supplied as soon as they are available and:

 

  (i) in the case of the 10K Document, within 90 days (or if the Company
successfully applies to the Securities Exchange Commission of the United States
of America for an extension of the filing deadline, 105 days);

 

  (ii) in the case of the 10Q Document, within 60 days; and

 

  (iii) in the case of the audited Accounts of Hungarotel, Novacom, Pantel Rt.
and Pantel Technocom, within 150 days,

 

in each case, of the end of the relevant Accounting Period.

 

(c) The monthly unaudited consolidated financial statements of Pantel Rt.
referred to in Clause 17.1(a)(viii) (Financial statements) must be supplied on
or before 31st May, 2005.

 

17.2 Form and scope of financial statements

 

(a) The Company must ensure that all Accounts supplied under this Agreement:

 

  (i) give (if audited) a true and fair view of, or (if unaudited) fairly
present, the financial condition (consolidated if it has Subsidiaries) of the
relevant person as at the date to which those Accounts were drawn up and the
results of operations for the Accounting Period then ended; and

 

  (ii) comprise at least a consolidated balance sheet, profit and loss account
and cashflow statement for the Accounting Period then ended.

 

(b) The Company must ensure that each set of Accounts is accompanied by:

 

  (i) a report of the Chief Financial Officer of the relevant Obligor explaining
any material differences in the financial performance during the Accounting
Period then ended and the Annual Operating Budget; and

 

  (ii) in the case of each set of Accounts for an annual Accounting Period, any
letter addressed to the management of the relevant Obligor by its Auditors and
accompanying those Accounts.

 

61



--------------------------------------------------------------------------------

(c) The Company must ensure that at least once during each annual Accounting
Period, a report of the Chief Financial Officer of the Company is supplied to
the Facility Agent explaining the material differences (if any) between the then
current Annual Operating Budget and the Original Business Plan.

 

(d) Each Obligor shall ensure that each set of its financial statements supplied
under Clause 17.1 (Financial statements) is prepared using and in accordance
with the Accounting Principles, in each case using accounting practices and
financial reference periods consistent with those applied in the preparation of
such Obligor’s Original Financial Statements unless, in relation to any set of
financial statements, that Obligor notifies the Facility Agent in writing that
there has been a change in the Accounting Principles, the accounting practices
or reference periods and promptly supplies to the Facility Agent:

 

  (i) a description of any change necessary for those financial statements to
reflect the Accounting Principles, accounting practices and reference periods
upon which that Obligor’s Original Financial Statements were prepared; and

 

  (ii) sufficient information, in form and substance as may be reasonably
required by the Facility Agent, to enable to the Lenders to determine whether
Clause 18 (Financial covenants) has been complied with and make an accurate
comparison between the financial position indicated in those financial
statements and that Obligor’s Original Financial Statements,

 

together, a Reconciliation Statement.

 

(e) Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements taken together with any
applicable Reconciliation Statement.

 

(f) The Company will ensure that, if requested by the Facility Agent, the
Auditors confirm to the Finance Parties the accuracy of the information in any
Reconciliation Statement.

 

17.3 Compliance Certificate

 

(a) The Company must supply to the Facility Agent with each set of its annual
and quarterly Accounts:

 

  (i) a Compliance Certificate; and

 

  (ii) an Agreed Upon Procedures Report.

 

(b) A Compliance Certificate must be signed by the Chief Financial Officer of
each of the Obligors.

 

17.4 Operating Budget and Business Plan

 

(a) The Company will deliver to the Facility Agent as soon as it is available
and in any event not later than 31st March of the annual Accounting Period to
which it relates, an Annual Operating Budget for the Group for that Accounting
Period together with a Business Plan.

 

(b) The Annual Operating Budget must be:

 

  (i) prepared in the same manner as and show the information provided for in
the Original Annual Operating Budget;

 

62



--------------------------------------------------------------------------------

  (ii) prepared on a basis consistent with the Accounting Principles as used in
preparing the Original Financial Statements of the Company; and

 

  (iii) approved by the board of directors of the Company.

 

(c) The Business Plan must be:

 

  (i) prepared in the same manner as, use substantially the same method of
calculation as and show the information provided for in the Original Business
Plan respectively;

 

  (ii) prepared on a basis consistent with the Accounting Principles as used in
preparing the Original Financial Statements of the Company; and

 

  (iii) approved by the board of directors of the Company.

 

(d) The Annual Operating Budget and the Business Plan must be accompanied by an
output schedule demonstrating compliance by the Company with its financial
covenants under Clause 18 (Financial covenants) until the Final Maturity Date

 

(e) If the Company amends the Annual Operating Budget or the Business Plan
referred to above, the Company shall within 14 days of the amendment being
approved by the board of directors of the Company deliver to the Facility Agent,
in sufficient copies for each of the Lenders, such amended Annual Operating
Budget or Business Plan together with a written explanation of the main
amendments (and the effect thereof) to that Annual Operating Budget or Business
Plan, as the case may be.

 

17.5 Presentations

 

Once in every annual Accounting Period, at least two officers of the Company
(one of whom must be the Chief Financial Officer of the Company) must, if
requested to do so by the Facility Agent, give a presentation (on a date and at
a venue agreed with the Facility Agent) to the Finance Parties as to:

 

  (a) the on-going business and financial performance of the Group; and

 

  (b) any other matter which a Finance Party may reasonably request.

 

17.6 Auditors

 

An Obligor may only replace its Auditors:

 

  (a) by PricewaterhouseCoopers, Deloitte & Touche or Ernst & Young; or

 

  (b) with the prior approval of the Facility Agent (acting on the instructions
of the Majority Lenders) such approval not to be unreasonably withheld or
delayed.

 

17.7 Information – miscellaneous

 

The Company must supply or ensure that there is supplied to the Facility Agent,
in sufficient copies for all the Lenders if the Facility Agent so requests:

 

  (a) at the same time as they are despatched to its shareholders, copies of all
documents despatched by any Obligor to its shareholders generally (or any class
of them) or despatched by any member of the Group to its creditors generally (or
any class of them);

 

63



--------------------------------------------------------------------------------

  (b) promptly upon becoming aware of them, details of any litigation,
arbitration, administrative, competition or regulatory proceedings which are
current, threatened or pending and which have or, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

  (c) promptly on request, copies of any authorisation required under any law or
regulation to enable an Obligor to perform its obligations under, or for the
validity or enforceability of, any Finance Document or to carry on its business
as it is being or will be conducted;

 

  (d) promptly on request, an up to date copy of its shareholders’ register (or
the equivalent under the law of its jurisdiction of incorporation);

 

  (e) promptly upon receipt of the same, any material correspondence:

 

  (i) in connection with any Material Agreement; or

 

  (ii) in connection with any licence or other matter of a regulatory nature
with the National Communications Authority;

 

  (f) promptly upon execution of the same, a copy of any Transaction Document
together with any amendment or waiver thereto permitted pursuant to and in
accordance with Clause 19.22 (Amendments to documents);

 

  (g) the amount of Net Debt Issue Proceeds and Net Public Offering Proceeds for
each four financial quarters of the Company and the amount of Net Disposal
Proceeds, Net Compensation Proceeds, Net Insurance Proceeds, Net Reports
Proceeds and Excess Cashflow for each annual Accounting Period of the Company
(all as set out in Schedule 7 (Form of Compliance Certificate) and without
prejudice to its notification obligations under Clauses 7.3(a) (Net Debt Issue
Proceeds) and 7.4(a) (Net Public Offering Proceeds));

 

  (h) details of any member of the Group which is or becomes a Dormant
Subsidiary;

 

  (i) promptly on request, such further information regarding the financial
condition, business, assets and operations of the Group and/or any member of the
Group (including any requested amplification or explanation of any item in the
Accounts, Business Plan, Annual Operating Budget or other material provided by
any Obligor under this Agreement) as any Finance Party through the Facility
Agent may reasonably request.

 

17.8 Notification of Default

 

(a) Each Obligor must notify the Facility Agent of any Default (and the steps,
if any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

(b) Promptly on request by the Facility Agent, the Company must supply to the
Facility Agent a certificate, signed by two of its authorised signatories on its
behalf, certifying that no Default is outstanding or, if a Default is
outstanding, specifying the Default and the steps, if any, being taken to remedy
it.

 

64



--------------------------------------------------------------------------------

17.9 Year end

 

The Company must:

 

  (a) ensure that each of its annual Accounting Periods, and each annual
Accounting Period of each other member of the Group, ends on the Accounting Date
falling on 31st December;

 

  (b) ensure that the first annual Accounting Period falls on 31st December,
2004; and

 

  (c) ensure that each quarterly Accounting Period and each financial quarter of
each member of the Group ends on an Accounting Date.

 

17.10 Syndication

 

The Company must ensure that each member of the Group:

 

  (a) provides all requested financial and other information and all reasonable
assistance to the Global Coordinators in the preparation of the Information
Package;

 

  (b) complies with all reasonable requests from the Global Coordinators and the
Facility Agent (on behalf of potential lenders) for information and access to
the Group’s operating sites; and

 

  (c) makes available senior management (including its Chief Executive Officer
and Chief Financial Officer) to give presentations to prospective lenders at
times and venues agreed by the Company and the Global Coordinators.

 

17.11 Use of websites

 

(a) Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 

  (i) the Facility Agent and the Majority Lenders agree;

 

  (ii) the Company and the Facility Agent designate an electronic website for
this purpose;

 

  (iii) the Company notifies the Facility Agent of the address of and password
for the website; and

 

  (iv) the information posted is in a format agreed between the Company and the
Facility Agent.

 

The Facility Agent must supply each Lender with the address of and password for
the website.

 

(b) Notwithstanding the above, the Company must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

 

  (i) any Lender not agreeing to receive information via the website; and

 

  (ii) within five Business Days of request, any other Lender, if that Lender so
requests.

 

(c) The Company must promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

 

  (i) the website cannot be accessed due to technical failure;

 

65



--------------------------------------------------------------------------------

  (ii) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (iii) the password for the website is changed; or

 

  (iv) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

 

If the circumstances in sub-paragraphs (i) or (ii) above occur, the Company must
supply any information required under this Agreement in paper form until the
Facility Agent is satisfied that the circumstances giving rise to the
notification are no longer continuing.

 

17.12 Know your customer requirements

 

(a) Each Obligor must promptly on the request of any Finance Party supply to
that Finance Party any documentation or other evidence which is reasonably
requested by that Finance Party (whether for itself, on behalf of any other
Finance Party or any prospective new Lender) to enable a Finance Party or
prospective new Lender to carry out and be satisfied with the results of all
applicable know your customer requirements.

 

(b) Each Lender must promptly on the request of the Facility Agent or the
Security Agent supply to that Administrative Party any documentation or other
evidence which is reasonably required by that Administrative Party to carry out
and be satisfied with the results of all applicable know your customer
requirements.

 

18. FINANCIAL COVENANTS

 

18.1 Financial undertakings

 

The Company must ensure that:

 

  (a) Hungarotel Revenues: Hungarotel Revenues for any Test Period ending on an
Accounting Date falling on or before 30th June, 2006 shall not be less than W,
where W has the value indicated in the table below opposite that Accounting
Date;

 

  (b) Novacom/Pantel Technocom Consolidated Revenues: Novacom/Pantel Technocom
Consolidated Revenues for any Test Period ending on an Accounting Date falling
on or before 30th June, 2006 shall not be less than X, where X has the value
indicated in the table below opposite that Accounting Date;

 

  (c) Consolidated Cashflow to Consolidated Total Debt Service: Consolidated
Cashflow for any Test Period ending on an Accounting Date falling on or after
1st July, 2005, shall not be less than Y times Consolidated Total Debt Service
for such Test Period, where Y has the value indicated in the table below
opposite that Accounting Date; and

 

  (d) Consolidated Total Net Borrowings to Consolidated EBITDA: Consolidated
Total Net Borrowings as at any Accounting Date shall not be more than Z times
Consolidated EBITDA for the Test Period ending on that Accounting Date, where Z
has the value indicated in the table below opposite that Accounting Date.

 

66



--------------------------------------------------------------------------------

This is the table referred to above in this Subclause.

 

Accounting Date

--------------------------------------------------------------------------------

   W


--------------------------------------------------------------------------------

   X


--------------------------------------------------------------------------------

   Y


--------------------------------------------------------------------------------

   Z


--------------------------------------------------------------------------------

31st March, 2005

30th June, 2005

30th September, 2005

31st December, 2005

31st March, 2006

30th June, 2006

30th September, 2006

31st December, 2006

31st March, 2007

30th June, 2007

30th September, 2007

31st December, 2007

31st March, 2008

30th June, 2008

30th September, 2008

31st December, 2008

31st March, 2009

30th June, 2009

30th September, 2009

31st December, 2009

31st March, 2010

30th June, 2010

30th September, 2010

31st December, 2010

31st March, 2011

30th June, 2011

30th September, 2011

31st December, 2011

   10,700,000
10,600,000
10,500,000
10,400,000
10,300,000
10,200,000    11,450,000
11,600,000
11,750,000
11,900,000
12,050,000
12,200,000    1.40
1.40
1.40
1.40
1.40
1.50
1.50
1.50
1.50
1.55
1.55
1.55
1.55
1.80
1.80
1.80
1.80
1.80
1.80
1.80
1.80
1.80
1.80
1.80
1.80
1.80    3.30
3.30
3.30
2.95
2.95
2.95
2.95
2.40
2.40
2.40
2.40
1.70
1.70
1.70
1.70
1.00
1.00
1.00
1.00
1.00
1.00
1.00
1.00
1.00
1.00
1.00
1.00
1.00

 

18.2 Financial Covenant Definitions

 

In this Agreement the following terms have the meanings set out below:

 

  (a) Consolidated Cashflow for any Test Period means Consolidated EBITDA for
such period:

 

  (i) plus the amount of any rebate or credit in respect of any Tax on profits,
gains or income actually received in cash by any member of the Group during such
period;

 

  (ii) plus the amount (net of any applicable withholding tax) of any dividends
or other profit distributions received in cash by any member of the Group during
such period from any entity which is not itself a member of the Group;

 

  (iii) plus the net cash proceeds received by the Company in cash during that
period for any issue of shares or subordinated loan stock by the Company after
Hungarotel Closing;

 

67



--------------------------------------------------------------------------------

  (iv) minus all Capital Expenditure actually paid or invoiced for payment by
members of the Group during such period;

 

  (v) plus all Net Proceeds received during that period unless prepaid under
Clause 7.5 (Mandatory prepayment – disposals and claims);

 

  (vi) plus all grant funding received during that period in respect of capital
expenditure;

 

  (vii) minus the aggregate of all amounts paid in or towards making any
Permitted Acquisition and the amount of any Joint Venture Investment made or
falling due for payment in cash during that period;

 

  (viii) minus all amounts of Tax on profits, gains or income actually paid
and/or which fell due for immediate payment during such period and minus the
amount of any withholding tax withheld from any amount paid to any member of the
Group;

 

  (ix) minus any increase or plus any decrease in Consolidated Net Working
Capital between the Accounting Dates at the beginning and end of such Test
Period (for these purposes, excluding any increase or decrease in Consolidated
Net Working Capital attributable to any amount referred to in subparagraph
(viii) above or subparagraph (xii) below);

 

  (x) minus the amount of all dividends or other distributions in respect of its
shares or other ownership interests paid by any member of the Group in that
period to any person who is not a member of the Group;

 

  (xi) plus all Cash and Cash Equivalent held by Obligors under Clause
19.23(a)(i), (ii) or (iii) (Accounts) at the beginning of such Test Period (but
excluding any amount held in any Debt Service Reserve Account);

 

  (xii) plus any positive and minus any negative extraordinary items received or
which are paid or received or fall due for payment or receipt by any member of
the Group in cash during such period.

 

  (b) Consolidated EBITDA for any Test Period means the income from operations
of the Group for such period:

 

  (i) after adding back any depreciation or amortisation whatsoever; and

 

  (ii) after deducting all non-cash credits and after adding back all non-cash
debits and other non-cash charges included in operating expenses for that
period;

 

  (c) Consolidated Net Working Capital as at any Accounting Date means
Consolidated Current Assets minus Consolidated Current Liabilities, all as at
such Accounting Date. For this purpose:

 

  (i) Consolidated Current Assets as at any Accounting Date means all of the
current assets (other than Cash and Cash Equivalents, any credit receivable for
Tax on profits, gains or income suffered, Interest receivable and repayments of
Financial Indebtedness (within paragraph (a) and/or (c) of the definition of
that term in Clause 1.1 (Definitions)) receivable) of the Group as at such
Accounting Date;

 

68



--------------------------------------------------------------------------------

  (ii) Consolidated Current Liabilities as at any Accounting Date means all of
the current liabilities (excluding any Financial Indebtedness within paragraphs
(a), (b), (c), (d), (e), (f), (h), (i), (j) and/or (k) of the definition of that
term in Clause 1.1 (Definitions) (unless consisting of a liability in relation
to items falling within paragraph (g) of that definition) and any accrued or
unpaid Interest and any liabilities in respect of Tax on profits, gains or
income and dividends, redemptions and other distributions payable to
shareholders of the Company (whether or not declared)) of the Group as at such
Accounting Date.

 

  (d) Consolidated Total Debt Service for the Group for any Test Period means
Consolidated Total Net Interest Paid for that period plus all Financial
Indebtedness of members of the Group scheduled to be repaid during that period.

 

  (e) Consolidated Total Net Interest Paid for the Group for any Test Period
means the Interest paid during such period minus Interest income received during
the period by any member of the Group but taking into account any net payment or
net receipt under any of the Hedging Documents.

 

  (f) Consolidated Total Net Borrowings in respect of the Group at any time
means the aggregate at that time of the Financial Indebtedness of the members of
the Group from sources external to the Group (including the Existing Loan
Notes):

 

  (i) less the aggregate amount at that time of all Cash and Cash Equivalents
held by Obligors under Clause 19.23(a)(i), (ii) or (iii) (Accounts); and

 

  (ii) plus Consolidated Current Liabilities in excess of HUF 15,000,000,000.

 

  (g) Hungarotel Revenues for any Test Period means the gross revenues of
Hungarotel less the interconnect costs of Hungarotel used in the preparation of
the 10Q Accounts or the 10K Accounts supplied for that period.

 

  (h) Novacom/Pantel Technocom Consolidated Revenues for any Test Period means
the consolidated gross revenues of Novacom (less the consolidated interconnect
costs of Novacom used in the preparation of the 10Q Accounts or the 10K Accounts
supplied for that period) combined with the gross revenues of Pantel Technocom
(less the interconnect costs of Pantel Technocom used in the preparation of the
10Q Accounts or the 10K Accounts supplied for that period).

 

  (i) Test Period means each period comprising an annual Accounting Period of
the Group and each period comprising four consecutive quarterly Accounting
Periods of the Group (taken together as one period) ending on an Accounting Date
specified in the table in Clause 18.1 (Financial undertakings).

 

18.3 Basis of Calculations

 

(a) All the terms defined in Clause 18.2 (Financial Covenant Definitions) are to
be determined on a consolidated basis and (except as expressly included or
excluded in the relevant definition) in accordance with the Accounting
Principles.

 

(b) The financial covenants in Clause 18.1 (Financial undertakings) shall apply
as of the Accounting Date at the end of each Test Period and compliance (or
otherwise) shall be derived from:

 

  (i) the consolidated Accounts of the Company for the relevant Test Periods;

 

69



--------------------------------------------------------------------------------

  (ii) (in the case of the calculation of Hungarotel Revenues and Novacom/Pantel
Technocom Consolidated Revenues) the documents used in the preparation of the
Accounts referred to in paragraph (i) above;

 

  (iii) (in the case of any Test Period ending on or before 31st December, 2005)
the consolidated monthly management accounts of Pantel Rt. for the relevant
period;

 

  (iv) any applicable Reconciliation Statement supplied in relation to the
Accounts referred to in paragraph (i) above under Clause 17.1 (Financial
statements); and

 

  (v) any Compliance Certificate and auditors’ report supplied in relation to
the Accounts referred to in paragraph (i) above under Clause 17.3 (Compliance
Certificate).

 

(c) No item shall be deducted or credited more than once in any calculation.

 

(d) Where an amount in the Accounts is not denominated in the Base Currency, it
shall be converted into the Base Currency at the rates specified in the Agreed
Upon Procedures Report except that the Hungarotel Revenues and Novacom/Pantel
Technocom Consolidated Revenues shall continue to be denominated in HUF.

 

19. GENERAL COVENANTS

 

19.1 General

 

Each Obligor agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to a member or members of
the Group, each Obligor must ensure that any member of the Group which is its
Subsidiary also performs that covenant. The covenants in this Clause shall
remain in full force and effect from the date of this Agreement until the
Secured Debt Discharge Date (as defined in the Priority Agreement).

 

19.2 Authorisations

 

(a) Each member of the Group must promptly obtain, maintain and comply with the
terms of any authorisation required to enable it to perform its obligations
under, or for the validity or enforceability of, any Transaction Document and
the transactions contemplated by it.

 

(b) Subject to paragraph (d), each member of the Group must obtain, maintain and
comply with the terms of any authorisation required to enable it to carry on its
business where failure to do so has, or could reasonably be expected to have, a
Material Adverse Effect.

 

(c) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

(d) The reallocation of identifiers and frequencies in accordance with the
Communications Authority Letter shall not be prohibited under paragraph (b)
above.

 

19.3 Compliance with laws

 

(a) Each member of the Group must comply in all respects with all laws and
regulations to which it is subject where failure to do so has, or could
reasonably be expected to have, a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

(b) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

19.4 Pari passu ranking

 

Each Obligor must ensure that its payment obligations under the Finance
Documents at all times rank at least pari passu with all its present and future
unsecured unsubordinated payment obligations, except for obligations mandatorily
preferred by law applying to companies generally in its jurisdiction of
incorporation.

 

19.5 Negative pledge

 

(a) Except as provided in paragraph (b) below, no member of the Group may create
or allow to exist any Security Interest on any of its assets.

 

(b) Paragraph (a) does not apply to:

 

  (i) any Security Interest created or evidenced by the Finance Documents or the
VAT Finance Documents;

 

  (ii) any Security Interest (existing as at the date of this Agreement) over
assets of any member of the Group securing Financial Indebtedness under the
Existing Hungarotel Credit Agreement or the Existing Pantel Credit Agreement,
provided that such Security Interest is irrevocably released and discharged on
or simultaneously with Hungarotel Closing or Pantel Closing, as the case may be;

 

  (iii) any lien arising by operation of law or any lien or retention of title
arrangement arising by agreement to substantially the same effect and in the
ordinary course of business and not as a result of any default or omission by
any member of the Group and which is discharged within 90 days of its creation;

 

  (iv) any Security Interest comprising a netting or set-off arrangement entered
into by a member of the Group with an Approved Bank in the ordinary course of
its banking arrangements for the purpose of netting debit and credit balances,
provided that:

 

  (A) such arrangement does not permit credit balances of Obligors to be netted
with debit balances of Non-Obligors; and

 

  (B) such arrangement does not give rise to other Security Interests over the
assets of Obligors in support of the liabilities of Non-Obligors;

 

  (v) any Security Interest on an asset acquired by a member of the Group after
the date of Hungarotel Closing under any Permitted Acquisition or on an asset
(as at the date of a person’s acquisition by a member of the Group under any
Permitted Acquisition) of that person, but only if:

 

  (A) the Security Interest is discharged within the period of three months from
the date of acquisition;

 

  (B) the Security Interest was not created in contemplation of that
acquisition; and

 

  (C) the principal amount secured by that Security Interest is permitted under
Clause 19.7(b)(iii) (Financial Indebtedness) and (in any case) has not been
incurred or increased or its maturity date extended in contemplation of, or
since, that acquisition;

 

71



--------------------------------------------------------------------------------

  (vi) any netting of payments under permitted Treasury Transactions;

 

  (vii) any Security Interest expressly permitted in writing by the Majority
Lenders (provided that the amount secured by that Security Interest is not
increased above the permitted amount); and

 

  (viii) any Security Interest (not being over any asset subject to any Security
Interest under the Security Documents and not being over any asset of any
Obligor) securing that member of the Group’s own indebtedness the Base Currency
Equivalent of which (when taken together with any other indebtedness which has
the benefit of a Security Interest not permitted under the preceding
sub-paragraphs) does not exceed 5% of the total consolidated assets of the
Company as set out in its most recent financial statements at any time.

 

(c) No member of the Group may:

 

  (i) dispose of any of its assets on terms where it is or may be or may be
required to be leased to or re-acquired or acquired by a member of the Group or
any of its related entities; or

 

  (ii) dispose of any of its receivables on recourse terms;

 

  (iii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (iv) enter into any other preferential arrangement having a similar effect,

 

in circumstances where the transaction is entered into primarily as a method of
raising Financial Indebtedness or of financing the acquisition of an asset.

 

(d) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

19.6 Disposals

 

(a) Except as provided in paragraph (b) below, no member of the Group may,
either in a single transaction or in a series of transactions and whether
related or not and whether voluntarily or involuntarily, dispose of all or any
part of its assets.

 

(b) Paragraph (a) does not apply to any disposal:

 

  (i) of assets which are certified by an officer or director of the relevant
Obligor as being obsolete or redundant, on arm’s length terms and (unless the
relevant officer or director certifies that the assets are of no value) for
cash;

 

  (ii) of assets (other than shares, businesses, real property or intellectual
property) in exchange for other assets comparable or superior as to type, value
and quality;

 

72



--------------------------------------------------------------------------------

  (iii) of Cash Equivalents:

 

  (A) for cash; or

 

  (B) in exchange for other Cash Equivalents;

 

  (iv) as a result of the enforcement of a Security Interest permitted under
Clause 19.5(b) (Negative pledge);

 

  (v) required under Clause 19.35 (Pantel Closing); or

 

  (vi) for cash on arm’s length terms where the Base Currency Equivalent of the
higher of the market value and consideration receivable (when taken together
with the higher of the market value and consideration receivable for any other
disposal not allowed under the preceding sub-paragraphs) does not exceed
€5,000,000 in any annual Accounting Period of the Company.

 

(c) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

19.7 Financial Indebtedness

 

(a) Except as provided in paragraph (b) below, no member of the Group may incur
or permit to be outstanding any Financial Indebtedness or enter into any
off-balance sheet financing arrangement.

 

(b) Paragraph (a) does not apply to:

 

  (i) Financial Indebtedness incurred under:

 

  (A) (until Hungarotel Closing) the Existing Hungarotel Credit Agreement;

 

  (B) (until Pantel Closing) the Existing Pantel Credit Agreement; or

 

  (C) the Finance Documents, the Shareholder Documents or the VAT Finance
Documents as in force at the date of this Agreement;

 

  (ii) Financial Indebtedness of any internet service provider which is
permitted under Clause 19.10(c)(iii) (Acquisitions);

 

  (iii) any Financial Indebtedness permitted under Clause 19.13 (Treasury
Transactions) Clause 19.12 (Third party guarantees) or Clause 19.14 (Loans out);
or

 

  (iv) any Financial Indebtedness of any member or members of the Group not
otherwise permitted by this paragraph (b) the Base Currency Equivalent of which
in aggregate (when taken together with the amount of any other indebtedness
which has the benefit of a Security Interest permitted under Clause
19.5(b)(viii) (Negative pledge)) does not exceed €10,000,000 at any time.

 

(c) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

73



--------------------------------------------------------------------------------

19.8 Change of business

 

(a) Except as otherwise provided in paragraph (b) below, each Obligor must
ensure that no substantial change is made to the general nature or scope of the
business of any Obligor, member of the Group or of the Group (taken as a whole)
from that contemplated in the Original Business Plan.

 

(b) Paragraph (a) does not apply to:

 

  (i) any person acquired under a Permitted Acquisition if that person is
carrying on the business of an internet service provider; or

 

  (ii) any activity other than an activity referred to in (b)(i) above provided
that no such change will be permitted unless and until the Company has
demonstrated to the satisfaction of the Facility Agent that:

 

  (A) no Event of Default will result from the activity or business; and

 

  (B) the Company provides to the Lenders a revised Business Plan showing that
the new activities does not have or could not reasonably be expected to have a
material adverse impact on the financial performance of any Obligor either as
regards capital expenditure, its EBITDA or assets.

 

19.9 Mergers

 

No member of the Group may enter into any amalgamation, demerger, merger,
consolidation or reconstruction other than a Permitted Reorganisation.

 

19.10 Acquisitions

 

(a) Except as provided in paragraph (b) below, no member of the Group may
acquire or subscribe for shares or other ownership interests in or securities of
any company or other person or acquire any business or incorporate any company.

 

(b) Paragraph (a) does not apply to:

 

  (i) the acquisition of Cash or Cash Equivalents;

 

  (ii) any Permitted Acquisition;

 

  (iii) any Permitted Reorganisation; or

 

  (iv) any acquisition required under Clause 19.35 (Pantel Closing).

 

(c) A Permitted Acquisition for the purpose of paragraph (b) above is any
acquisition made by any Obligor of all of the shares in any internet service
provider which is a limited liability company where:

 

  (i) the acquired company is incorporated or established in, and whose
principal business is carried out in, Hungary;

 

  (ii) the acquired company and each Subsidiary of it carries on the business of
internet service provider;

 

74



--------------------------------------------------------------------------------

  (iii) any Financial Indebtedness remaining in the acquired company or any
Subsidiary of it at the date of acquisition:

 

  (A) is without recourse to the Obligors; and

 

  (B) will not cause an increase in the ratio of Consolidated Total Net
Borrowings to Consolidated EBITDA;

 

  (iv) the acquisition:

 

  (A) involves no cash consideration; or

 

  (B) involves a consideration (including associated costs and expenses) the
Base Currency Equivalent of which does not exceed an amount equal to the
aggregate of any net cash proceeds of any subscription by the Shareholders for
shares in the Company received by it after Hungarotel Closing;

 

  (v) no Default has occurred and is continuing at the time of or will result
from the acquisition;

 

  (vi) the acquired company (and each of its Subsidiaries) does not have any
material contingent off-balance sheet liabilities, or material contingent
environmental, litigation or tax liabilities; and

 

  (vii) to the extent lawful, security is given over the shares of that company
and its assets or the assets of that business upon or immediately following
their acquisition in favour of (and in form and substance satisfactory to) the
Security Agent (or as otherwise provided in this Agreement) for the Lenders by
the relevant member of the Group.

 

(d)   (i)      

The Company must deliver to the Facility Agent no later than 10 Business Days
before legally committing to make such acquisition a certificate signed by two
directors of the Company (one of whom must be the Chief Financial Officer of the
Company) to which must be attached a copy of the latest audited accounts (or if
not available management accounts) of the target company or business.

 

    (ii)    Such certificate must:

 

 

  (A) demonstrate to the reasonable satisfaction of the Lenders that the
acquired company (and each of its Subsidiaries) generates and will generate
positive free cash flows and will not necessitate funding by any Obligor;

 

  (B) give calculations showing in reasonable detail that the Company would have
remained in compliance with its obligations under Clause 18 (Financial
Covenants) if the covenant tests were recalculated for the Test Period ending on
the most recent Accounting Date consolidating the accounts of the target company
(consolidated if it has Subsidiaries) or business with the Accounts of the
Company for such period on a proforma basis and as if the consideration for such
proposed acquisition had been paid at the start of such Test Period; and

 

  (C) attach a revised Annual Operating Budget for the next 12 months showing
that the Company will comply with its obligations under Clause 18 (Financial
Covenants) for the next 12 months.

 

75



--------------------------------------------------------------------------------

19.11 Environmental matters

 

(a) Each member of the Group must ensure that:

 

  (i) it is, and has been, in compliance with all Environmental Laws and
Environmental Approvals applicable to it, where failure to do so has a Material
Adverse Effect;

 

  (ii) it obtains all requisite Environmental Approvals where failure to obtain
would have a Material Adverse Effect; and

 

  (iii) it implements procedures to monitor compliance with and to prevent
liability under any Environmental Law.

 

(b) Each Obligor must promptly upon becoming aware of the same notify the
Facility Agent of:

 

  (i) any Environmental Claim current, or to its knowledge, pending or
threatened; or

 

  (ii) any circumstances reasonably likely to result in an Environmental Claim,

 

which has or, if substantiated, could be reasonably expected to have a Material
Adverse Effect.

 

(c) The Company agrees to indemnify each Finance Party, each receiver appointed
under any Security Document and their respective officers, employees, agents and
delegates (together the Indemnified Parties) against any loss or liability
suffered or incurred by that Indemnified Party (except to the extent caused by
such Indemnified Party’s own negligence or wilful default) which arises in
connection with an Environmental Claim which relates to the Group, any assets of
the Group or the operation of all or part of the business of the Group (or in
each case any member of the Group) and which would not have arisen if the
Finance Documents or any of them had not been executed by that Finance Party.
Any Indemnified Party may rely on this paragraph and enforce its terms under the
Contracts (Rights of Third Parties) Act 1999.

 

19.12 Third party guarantees

 

(a) Except as provided in paragraph (b) below, no member of the Group may incur
or allow to be outstanding any guarantee by such member of the Group or any of
its Subsidiaries in respect of any person.

 

(b) Paragraph (a) does not apply to:

 

  (i) any guarantee arising under the Transaction Documents;

 

  (ii) any guarantee comprising a netting or set-off arrangement entered into by
a member of the Group with an Approved Bank in the ordinary course of its
banking arrangements for the purposes of netting debit and credit balances of
that member of the Group or of other members of the Group with that Approved
Bank, provided that such arrangement does not permit credit balances of Obligors
to be netted with debit balances of Non-Obligors;

 

  (iii) the endorsement of negotiable instruments in the ordinary course of
trade;

 

  (iv) performance bonds guaranteeing performance by an Obligor (not being the
Company) under any contract (not being in respect of Financial Indebtedness)
entered into in the ordinary course of trade;

 

76



--------------------------------------------------------------------------------

  (v) guarantees by other Obligors in respect of the Financial Indebtedness of
Obligors (not being the Company) where such Financial Indebtedness is permitted
by the terms of this Agreement; or

 

  (vi) guarantees (not being in respect of any obligation or liability of the
Company) not otherwise allowed under the preceding sub-paragraphs under which
the Base Currency Equivalent of the aggregate liability (actual or contingent)
of members of the Group (when taken together with the amount of any Financial
Indebtedness permitted under Clause 19.14(b)(vi) (Loans out)) does not exceed
€3,000,000.

 

(c) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

19.13 Treasury Transactions

 

(a) No member of the Group may enter into any Treasury Transaction, other than:

 

  (i) the hedging transactions entered into by the Borrowers contemplated by the
Hedging Letter and documented by the Hedging Documents; and

 

  (ii) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business but not for speculative purposes.

 

(b) The Company must ensure that all currency and interest rate hedging
arrangements contemplated by the Hedging Letter are implemented in accordance
with the terms of the Hedging Letter and that such arrangements are not
terminated, varied or cancelled without the consent of the Facility Agent
(acting on the instructions of the Majority Lenders), save (in the case of
arrangements documented by the Hedging Documents) as permitted by the Priority
Agreement.

 

(c) The Company must ensure that any party to a Hedging Document or treasury
transaction becomes a party to the Priority Agreement within five Business Days
in entering into such document.

 

19.14 Loans out

 

(a) Except as provided in paragraph (b) below, no member of the Group may be the
creditor in respect of any Financial Indebtedness or of any trade credit
extended to any of its customers.

 

(b) Paragraph (a) does not apply to:

 

  (i) trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

 

  (ii) loans made by one Obligor to another Obligor (not being the Company) or
made by a Non-Obligor to another member of the Group;

 

  (iii) loans contemplated by the Corporate Structure Memorandum/Funds Flow
Statement;

 

  (iv) a loan made by a member of the Group to an employee or director of any
member of the Group if the amount of that loan when aggregated with the amount
of all loans to employees and directors by members of the Group does not exceed
HUF 75,000,000 (or its equivalent) at any time;

 

77



--------------------------------------------------------------------------------

  (v) the loan agreement between Pantel Rt. as lender and Freestart Kft. as
borrower dated on or about June 2002 as amended on 30th April, 2003 in an
aggregate principal amount of HUF 196,000,000 maturing 2006; or

 

  (vi) Financial Indebtedness not otherwise allowed under the preceding
sub-paragraphs the Base Currency Equivalent of which (when taken together with
the aggregate actual or contingent liability under any guarantees permitted
under Clause 19.12(c)(vi) (Third party guarantees)) does not exceed €3,000,000.

 

(c) Any loan made between members of the Group must be on terms that:

 

  (i) the creditor of that loan (if an Obligor) shall grant security over its
rights in respect of that loan in favour of the Lenders on terms acceptable to
the Facility Agent (acting on the instructions of the Majority Lenders) and in
accordance with Clause 19.29 (Security);

 

  (ii) each of the creditor and the debtor of that loan shall be an Obligor
under and as defined in the Priority Agreement; and

 

  (iii) the creditor in respect of that loan may not take any action to cause
that loan (or any related interest, fees or other amounts) to become due or to
be paid:

 

  (A) in breach of the terms of the Priority Agreement; or

 

  (B) if not already prohibited by paragraph (A), unless the other member of the
Group has sufficient readily available cash to pay the sum which is due or
demanded.

 

(d) A reference in this Subclause to a member of the Group includes (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. and its Subsidiaries.

 

19.15 Share capital

 

(a) Except as provided in paragraph (b) below, no member of the Group may:

 

  (i) redeem, purchase, defease, retire or repay any of its shares or share
capital (or any instrument convertible into shares or share capital) or resolve
to do so;

 

  (ii) issue any shares (or any instrument convertible into shares) which by
their terms are redeemable or carry any right to a return prior to the Secured
Debt Discharge Date; or

 

  (iii) issue any shares or share capital (or any instrument convertible into
shares or share capital) to any person other than its Holding Company.

 

(b) Paragraph (a) does not apply to:

 

  (i) any transaction expressly allowed under the Finance Documents;

 

  (ii) the issue of shares for cash by the Company to its shareholders where
such shares are of the same class and on the same terms as those initially
issued by the Company;

 

  (iii) the issue of shares by a member of the Group to another member of the
Group which is a shareholder in it prior to that issue where, if any shares in
the company issuing

 

78



--------------------------------------------------------------------------------

such shares are the subject of a Security Interest pursuant to the Security
Documents, such shares become the subject of an equivalent Security Interest in
favour of the Finance Parties on the same terms; or

 

  (iv) the issue of shares by the Company under any management incentive or
employee stock option plan approved by the shareholders of the Company and
referred to in any 10K Document supplied under Clause 17.1 (Financial
statements).

 

19.16 Dividends

 

(a) Except as expressly permitted under the Priority Agreement, no member of the
Group may:

 

  (i) declare, make or pay, or pay interest on any unpaid amount of, any
dividend, charge, fee or other distribution (whether in cash or in kind) on or
in respect of its shares or share capital (or any class of its share capital);

 

  (ii) repay or distribute any share premium account; or

 

  (iii) pay or allows any member of the Group to pay any management, advisory or
other fee to or to the order of the Company or the shareholders of the Company
(or any of their respective Affiliates which is not a member of the Group).

 

19.17 Shareholder Debt

 

Except as expressly permitted under the Priority Agreement, no member of the
Group will:

 

  (a) pay, repay or prepay any amount of principal, interest, fee, premium or
other charge outstanding under any Shareholder Document; or

 

  (b) purchase, redeem, defease or discharge or provide any guarantee or
security for or sub-participation in any Shareholder Document or any amount
outstanding under any Shareholder Document.

 

19.18 Intellectual property rights

 

(a) Except as provided below, each member of the Group must:

 

  (i) make any registration and pay any fee or other amount which is necessary
to retain and protect the Intellectual Property Rights which are material to the
business of a member of the Group;

 

  (ii) record its interest in those Intellectual Property Rights to the extent
that those Intellectual Property Rights are recordable;

 

  (iii) take such steps as are necessary and commercially reasonable (including
the institution of legal proceedings) to prevent third parties infringing those
Intellectual Property Rights;

 

  (iv) not use or permit any such Intellectual Property Right to be used in a
way which may, or take or omit to take any action which may, adversely affect
the existence or value of such Intellectual Property Right; and

 

  (v) not grant any licence in respect of those Intellectual Property Rights.

 

(b) Paragraph (a)(v) above does not apply to:

 

  (i) licence arrangements entered into between members of the Group for so long
as they remain members of the Group; or

 

79



--------------------------------------------------------------------------------

  (ii) licence arrangements entered into on normal commercial terms and in the
ordinary course of its business.

 

19.19 Insurances

 

(a) In this Subclause:

 

prudent owner means a prudent owner and operator of any business, and of assets
of a type and size, similar in all cases to those owned and operated by the
relevant member of the Group in a similar location.

 

(b)       (i)    Each member of the Group must ensure that its Insurances insure
it for its insurable interest in respect of all risks:

 

  (A) which are required to be insured against under any applicable law or
regulation; or

 

  (B) which are insured against on the date of Hungarotel Closing or (if the
relevant asset is acquired on the date of Pantel Closing) at Pantel Closing.

 

  (ii) Each member of the Group must ensure that the Insurances are with an
insurance company or underwriter which is of international standing and is not a
captive insurer which is a member of the Group.

 

  (iii) Each member of the Group must ensure that its Insurances:

 

  (A) insure every tangible asset for its full replacement value; and

 

  (B) in the case of any other asset or risk, provide cover up to a limit which
a prudent owner would buy.

 

For this purpose, replacement value means the total cost of entirely rebuilding,
reinstating or replacing the relevant asset if it is completely destroyed,
together with all related fees and demolition costs.

 

  (iv) Without prejudice to any other terms of this Clause, each member of the
Group must ensure the terms of its Insurances are no less favourable than those
which are in place on the date of Hungarotel Closing and subject to no greater
excess, deductible or retention than those in place on the date of Hungarotel
Closing.

 

(c) Each member of the Group must ensure that its Insurances comply with the
following requirements:

 

  (i) each member of the Group must be insured for its own insurable interest,
and separately from any other insured party, on a basis that:

 

  (A) any non-disclosure, misrepresentation or breach by or on behalf of any one
insured party will not prejudice the cover of any other insured party; and

 

  (B) insurers waive any right of subrogation against any member of the Group or
any Finance Party;

 

80



--------------------------------------------------------------------------------

  (ii) each member of the Group must be entitled to claim directly for any
insured loss suffered by it;

 

  (iii) the insurers must give at least 30 days’ notice to the Facility Agent if
any insurer proposes to repudiate, rescind or cancel any Insurance or to treat
it as avoided in whole or in part or otherwise decline any valid claim under it
by or on behalf of that member of the Group;

 

  (iv) each member of the Group must be free to assign all amounts payable to it
under each of its Insurances and all its rights in connection with those amounts
in favour of the Security Agent as agent and trustee for the Finance Parties;
and

 

  (v) no limits of cover purchased under any Insurance are to be capable of
being eroded below the limits which a prudent owner would maintain by reason of
claims from persons who are not members of the Group.

 

(d) Each member of the Group must:

 

  (i) promptly pay (or procure payment of) all premiums and do anything which is
necessary to keep each of its Insurances in full force and effect; and

 

  (ii) not do or allow anything to be done which may (and promptly notify the
Facility Agent of any event or circumstance which does or is reasonably likely
to) entitle any insurer of any of its Insurances to repudiate, rescind or cancel
it or to treat it as avoided in whole or in part or otherwise decline any valid
claim under it by or on behalf of that member of the Group.

 

(e) Each member of the Group must:

 

  (i) promptly notify the Facility Agent of any event or occurrence giving rise
to any aggregate loss or liability in excess of €1,000,000 in respect of which
any member of the Group is entitled to make one or more claim under any
Insurance;

 

  (ii) keep the Facility Agent advised of the progress of the claim(s); and

 

  (iii) not compromise or settle any claim for less than the amount claimed
without the prior consent of the Facility Agent where the aggregate loss or
liability in respect of the event or occurrence concerned is more than twice the
amount referred to in sub-paragraph (i) above.

 

(f) If any member of the Group fails to maintain any contract of insurance which
it is required to maintain under this Agreement, that member of the Group will
allow the Facility Agent to purchase the requisite insurance on its behalf if
the Facility Agent so elects. That member of the Group must immediately on
request by the Facility Agent pay the costs and expenses of the Facility Agent
or any of its agents incurred in the purchase of that insurance.

 

(g) No member of the Group shall breach any provision of this Subclause if a
reputable insurance broker certifies to the Finance Parties that:

 

  (i) the contract of insurance otherwise required to be entered into or
maintained by it under this Subclause is not available on reasonable commercial
terms owing to a want of capacity in the international insurance market; or

 

81



--------------------------------------------------------------------------------

  (ii) the premium in respect of that contract of insurance is unreasonable
having regard to the risks being covered and the interests of the Finance
Parties in the insured asset.

 

19.20 Holding Company

 

The Company must not carry on any business or own any assets, other than:

 

  (a) the ownership of shares of Hungarotel, Novacom, Pantel Technocom and
Pilistáv;

 

  (b) the ownership of Cash or Cash Equivalents and the provision of
administrative services (excluding treasury services) to other members of the
Group of a type customarily provided by a Holding Company to its Subsidiaries;

 

  (c) incurring Financial Indebtedness provided that the same is permitted by
the Finance Documents; or

 

  (d) rights arising under the Transaction Documents.

 

19.21 Arm’s-length terms

 

No member of the Group may enter into any material transaction with any person
otherwise than on arm’s-length terms, save for:

 

  (a) loans between members of the Group; or

 

  (b) other transactions between members of the Group,

 

which are permitted by other terms of this Agreement provided that the terms of
those loans or transactions do not result in a transfer of value from an Obligor
to a Non-Obligor.

 

19.22 Amendments to documents

 

(a) Except as provided in Clause 11 (Amendments) of the Priority Agreement, no
member of the Group may:

 

  (i) amend its Constitutional Documents;

 

  (ii) (unless that agreement is expressly permitted under the other terms of
this Agreement) enter into any agreement with any shareholders in the Company or
any of their Affiliates which is not a member of the Group; or

 

  (iii) amend or waive any term of the Transaction Documents (excluding the
Business Transfer Agreement and the Outsourcing Agreement) or any of the other
documents delivered to the Facility Agent pursuant to Clause 4.1 (Conditions
precedent documents),

 

(if prior to Hungarotel Closing) without the prior written consent of the
Original Lenders or (thereafter) in a manner or to an extent which is reasonably
likely to give rise to a Material Adverse Effect.

 

(b) The Company must promptly supply to the Facility Agent a copy of any
amendment to or waiver of any of the documents, or any agreement with any
shareholder in the Company (or any of their Affiliates), in any case referred to
in paragraph (a) above.

 

82



--------------------------------------------------------------------------------

19.23 Accounts

 

(a) No member of the Group may open or maintain any account or enter into any
banking relationship with any branch of any bank or other financial institution
providing similar services other than:

 

  (i) accounts held at the date of Hungarotel Closing and disclosed in writing
to the Facility Agent in reasonable detail, but only for the period of 180 days
from the date of Hungarotel Closing;

 

  (ii) accounts held at the date of Pantel Closing and disclosed in writing to
the Facility Agent in reasonable detail, but only for the period of 180 days
from the date of Pantel Closing;

 

  (iii) accounts opened under Schedule 9 (Accounts);

 

  (iv) any account maintained with an Approved Bank;

 

  (v) any account of the Company maintained in the United States of America, but
only if the aggregate of all amounts held in such accounts does not exceed US
Dollars 2,000,000;

 

  (vi) any account of a member of the Group which is not incorporated in and
does not carry on business in Hungary or the United States of America subject to
compliance at all times with the terms of Clause 19.32(a) (Surplus Cash); and

 

  (vii) the VAT Account (as defined in the VAT Facility Agreement).

 

(b) Each of Hungarotel and Novacom must ensure that its Debt Service Reserve
Account is fully funded on or before Hungarotel Closing and Pantel Closing
respectively.

 

19.24 Access

 

(a) Upon reasonable notice being given by the Facility Agent, each member of the
Group must allow any one or more representatives of the Facility Agent and/or
accountants or other professional advisers appointed by the Facility Agent (at
the Company’s risk and expense) to have access during normal business hours to
the premises, assets, books and records of that member of the Group.

 

(b) The Facility Agent may not give notice under paragraph (a) above more than
once every financial year unless it believes that a Default is outstanding or
may have occurred or may occur.

 

19.25 Pensions

 

(a) Each member of the Group must be in compliance with all laws and contracts
relating to any of its pension schemes.

 

(b) The Company shall ensure that no member of the Group establishes any defined
benefit occupational pension scheme.

 

83



--------------------------------------------------------------------------------

19.26 Taxes

 

(a) Each member of the Group must pay all Taxes due and payable (or, where
payments of Tax must be made by reference to estimated amounts, such estimated
Tax (calculated in good faith) as due and payable for the relevant period) by it
prior to the accrual of any fine or penalty for late payment, unless (and only
to the extent that):

 

  (i) payment of those Taxes is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes and the costs
required to contest them; and

 

  (iii) failure to pay those Taxes does not and cannot reasonably be expected to
have a Material Adverse Effect.

 

(b) No member of the Group may change its residence for Tax purposes.

 

19.27 Joint Ventures

 

(a) No member of the Group may:

 

  (i) enter into, invest in, acquire any interest in, transfer any asset to,
lend to, be the creditor of any Financial Indebtedness of or give any guarantee
in respect of the obligations of any Joint Venture; or

 

  (ii) trade with or sell to or acquire assets or services from any Joint
Venture otherwise than on arm’s length terms.

 

(b) Paragraph (a) shall not apply to a Joint Venture between two or more
Obligors if participation in that Joint Venture by each such Obligor would not
otherwise breach the terms of this Agreement.

 

19.28 Guarantees

 

(a) The Company must ensure that each of the Subsidiaries of Novacom which owns
at any time assets having an aggregate value the Base Currency Equivalent of
which is €1,000,000 or more promptly becomes an Additional Guarantor in
accordance with the terms of Clause 28.6 (Additional Obligors).

 

(b) The Company must ensure that each Additional Borrower will become an
Additional Guarantor at or before the time it becomes an Additional Borrower.

 

19.29 Security

 

(a) Each Obligor shall ensure that the persons identified in Schedule 6
(Security) will execute and deliver to the Security Agent the intended Security
Documents identified against their name in that Schedule at or before the time
provided for in that Schedule.

 

(b) Each Obligor must, on acquiring any asset or establishing any blocked
account which:

 

  (i) would not be immediately and effectively charged by the then existing
Security Documents: and

 

(ii)            (A)           is of a type which is charged by the then existing
Security Documents; or

 

 

 

84



--------------------------------------------------------------------------------

  (B) is otherwise material to the business of that Obligor,

 

executes and delivers to the Security Agent such further or additional Security
Documents in relation to such assets as the Majority Lenders may reasonably
require and in form and substance satisfactory to them.

 

(c) Each Obligor shall execute and deliver to the Security Agent such further or
additional Security Documents in such form as the Majority Lenders shall require
creating an effective first ranking fixed Security Interest over the shares in
any entity which becomes an Obligor after Pantel Closing.

 

(d) The Obligors must perform their obligations under paragraphs (b) and (c)
above unless they demonstrate to the reasonable satisfaction of the Facility
Agent that it is unlawful for the relevant person to execute and deliver such
Security Documents and that person executing and delivering such Security
Documents would result in personal liability for that person’s directors or
other management. Each Obligor must use, and must procure that the relevant
person uses, all reasonable endeavours lawfully to avoid any such unlawfulness
or personal liability. This includes agreeing to a limit on the amount secured.
The Majority Lenders may (but shall not be obliged to) agree to such a limit if,
in the opinion of the Majority Lenders, to do so might avoid the relevant
unlawfulness or personal liability.

 

(e) Each Obligor shall, and shall procure that each other relevant member of the
Group which is its Subsidiary shall, at its own expense, execute and do all such
assurances, acts and things as the Security Agent may reasonably require:

 

  (i) for registering any Security Documents in any required register and for
perfecting or protecting the security intended to be afforded by the Security
Documents; and

 

  (ii) if the Security Documents have become enforceable, for facilitating the
realisation of all or any part of the assets which are subject to the Security
Documents and the exercise of all powers, authorities and discretions vested in
the Security Agent or in any receiver of all or any part of those assets,

 

and in particular shall execute all transfers, conveyances, assignments and
releases of that property whether to the Security Agent or to its nominees and
give all notices, orders and directions which the Security Agent may reasonably
think expedient.

 

(f) On each date that a Security Document is entered into after Pantel Closing,
each Obligor shall procure that the documents listed in Part 4 of Schedule 2
(Conditions precedent documents) in respect of the Obligor entering into such
Security Document are delivered to the Facility Agent.

 

19.30 Material Agreements

 

(a) No Obligor shall, without the prior written consent of the Facility Agent
(acting reasonably), enter into any material agreement(s) and material
contract(s) which is entered into on business terms that are worse than at
arm’s-length and/or which has or could reasonably be expected to have a Material
Adverse Effect.

 

(b) Subject to paragraph (c) below but without prejudice to Clause 19.35 (Pantel
Closing), each Obligor will take all best efforts to maintain in full force and
effect and to comply in all material respects with each of the Material
Agreements to which it is a party.

 

85



--------------------------------------------------------------------------------

(c) Any Concession Contract may be terminated provided that such termination
does not result from any default or breach by any member of the Group.

 

19.31 Related party transactions

 

No Obligor shall, without the prior written consent of the Facility Agent,
acting on the instructions of the Majority Lenders, make any payment to any
member of the Group or Affiliate except as permitted by and made in accordance
with the Priority Agreement.

 

19.32 Surplus Cash

 

(a) Subject to paragraph (b) below, each Obligor will procure that none of its
Subsidiaries which is a Non-Obligor will, at any time hold Cash or Cash
Equivalent Investments greater than €500,000 (the amount of such excess being
the Cash Balance) and any such Cash Balance shall be lent by that Non-Obligor to
an Obligor which is its Holding Company.

 

(b) No Obligor shall be obliged at any time to procure that a Subsidiary lends
any Cash Balance under paragraph (a):

 

  (i) at a time when to do so would cause the Obligor or the Subsidiary to incur
a materially greater Tax liability in respect of the Cash Balance than it would
otherwise incur if the loan were made at a later date; or

 

  (ii) if to do so would be unlawful or result in personal liability for that
Subsidiary’s directors or other management.

 

19.33 Centre of Main Interests

 

No Obligor will cause or allow its registered office or Centre of Main Interests
to be in or maintain an Establishment in any jurisdiction other than its
jurisdiction of incorporation.

 

19.34 United States laws

 

(a) In this Subclause:

 

Code means the United States Internal Revenue Code of 1986.

 

ERISA means the United States Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate means, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

Margin Regulations means Regulations U and X issued by the Board of Governors of
the United States Federal Reserve System.

 

Margin Stock has the meaning given to it in the Margin Regulations.

 

Plan means an employee benefit plan as defined in section 3(3) of ERISA:

 

  (i) maintained by any Obligor or any ERISA Affiliate; or

 

  (ii) to which any Obligor or any ERISA Affiliate is required to make any
payment or contribution.

 

86



--------------------------------------------------------------------------------

Reportable Event means:

 

  (i) an event specified as such in section 4043 of ERISA or any related
regulation, other than an event in relation to which the requirement to give
notice of that event is waived by any regulation; or

 

  (ii) a failure to meet the minimum funding standard under section 412 of the
Code or section 302 of ERISA, whether or not there has been any waiver of notice
or waiver of the minimum funding standard under section 412 of the Code.

 

(b) No Obligor may:

 

  (i) extend credit for the purpose, directly or indirectly, of buying or
carrying Margin Stock; or

 

  (ii) use any Loan, directly or indirectly, to buy or carry Margin Stock or for
any other purpose in violation of the Margin Regulations.

 

(c) No Obligor may use any part of any Loan to acquire any security in a
transaction that is subject to the reporting requirements of section 13 or 14 of
the United States Securities Exchange Act of 1934.

 

(d) Each Obligor must promptly upon (but in no event later than fifteen (15)
days after) becoming aware of it notify the Facility Agent of:

 

  (i) any Reportable Event;

 

  (ii) the termination of or withdrawal from, or any circumstances reasonably
likely to result in a termination of or withdrawal from, any Plan subject to
Title IV of ERISA; and

 

  (iii) a claim or other communication alleging material non-compliance with any
law or regulation relating to any Plan.

 

(e) No Obligor or any of its ERISA Affiliates may establish any Plan subject to
Title IV of ERISA or become obligated to make any payment or contribution with
respect to any such Plan.

 

(f) Each of the Obligors and its ERISA Affiliates must ensure that no event or
condition exists at any time in relation to a Plan which is reasonably likely to
result in the imposition of a Security Interest on any of its assets or which is
reasonably likely to have a Material Adverse Effect.

 

19.35 Pantel Closing

 

The Company will ensure that:

 

  (a) a copy of any amendment to or waiver of the Business Transfer Agreement
and the Outsourcing Agreement is promptly supplied to the Facility Agent;

 

  (b) the Business Transfer Agreement and the Outsourcing Agreement are not
amended except:

 

  (i) with the consent of the Majority Lenders; or

 

87



--------------------------------------------------------------------------------

  (ii) in a manner or to a extent which is reasonably likely to improve:

 

  (A) the business, operations or condition (financial or otherwise) of the
Group taken as a whole;

 

  (B) the ability of an Obligor to perform its payment obligations under any of
the Finance Documents, its obligations under Clause 19.1 (Financial covenants)
or any other material obligation under any Finance Document; or

 

  (C) the validity or enforceability of, or the effectiveness or ranking of any
security granted or purported to be granted pursuant to any of the Finance
Documents or the rights and remedies of any Finance Party under any of the
Finance Documents;

 

  (c) Novacom will become the legal and beneficial owner of all the Assets (as
defined under the Business Transfer Agreement) and the Liabilities (as defined
under the Business Transfer Agreement) in accordance with the Business Transfer
Agreement;

 

  (d) on the date of Pantel Closing, all liabilities and obligations of Pantel
Rt. under this Agreement will be transferred to Novacom;

 

  (e) on the date of Pantel Closing, all general ledger items held by Pantel Rt.
on the date of Pantel Closing will be transferred to Novacom to the extent
provided for in the Business Transfer Agreement;

 

  (f) on or before the date falling 10 days after the date of Pantel Closing,
all the transfers referred to in paragraph (e) above will be recorded using
accounting entries;

 

  (g) on the date of Pantel Closing, customers accounting for at least 70 per
cent. of Pantel Rt. Consolidated Revenues for the period commencing on 1st
November, 2004 and ending on 30th November, 2004 will:

 

  (i) be transferred from Pantel Rt. to Novacom; or

 

  (ii) become customers of a member of the Group when the shares in Pantel
Technocom are transferred by Pantel Rt. to the Company;

 

  (h) on or before 31st August, 2007, 100 per cent. of customers of Pantel Rt.
on the date of Pantel Closing will be transferred to Novacom, except where that
customer has ceased to be a customer since the date of Pantel Closing as a
result of:

 

  (i) termination by the customer of that contract;

 

  (ii) termination of that contract for that customer’s breach;

 

  (iii) that contract having come to an end as the result of the lapse of time;
or

 

  (iv) Pantel Rt. or Novacom terminating the contract, but only if the Base
Currency Equivalent of the aggregate of:

 

  (A) the amount paid under that contract in the preceding 12 months; and

 

88



--------------------------------------------------------------------------------

  (B) the amount paid under any other contract terminated under this
subparagraph in the 12 months preceding its termination,

 

is less than or equal to €700,000 (and for the avoidance of doubt a customer
ceasing to be a customer as a result of any of the events specified in
subparagraphs (i) to (iii) above shall not be taken into account for the
purposes of the calculation under this subparagraph);

 

  (i) on the date of Pantel Closing, 100 per cent. of the agreements for
national interconnection services to which Pantel Rt. is party on the date of
Pantel Closing will be transferred to Novacom;

 

  (j) on the date of Pantel Closing, at least:

 

  (i) 57 per cent. of inbound international voice interconnection services
capacity held by Pantel Rt. on the date of Pantel Closing;

 

  (ii) 57 per cent. of outbound international voice interconnection services
capacity held by Pantel Rt. on the date of Pantel Closing;

 

  (iii) the agreement for international data interconnection services to which
Pantel Rt. and GTS are party on the date of Pantel Closing; and

 

  (iv) the agreement for international data interconnection services to which
Pantel Rt. and KPN are party on the date of Pantel Closing,

 

will be transferred to Novacom (or replaced by equivalent capacity or
agreements);

 

  (k) on the date of Pantel Closing, 100 per cent. of Material Software Licences
held by Pantel Rt. on the date of Pantel Closing will be transferred to Novacom;

 

  (l) on or before the date falling 6 months after the date of Pantel Closing,
all Software Licences held by Pantel Rt. on the date of Pantel Closing will be
transferred to Novacom (or replaced by equivalent licences) to the extent
required by the business of Novacom;

 

  (m) on the date of Pantel Closing, at least 60 per cent. of Roof Rental Leases
held by Pantel Rt. on the date of Pantel Closing will be transferred to Novacom;
and

 

  (n) on or before the date falling 6 months after the date of Pantel Closing,
100 per cent. of Roof Rental Leases held by Pantel Rt. on the date of Pantel
Closing will be transferred to Novacom (or replaced by equivalent leases) to the
extent required by the business of Novacom;

 

  (o) there are no rights establishing any benefit or right for any third party
in relation to the assets referred to in paragraphs (c)-(n) above;

 

  (p) on the date of Pantel Closing, Novacom will become the legal and
beneficial owner of the percentage listed below of the issued and paid-up share
capital of each of the following entities:

 

  (i) Pantel Slovakia s.r.o. – not less than 99 per cent.;

 

  (ii) Pantel Telekommunikacije in Kommunikacije d.o.o. – 100 per cent.;

 

89



--------------------------------------------------------------------------------

  (iii) Pantel Telecommunications and Communications Services GmbH – 100 per
cent.;

 

  (iv) SC Pantel Romania SRL – not less than 95 per cent.;

 

  (v) Company for Telecommunication and Communication Pantel d.o.o. Novi Sad -
100 per cent.; and

 

  (vi) PTB EAD – 100 per cent.;

 

  (q) all the shares referred to in paragraph (p) above have been paid up and
there are no rights establishing any benefit or right for any third party in
relation to those shares;

 

  (r) on the date of Pantel Closing, the Company will become the legal and
beneficial owner of all the shares in, and control, Novacom;

 

  (s) all the shares referred to in paragraph (r) above have been paid up and
there are no rights establishing any benefit or right for any third party in
relation to those shares;

 

  (t) on the date of Pantel Closing, the Company will become the legal and
beneficial owner of all the shares in, and control, Pantel Technocom;

 

  (u) all the shares referred to in paragraph (t) above have been paid up and
there are no rights establishing any benefit or right for any third party in
relation to those shares; and

 

  (v) no later than the day after the date of Pantel Closing, each member of the
Group takes all actions which are necessary to ensure registration of any share
transfer.

 

19.36 Dormant Subsidiaries

 

No Obligor shall (and the Company shall ensure no member of the Group will)
cause or permit any member of the Group which is a Dormant Subsidiary to
commence trading or cease to satisfy the criteria for a Dormant Subsidiary.

 

20. DEFAULT

 

20.1 Events of Default

 

Each of the events set out in this Clause is an Event of Default.

 

20.2 Non-payment

 

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless the
non-payment:

 

  (a) is caused solely by technical or administrative error by a bank in the
transmission of funds; and

 

  (b) is remedied within 3 Business Days of the due date.

 

20.3 Breach of other obligations

 

(a) An Obligor does not comply with any term of Clause 18 (Financial covenants).

 

90



--------------------------------------------------------------------------------

(b) An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 20.2 (Non-payment) or in Clause 18
(Financial covenants)).

 

(c) No Event of Default will occur under paragraph (b) above if the failure to
comply is capable of remedy and is remedied within 10 Business Days of the
earlier of the Facility Agent giving notice of the breach to the Company and any
Obligor becoming aware of the non-compliance or, if in order to effect such
remedy, an application must be made to an organ, agency or other administrative
or regulatory body of Hungary, then such period shall be extended by a further
20 Business Days.

 

20.4 Misrepresentation

 

A representation or warranty made or deemed to be repeated by an Obligor in any
Finance Document or in any document delivered by or on behalf of any Obligor
under any Finance Document is incorrect or misleading in any material respect
when made or deemed to be repeated, unless the circumstances giving rise to the
misrepresentation or breach of warranty:

 

  (a) are capable of remedy; and

 

  (b) are remedied within 14 days of the earlier of the Facility Agent giving
notice of the breach to the Company and any Obligor becoming aware of the
misrepresentation or breach of warranty.

 

20.5 Cross-default

 

Any of the following occurs in respect of a member of the Group or (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. or any of its Subsidiaries:

 

  (a) any of its Financial Indebtedness (or any amount payable in respect of its
Financial Indebtedness) is not paid when due (after the expiry of any originally
applicable grace period);

 

  (b) any of its Financial Indebtedness:

 

  (i) becomes prematurely due and payable prior to its stated maturity or, if
the Financial Indebtedness arises under a guarantee, prior to the stated
maturity of the Financial Indebtedness which is the subject of the guarantee;

 

  (ii) is placed on demand;

 

  (iii) is capable of being declared by or on behalf of a creditor to be
prematurely due and payable or of being placed on demand; or

 

  (iv) is terminated or closed out or is capable of being terminated or closed
out,

 

in each case, as a result of an event of default (howsoever described); or

 

  (c) any commitment of a provider of Financial Indebtedness to it is cancelled
or suspended, or is capable of being cancelled or suspended by such provider, in
each case, as a result of an event of default (howsoever described),

 

unless the Base Currency Equivalent of the aggregate principal amount of
Financial Indebtedness falling within all or any of paragraphs (a)-(c) above is
less than €1,000,000.

 

91



--------------------------------------------------------------------------------

20.6 Insolvency

 

Any of the following occurs in respect of any member of the Group (other than a
Dormant Subsidiary) or (until the Facility Agent accepts the resignation of
Pantel Rt. under Clause 28.7 (Resignation of Pantel Rt.)) Pantel Rt. or any of
its Subsidiaries:

 

  (a) it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;

 

  (b) it admits its insolvency or its inability to pay its debts as they fall
due;

 

  (c) it suspends making payments on any of its debts or announces an intention
to do so;

 

  (d) by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or restructuring of any of
its indebtedness; or

 

  (e) a moratorium is declared or instituted in respect of any of its
indebtedness.

 

If a moratorium occurs in respect of any member of the Group or (until the
Facility Agent accepts the resignation of Pantel Rt. under Clause 28.7
(Resignation of Pantel Rt.)) Pantel Rt. or any of its Subsidiaries, the ending
of the moratorium will not remedy any Event of Default caused by the moratorium.

 

20.7 Insolvency proceedings

 

(a) Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 

  (i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group (other than a
Dormant Subsidiary) or (until the Facility Agent accepts the resignation of
Pantel Rt. under Clause 28.7 (Resignation of Pantel Rt.)) Pantel Rt. or any of
its Subsidiaries;

 

  (ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the Group (other than a Dormant Subsidiary) or (until the Facility
Agent accepts the resignation of Pantel Rt. under Clause 28.7 (Resignation of
Pantel Rt.)) Pantel Rt. or any of its Subsidiaries;

 

  (iii) the appointment of a liquidator (other than in respect of a solvent
liquidation of a member of the Group which is not an Obligor), receiver,
administrator, administrative receiver, compulsory manager or other similar
officer in respect of any member of the Group (other than a Dormant Subsidiary)
or (until the Facility Agent accepts the resignation of Pantel Rt. under Clause
28.7 (Resignation of Pantel Rt.)) Pantel Rt. or any of its Subsidiaries or any
of their respective assets; or

 

  (iv) enforcement of any Security over any assets of any member of the Group
(other than a Dormant Subsidiary) or (until the Facility Agent accepts the
resignation of Pantel Rt. under Clause 28.7 (Resignation of Pantel Rt.)) Pantel
Rt. or any of its Subsidiaries,

 

or any analogous procedure or step is taken in any jurisdiction.

 

92



--------------------------------------------------------------------------------

(b) Paragraph (a) shall not apply to:

 

  (i) any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 60 days of its date of filing or, if earlier, the
date on which it is advertised; or

 

  (ii) a Permitted Reorganisation.

 

(c) In this Subclause, the date of filing of a winding-up petition means the
date on which any creditor of any person has filed any claim at any relevant
court for the winding-up of that person.

 

20.8 United States Bankruptcy Laws

 

(a) In this Subclause U.S. Bankruptcy Law means Title 11 of the United States
Code or any other United States Federal or State bankruptcy, insolvency or
similar law.

 

(b) Any of the following occurs in respect of the Company:

 

  (i) it makes a general assignment for the benefit of creditors;

 

  (ii) it commences a voluntary case or proceeding under any U.S. Bankruptcy
Law;

 

  (iii) an involuntary case under any U.S. Bankruptcy Law is commenced against
it and is not controverted within 30 days or is not dismissed or stayed within
90 days after commencement of the case; or

 

  (iv) any material order for relief or other order of similar effect is entered
or granted under any U.S. Bankruptcy Law.

 

20.9 Creditors’ process

 

(a) Except as provided in paragraph (b) below, any attachment, sequestration,
distress, execution or analogous event affects any asset or assets of any member
of the Group or (until the Facility Agent accepts the resignation of Pantel Rt.
under Clause 28.7 (Resignation of Pantel Rt.)) Pantel Rt. or any of its
Subsidiaries.

 

(b) Paragraph (a) does not apply if:

 

  (i) the Base Currency Equivalent of the aggregate value of that asset or those
assets is less than €250,000; or

 

  (ii) that attachment, sequestration, distress, execution or analogous event is
being contested in good faith and with due diligence and is discharged within 14
days.

 

20.10 Analogous proceedings

 

There occurs, in relation to any member of the Group or (until the Facility
Agent accepts the resignation of Pantel Rt. under Clause 28.7 (Resignation of
Pantel Rt.)) Pantel Rt. or any of its Subsidiaries, in any jurisdiction to which
it or any of its assets are subject, any event which, in the opinion of the
Majority Lenders (acting in good faith), appears to correspond with any of those
mentioned in Clauses 20.6 (Insolvency) to 20.9 (Creditors’ process) (inclusive).

 

93



--------------------------------------------------------------------------------

20.11 Cessation of business

 

Any member of the Group or (until the Facility Agent accepts the resignation of
Pantel Rt. under Clause 28.7 (Resignation of Pantel Rt.)) Pantel Rt. or any of
its Subsidiaries suspends, ceases, or threatens to suspend or cease, to carry on
all or a substantial part of its business or to change the nature of its
business from that undertaken at the date of this Agreement except as a result
of any disposal allowed under this Agreement.

 

20.12 Finance Documents

 

(a) It is or becomes unlawful for any Obligor to perform any of its obligations
under the Finance Documents.

 

(b) Any Finance Document is not effective in accordance with its terms or is
alleged by an Obligor to be ineffective in accordance with its terms for any
reason.

 

(c) A Security Document does not create the Security Interests it purports to
create or (except to the extent disclosed under Clause 16.20 (Security
Documents)) does not provide a first ranking priority security interest in
favour of the Security Agent and the Finance Parties over the assets which the
security is required to cover.

 

(d) An Obligor repudiates or rescinds a Finance Document or evidences an
intention to repudiate or rescind a Finance Document.

 

(e) Any of the Hedging Documents is terminated as a result of an Illegality, Tax
Event, Tax Event upon Merger or Potential Event of Default (as defined in the
1992 ISDA Agreement or the 2002 ISDA Agreement) or a Force Majeure Event (as
defined in the 2002 ISDA Agreement).

 

20.13 Audit qualification

 

The Auditors qualify their report on the financial statements contained in any
audited consolidated Accounts of the Company:

 

  (a) on the grounds that the information supplied to them or to which they had
access was inadequate or unreliable;

 

  (b) on the grounds that they are unable to prepare such Accounts on a going
concern basis, unless the qualification is capable of remedy and is remedied
within 20 Business Days of the date of that report.

 

Any report made by the Auditors on the internal controls of the Company under
Section 404 of the Sarbanes Oxley Act shall not constitute a report for this
purpose.

 

20.14 Government action

 

(a) The authority or ability of any Obligor to conduct its business is wholly or
substantially curtailed by any seizure, expropriation, nationalisation,
compulsory acquisition, intervention, restriction or other action by or on
behalf of any governmental, regulatory or other authority or other person.

 

(b) All or a majority of the issued and paid up shared capital of any Obligor or
the whole or any part of its respective revenues or assets are ceased,
expropriated, nationalised or compulsorily acquired.

 

94



--------------------------------------------------------------------------------

20.15 Transaction Documents

 

(a) Any Transaction Document which is not maintained or complied with and the
Company is unable to demonstrate to the reasonable satisfaction of the Majority
Lenders that this does not have or, could not reasonably be expected to have, a
Material Adverse Effect.

 

(b) Any Transaction Document is in whole or in part cancelled, withdrawn,
terminated, modified, withheld, suspended or revoked or does not remain in full
force or effect or otherwise expires or lapses and is not renewed prior to its
expiry date or prior to its expiry and the Company is unable to demonstrate to
the reasonable satisfaction of the Majority Lenders that this does not have or,
could not reasonably be expected to have, a Material Adverse Effect.

 

(c) Any authorisation required for the entry into and performance by an Obligor
of any Transaction Document ceases to be in full force and effect and is not
replaced to the reasonable satisfaction of the Majority Lenders within 15
Business Days of it ceasing to be in full force and effect.

 

(d) Any party to any Material Agreement or Shareholder Document rescinds or
purports to rescind or repudiates or purports to repudiate any such agreement in
whole or in part where to do so would in the opinion of the Majority Lenders
(acting in good faith) materially and adversely affect the interests of the
Lenders under the Finance Documents.

 

20.16 Proceedings

 

(a) There shall occur any litigation, arbitration, administrative, governmental,
regulatory or other investigations, proceedings or enquiry (including any such
by any (i) monopoly, anti-trust or competition authority or commission, or any
equivalent body in the European Commission or any division of any of them or
authority deriving power from any of them or (ii) any sector specific regulatory
authority) concerning or arising in consequence of any of the Finance Documents
or the implementation of any matter or transaction provided for in the Finance
Documents, and which is reasonably likely to be determined adversely to any
member of the Group, and which if so determined has, or could reasonably be
expected to have, a Material Adverse Effect.

 

(b) Any one or more judgments or orders which is not being contested in good
faith and by appropriate proceedings is made against any member of the Group
involving an aggregate liability (not paid or fully covered by Insurance) the
Base Currency Equivalent of which is more than €3,000,000 in aggregate unless
all those judgments and orders are vacated or discharged within fourteen days of
their being made.

 

20.17 Disposal of Interest

 

(a) The Company ceases to own directly:

 

  (i) at least 99.996222 per cent. of the issued and paid-up share capital of
Hungarotel; or

 

  (ii) 100 per cent. of the issued and paid-up share capital of Novacom and
Pantel Technocom;

 

(b) Novacom ceases to have direct control over any of the following entities or
to own directly:

 

  (i) at least 80 per cent. of the issued and paid-up share capital of Pantel
Slovakia s.r.o;

 

95



--------------------------------------------------------------------------------

  (ii) at least 80 per cent. of the issued and paid-up share capital of Pantel
Telekommunikacije in Kommunikacije d.o.o.;

 

  (iii) at least 80 per cent. of the issued and paid-up share capital of Pantel
Telecommunications and Communications Services GmbH

 

  (iv) at least 80 per cent. of the issued and paid-up share capital of SC
Pantel Romania SRL;

 

  (v) at least 80 per cent. of the issued and paid-up share capital of Company
for Telecommunication and Communication Pantel d.o.o. Novi Sad; and

 

  (vi) at least 80 per cent. of the issued and paid-up share capital of PTB EAD.

 

unless the change of ownership is made as part of a Permitted Reorganisation or
the entity is a Dormant Subsidiary.

 

(c) Any entity whose share capital is identified in paragraph (a) or (b) above
ceases to be a person of which the Company has direct or indirect control.

 

(d) Any entity whose share capital is identified in paragraph (b) above ceases
to be a person of which Novacom has direct or indirect control.

 

20.18 Material adverse effect

 

Any event or series of events (whether related or not) occurs which, in the
opinion of the Majority Lenders (acting in good faith), has a Material Adverse
Effect.

 

20.19 Acceleration

 

(a) If an Event of Default described in Clause 20.8 (U.S. Bankruptcy Laws)
occurs, the Total Commitments will, if not already cancelled under this
Agreement, be immediately and automatically cancelled and all amounts
outstanding under the Finance Documents will be immediately and automatically
due and payable.

 

(b) If an Event of Default is outstanding, the Facility Agent may, and must if
so instructed by the Majority Lenders, by notice to the Company:

 

  (i) declare that an Event of Default has occurred; and/or

 

  (ii) if the Total Commitments have not already been cancelled under paragraph
(a), cancel all or any part of the Total Commitments; and/or

 

  (iii) declare that all or part of any amounts outstanding under the Finance
Documents are:

 

  (A) immediately due and payable; and/or

 

  (B) payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders; and/or

 

  (iv) enforce, or instruct the Security Agent to enforce, the security
constituted by each Security Document, in accordance with its terms; and/or

 

  (v) call or instruct the Security Agent to call, on the Guarantors under
Clause 15 (Guarantee and indemnity); and/or

 

96



--------------------------------------------------------------------------------

  (vi) otherwise exercise any of its rights and/or remedies under the Finance
Documents.

 

Any notice given under this Subclause will take effect in accordance with its
terms.

 

(c) Notwithstanding any other term of this Agreement, during the period from the
date of this Agreement to the date of Hungarotel Closing (inclusive) no Lender
is entitled to cancel an A Commitment except:

 

  (i) because the conditions precedent referred to in Clause 4.1 (Conditions
precedent documents) have not been complied with;

 

  (ii) for a reason which would entitle that Lender to refuse to participate in
the A Loan under Clause 4.2 (Further conditions precedent);

 

  (iii) because the conditions precedent referred to in Clause 4.4 (Further
conditions precedent to Loan made available at Hungarotel Closing) have not been
complied with; or

 

  (iv) under Clause 7.1 (Mandatory prepayment - illegality).

 

(d) Notwithstanding any other term of this Agreement, during the period from the
date of this Agreement to the date of Pantel Closing (inclusive) no Lender is
entitled to cancel a B Commitment except:

 

  (i) because the conditions precedent referred to in Clause 4.1 (Conditions
precedent documents) have not been complied with;

 

  (ii) for a reason which would entitle that Lender to refuse to participate in
the B Loan under Clause 4.2 (Further conditions precedent);

 

  (iii) because the conditions precedent referred to in Clause 4.5 (Further
conditions precedent to Loan made available at Pantel Closing) have not been
complied with; or

 

  (iv) under Clause 7.1 (Mandatory prepayment - illegality).

 

21. SECURITY

 

21.1 Security Agent as holder of security

 

Unless expressly provided to the contrary, the Security Agent holds any security
created by a Security Document in accordance with paragraph 16 of Schedule 7
(Security Agent) of the Priority Agreement.

 

21.2 Responsibility

 

The Security Agent is not liable or responsible to any other Finance Party for:

 

  (a) any failure in perfecting or protecting the security created by any
Security Document; or

 

  (b) any other action taken or not taken by it in connection with a Security
Document.

 

97



--------------------------------------------------------------------------------

21.3 Title

 

(a) The Security Agent may accept, without enquiry, the title (if any) an
Obligor may have to any asset over which security is intended to be created by
any Security Document.

 

(b) The Security Agent has no obligation to insure any such asset or the
interests of the Finance Parties in any such asset.

 

21.4 Possession of documents

 

The Security Agent is not obliged to hold in its own possession any Security
Document, title deed or other document in connection with any asset over which
security is intended to be created by a Security Document. Without prejudice to
the above, the Security Agent may allow any bank providing safe custody services
or any professional adviser to the Security Agent to retain any of those
documents in its possession.

 

21.5 Investments

 

Except as otherwise provided in any Security Document, all moneys received by
the Security Agent under the Finance Documents may be:

 

  (a) invested in the name of, or under the control of, the Security Agent in
any investment for the time being authorised by English law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent with the consent of the Majority Lenders; or

 

  (b) placed on deposit in the name of, or under the control of, the Security
Agent at such bank or institution (including any other Finance Party) and upon
such terms as the Security Agent may think fit.

 

21.6 Approval

 

Each Finance Party confirms its approval of each Security Document and
authorises and directs the Security Agent (by itself or by such person(s) as it
may nominate) to execute and enforce the same as trustee (or agent) or as
otherwise provided (and whether or not expressly in the names of the Finance
Parties) on its behalf.

 

21.7 Conflict with Security Documents

 

If there is any conflict between the provisions of this Agreement and any
Security Document with regard to instructions to or other matters affecting the
Security Agent, this Agreement will prevail.

 

21.8 Release of security

 

(a) If a disposal to a person or persons outside the Group of any asset owned by
an Obligor over which security has been created by the Security Document is:

 

  (i) allowed by the terms of Clause 19.6 (Disposals); or

 

  (ii) being effected at the request of the Majority Lenders in circumstances
where any of the security created by the Security Documents has become
enforceable; or

 

  (iii) being effected by enforcement of the Security Documents,

 

98



--------------------------------------------------------------------------------

the Security Agent is irrevocably authorised to execute on behalf of each
Finance Party and each Obligor (and at the cost of the relevant Obligor) the
releases referred to in paragraph (b) below.

 

(b) The releases referred to in paragraph (a) above are:

 

  (i) any release of the security created by the Security Documents over that
asset; and

 

  (ii) if that asset comprises all of the shares in the capital of any Obligor
(or any Holding Company of an Obligor) held by members of the Group, a release
of that Obligor and its Subsidiaries from all present and future liabilities
(both actual and contingent and including any liability to any other Obligor
under the Finance Documents by way of contribution or indemnity) in its capacity
as a Guarantor (but not as a Borrower) under the Finance Documents and a release
of all Security Interests granted by that Obligor and its Subsidiaries under the
Security Documents.

 

(c)          (i)           In the case of sub-paragraph (a)(i) above, the Net
Disposal Proceeds of the disposal must be applied in accordance with Clause 7
(Prepayment and cancellation).     (ii)          In the case of sub-paragraphs
(a)(ii) and (iii) above, the net cash proceeds of the disposal must be applied
in accordance with Clause 14.7 (Partial payments).

 

(d) If the Security Agent is satisfied that a release is allowed under this
Subclause, each Finance Party must execute (at the cost of the relevant Obligor)
any document which is reasonably required to achieve that release. Each other
Finance Party irrevocably authorises the Security Agent to execute any such
document. Any release will not affect the obligations of any other Obligor under
the Finance Documents.

 

21.9 Co-security agent

 

(a) The Security Agent may appoint a co-security agent in any jurisdiction
outside the jurisdiction in which the Security Agent is incorporated:

 

  (i) if the Security Agent considers that without the appointment the interests
of the Finance Parties under the Finance Documents might be materially and
adversely affected;

 

  (ii) for the purpose of complying with any law, regulation or other condition
in any jurisdiction; or

 

  (iii) for the purpose of obtaining or enforcing a judgment or enforcing any
Finance Document in any jurisdiction.

 

(b) Any appointment under this Subclause will only be effective if the
co-security agent confirms to the Security Agent and the Company in form and
substance satisfactory to the Security Agent that it is bound by the terms of
this Agreement as if it were the Security Agent.

 

(c) The Security Agent may remove any co-security agent appointed by it and may
appoint a new co-security agent in its place.

 

(d) The Company must pay to the Security Agent any reasonable remuneration paid
by the Security Agent to any co-security agent appointed by it, together with
any related costs and expenses properly incurred by the co-security agent.

 

99



--------------------------------------------------------------------------------

21.10 Perpetuity period

 

The perpetuity period for the trusts in this Agreement is 80 years.

 

22. THE ADMINISTRATIVE PARTIES

 

22.1 Appointment and duties of the Agents

 

(a) Each Finance Party (other than such Agent) irrevocably appoints each Agent
to act as its agent under the Finance Documents.

 

(b) Each Finance Party irrevocably authorises each Agent to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (ii) execute each Finance Document expressed to be executed by the relevant
Agent on its behalf.

 

(c) Each Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

 

(d) Each Finance Party confirms that:

 

  (i) any Administrative Party has authority to accept on its behalf the terms
of any reliance letter or engagement letter relating to the Reports or any other
reports or letters provided in connection with the Finance Documents or the
transactions contemplated by the Finance Documents, to bind it in respect of
those Reports, reports or letters and to sign that reliance letter or engagement
letter on its behalf and to the extent that reliance letter or engagement letter
has already been entered into ratifies those actions; and

 

  (ii) it accepts the terms and qualifications set out in that reliance letter
or engagement letter.

 

22.2 Role of the Mandated Lead Arrangers

 

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has any obligation of any kind to any other Party in connection with
any Finance Document.

 

22.3 No fiduciary duties

 

Except as specifically provided in a Finance Document:

 

  (a) nothing in the Finance Documents makes an Administrative Party a trustee
or fiduciary for any other Party or any other person; and

 

  (b) no Administrative Party need hold in trust any moneys paid to or recovered
by it for a Party in connection with the Finance Documents or be liable to
account for interest on those moneys.

 

100



--------------------------------------------------------------------------------

22.4 Individual position of an Administrative Party

 

(a) If it is also a Lender, each Administrative Party has the same rights and
powers under the Finance Documents as any other Lender and may exercise those
rights and powers as though it were not an Administrative Party.

 

(b) Each Administrative Party may:

 

  (i) carry on any business with any Obligor or its related entities (including
acting as an agent or a trustee for any other financing); and

 

  (ii) retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with any Obligor or
its related entities.

 

22.5 Reliance

 

Each Agent may:

 

  (a) rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;

 

  (b) rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

  (c) engage, pay for and rely on professional advisers selected by it
(including those representing a Party other than that Agent); and

 

  (d) act under the Finance Documents through its personnel and agents.

 

22.6 Majority Lenders’ instructions

 

(a) Each Agent is fully protected if it acts on the instructions of the Majority
Lenders in the exercise of any right, power or discretion or any matter not
expressly provided for in the Finance Documents. Any such instructions given by
the Majority Lenders will be binding on all the Lenders. In the absence of
instructions, each Agent may act or refrain from acting as it considers to be in
the best interests of all the Lenders.

 

(b) Each Agent may assume that, unless it has received notice to the contrary,
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.

 

(c) Neither Agent is authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings in
connection with any Finance Document.

 

(d) An Agent may require the receipt of security satisfactory to it, whether by
way of payment in advance or otherwise, against any liability or loss which it
may incur in complying with the instructions of the Majority Lenders.

 

22.7 Responsibility

 

(a) No Administrative Party is responsible to any other Finance Party for the
legality, validity, effectiveness, enforceability, adequacy, accuracy,
completeness or performance of:

 

  (i) any Finance Document or any other document;

 

101



--------------------------------------------------------------------------------

  (ii) any statement or information (whether written or oral) made in or
supplied in connection with any Finance Document; or

 

  (iii) any observance by any Obligor of its obligations under any Finance
Document or any other document.

 

(b) Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

  (ii) has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document.

 

22.8 Exclusion of liability

 

(a) Neither Agent is liable or responsible to any other Finance Party for any
action taken or not taken by it in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

(b) No Party (other than the relevant Agent) may take any proceedings against
any officer, employee or agent of an Agent in respect of any claim it might have
against that Agent or in respect of any act or omission of any kind by that
officer, employee or agent in connection with any Finance Document. Any officer,
employee or agent of an Agent may rely on this Subclause and enforce its terms
under the Contracts (Rights of Third Parties) Act 1999.

 

(c) The Facility Agent is not liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Facility Agent if the Facility Agent has taken all necessary
steps as soon as reasonably practicable to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Facility Agent for that purpose.

 

(d)     (i)     

Nothing in this Agreement will oblige any Administrative Party to satisfy any
know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.

 

    (ii )    Each Finance Party confirms to each Administrative Party that it is
solely responsible for any know your customer requirement it is required to
carry out and that it may not rely on any statement in relation to those
requirements made by any other person.

 

22.9 Default

 

(a) Neither Agent is obliged to monitor or enquire whether a Default has
occurred. Neither Agent is deemed to have knowledge of the occurrence of a
Default.

 

(b) If the Facility Agent:

 

  (i) receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or

 

102



--------------------------------------------------------------------------------

  (ii) is aware of the non-payment of any principal, interest or fee payable to
a Lender under any Finance Document,

 

it must promptly notify the Lenders.

 

22.10 Information

 

(a) Each Agent must promptly forward to the person concerned the original or a
copy of any document which is delivered to that Agent by a Party for that
person.

 

(b) Except where a Finance Document specifically provides otherwise, neither
Agent is obliged to review or check the adequacy, accuracy or completeness of
any document it forwards to another Party.

 

(c) Except as provided above, neither Agent has any duty:

 

  (i) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

  (ii) unless specifically requested to do so by a Lender in accordance with a
Finance Document, to request any certificate or other document from any Obligor.

 

(d) In acting as an Agent, an Agent will be treated as acting through its agency
division which will be treated as a separate entity from its other divisions and
departments. Any information received or acquired by an Agent which, in its
opinion, is received or acquired by another division or department or otherwise
than in its capacity as an Agent may be treated as confidential by that Agent
and will not be treated as information possessed by that Agent in its capacity
as such.

 

(e) Neither Agent is obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.

 

(f) Each Obligor irrevocably authorises each Agent to disclose to the other
Finance Parties any information which, in that Agent’s opinion, is received by
it in its capacity as an Agent.

 

22.11 Indemnities

 

(a) Without limiting the liability of any Obligor under the Finance Documents,
each Lender must within three Business Days of demand indemnify each Agent for
that Lender’s proportion of any loss or liability incurred by that Agent in
acting as an Agent, except to the extent that the loss or liability is caused by
that Agent’s gross negligence or wilful misconduct.

 

(b) A Lender’s proportion of the liability or loss set out in paragraph (a)
above is the proportion which its participation in the Loans bear to all the
Loans on the date of the demand. If, however, there are no Loans outstanding on
the date of demand, then the proportion will be the proportion which its
aggregate Commitments bear to the Total Commitments at the date of demand or, if
the Total Commitments have been cancelled, bore to the Total Commitments
immediately before being cancelled.

 

103



--------------------------------------------------------------------------------

(c) Each Agent may deduct from any amount received by it for a Lender any amount
due to that Agent from that Lender under a Finance Document but unpaid.

 

22.12 Compliance

 

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

22.13 Resignation

 

(a) An Agent may resign and appoint any of its Affiliates as its successor Agent
by giving notice to the other Finance Parties and the Company.

 

(b) Alternatively, an Agent may resign by giving notice to the Finance Parties
and the Company, in which case the Majority Lenders may appoint a successor
Agent to it.

 

(c) If no successor Agent has been appointed under paragraph (b) above within 30
days after notice of resignation was given, the retiring Agent may appoint a
successor Agent to it.

 

(d) The person(s) appointing a successor Agent must, if practicable, consult
with the Company prior to the appointment.

 

(e) Except as provided below, the resignation of an Agent and the appointment of
a successor Agent will both become effective only when the successor Agent
notifies all the Parties that it accepts its appointment and executes and
delivers to the Facility Agent a duly completed Deed of Accession (as defined in
the Priority Agreement).

 

(f) The resignation of a Security Agent and the appointment of a successor
Security Agent will not become effective until:

 

  (i) each of the Finance Parties (other than the Security Agent) confirms that
it is satisfied with the credit rating of the proposed successor Security Agent;
and

 

  (ii) the Facility Agent confirms that it is satisfied that the Security
Documents (and any related documentation) have been transferred to or into (and
where required registered in) the name of the proposed successor Security Agent.

 

(g) On satisfying the above conditions, the successor Agent will succeed to the
position of the retiring Agent and the term Facility Agent or Security Agent (as
applicable) will mean the successor Agent.

 

(h) The retiring Agent must, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

(i) Upon its resignation becoming effective, this Clause will continue to
benefit a retiring Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was an Agent, and, subject to
paragraph (h) above, it will have no further obligations under any Finance
Document.

 

(j) The Majority Lenders may, by notice to any Agent, require it to resign under
paragraph (b) above.

 

104



--------------------------------------------------------------------------------

(k) An Obligor must (at its own cost) take any action and execute any document
which is required by the Security Agent so that a Security Document provides for
effective and perfected security in favour of any successor Security Agent.

 

22.14 Relationship with Lenders

 

(a) Each Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days’ prior notice from that Lender to the
contrary.

 

(b) The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

(c) The Facility Agent must keep a register of all the Parties and supply any
other Party with a copy of the register on request. The register will include
each Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.

 

22.15 Agent’s management time

 

In the event that any Agent, acting reasonably, determines that, as a result of
the occurrence or existence, as appropriate, of any event(s), fact(s) and/or
circumstance(s), the scope and/or extent of that Agent’s management time or
other resources necessary and/or desirable to enable and facilitate that Agent
to properly discharge and perform that Agent’s obligations under the Finance
Documents is significantly greater than that originally contemplated (in the
context of the relevant Fee Letter(s)), that Agent shall confirm such
determination in writing to the Company, following which any amount payable to
an Agent under this Agreement shall include the cost of utilising that Agent’s
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as that Agent may notify to the Company in
writing, and is in addition to any fee paid or payable to that Agent under
Clause 24 (Fees).

 

22.16 Notice period

 

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.

 

23. EVIDENCE AND CALCULATIONS

 

23.1 Accounts

 

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

23.2 Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will, in the absence of manifest error, be conclusive
evidence of the matters to which it relates.

 

23.3 Calculations

 

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days.

 

105



--------------------------------------------------------------------------------

24. FEES

 

24.1 Agents’ fees

 

The Company must pay (or ensure that there is paid) to each Agent for its own
account an agency fee in the amount and in the manner agreed in the Fee Letter
between that Agent and the Company.

 

24.2 Arrangement fee, work fee and retainer fee

 

The Company must pay (or procure that there is paid) to the Facility Agent for
the account of the Global Coordinators an arrangement fee, work fee and retainer
fee in the amount and in the manner agreed in the Fee Letter between the
Facility Agent, the Global Coordinators and the Company.

 

24.3 Commitment fee

 

(a) The Company must pay to the Facility Agent for the account of each Lender a
commitment fee in the Base Currency computed at the rate of 0.65 per cent. per
annum on the undrawn, uncancelled amount of each Lender’s Commitments.

 

(b) Accrued commitment fee is payable from and including the date of this
Agreement semi-annually in arrear. Accrued commitment fee is also payable to the
Facility Agent for a Lender on the date its Commitments are cancelled in full.

 

25. INDEMNITIES AND BREAK COSTS

 

25.1 Currency indemnity

 

(a) The Company must, as an independent obligation indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

 

  (i) that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or

 

  (ii) that liability being converted into a claim, proof, judgment or order, in
a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

(b) Unless otherwise required by law, each Obligor waives any right it may have
in any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

25.2 Other indemnities

 

(a) The Company must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

 

  (i) the occurrence of any Default;

 

  (ii) any failure by an Obligor to pay any amount due under a Finance Document
on its due date, including any resulting from any distribution or redistribution
of any amount among the Lenders under this Agreement;

 

106



--------------------------------------------------------------------------------

  (iii) (other than by reason of gross negligence or wilful default by that
Finance Party) a Loan not being made after a Request has been delivered for that
Loan; or

 

  (iv) a Loan (or part of a Loan) not being prepaid in accordance with this
Agreement.

 

The Company’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document, any amount repaid or prepaid or any Loan.

 

(b) The Company must indemnify each Agent against any loss or liability incurred
by that Agent as a result of:

 

  (i) investigating any event which that Agent reasonably believes to be a
Default; or

 

  (ii) acting or relying on any notice which that Agent reasonably believes to
be genuine, correct and appropriately authorised.

 

25.3 Break Costs

 

(a) Each Borrower must pay to each Lender its Break Costs in relation to Loans
or overdue amounts repaid or prepaid to it otherwise than on the last day of a
Term applicable thereto.

 

(b) Break Costs are the amount (if any) determined by the relevant Lender by
which:

 

  (i) the interest which that Lender would have received for the period from the
date of receipt of any part of its share in a Loan or an overdue amount to the
last day of the applicable Term for that Loan or overdue amount if the principal
or overdue amount received had been paid on the last day of that Term;

 

exceeds

 

  (ii) the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Term.

 

(c) Each Lender must supply to the Facility Agent for the relevant Borrower
details of the amount of any Break Costs claimed by it under this Subclause.

 

26. EXPENSES

 

26.1 Initial costs

 

On the date of Hungarotel Closing, the Company must pay to each Administrative
Party its costs and expenses in the amount and in the manner agreed in the
mandate letter dated 30th June, 2004 between Hungarotel and Calyon.

 

26.2 Subsequent costs

 

The Company must pay to each Administrative Party the amount of all costs and
expenses (including the costs and expenses of legal advisers) reasonably
incurred by it in connection with:

 

  (a) the negotiation, preparation, printing, execution and perfection of any
Finance Document and other documents contemplated thereby executed after the
date of this Agreement;

 

107



--------------------------------------------------------------------------------

  (b) syndication of the Facilities;

 

  (c) any amendment, waiver or consent made or granted in connection with the
Finance Documents; and

 

  (d) any other matter not of an ordinary administrative nature arising out of
or in connection with any Finance Document.

 

26.3 Enforcement costs

 

The Company must pay to each Finance Party the amount of all costs and expenses
(including the costs and expenses of legal advisers) incurred by it in
connection with the enforcement of, or the preservation of any rights under, any
Finance Document.

 

27. AMENDMENTS AND WAIVERS

 

27.1 Procedure

 

(a) Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority Lenders;
this includes any amendment or waiver of this Agreement. The Facility Agent may
effect, on behalf of any Finance Party, an amendment or waiver allowed under
this Clause.

 

(b) The Facility Agent must promptly notify the other Parties of any amendment
or waiver effected by it under paragraph (a) above. Any such amendment or waiver
is binding on all the Parties.

 

27.2 Exceptions

 

(a) An amendment or waiver which relates to:

 

  (i) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

  (ii) Clause 2.4 (Nature of a Finance Party’s rights and obligations);

 

  (iii) an extension of the date of payment of any amount to a Lender under the
Finance Documents;

 

  (iv) a reduction in the Margin or a reduction in the amount of or change in
the currency of any payment of principal, interest, fee or other amount payable
to a Lender under the Finance Documents;

 

  (v) an increase in, or an extension of, a Commitment or the Total Commitments;

 

  (vi) a release of an Obligor other than in accordance with the terms of this
Agreement or the Priority Agreement;

 

  (vii) a release of any Security Document other than in accordance with Clause
21.8 (Release of security) of this Agreement and the equivalent provisions of
the Priority Agreement;

 

108



--------------------------------------------------------------------------------

  (viii) a term of a Finance Document which expressly requires the consent of
each Lender;

 

  (ix) the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents;

 

  (x) the ranking or subordination provided for in the Priority Agreement; or

 

  (xi) this Clause,

 

may only be made with the consent of all the Lenders.

 

(b) An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 

(c) A Fee Letter may be amended or waived with the agreement of the
Administrative Party that is a party to that Fee Letter and the Company.

 

27.3 Change of currency

 

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.

 

27.4 Waivers and remedies cumulative

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

28. CHANGES TO THE PARTIES

 

28.1 Assignments and transfers by Obligors

 

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders or in accordance
with Clause 28.7 (Resignation of Pantel Rt.).

 

28.2 Assignments and transfers by Lenders

 

(a) A Lender (the Existing Lender) may, subject to the following provisions of
this Subclause, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any other person (the
New Lender).

 

(b) Without limitation to the generality of paragraph (a), a New Lender may be a
bank or financial institution or a trust or fund or other person which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets.

 

(c) Unless the Company and the Facility Agent otherwise agree, a transfer of
part of a Commitment or part of its rights and obligations under this Agreement
by the Existing Lender must be in a minimum amount of €2,000,000.

 

109



--------------------------------------------------------------------------------

(d) The consent of the Company is required for an assignment or transfer to a
New Lender which is not another Lender or an Affiliate of a Lender unless there
is an outstanding Event of Default or the assignment or transfer is made in
connection with syndication of the Facilities. The consent of the Company may
not be unreasonably withheld or delayed. The Company will be deemed to have
given its consent if it has not responded to a request for consent within ten
Business Days of the Facility Agent making the request.

 

(e) The Company may not withhold its consent solely because the assignment or
transfer might increase the Mandatory Cost.

 

(f) An assignment will only be effective if the New Lender confirms to the
Facility Agent and the Company in form and substance satisfactory to the
Facility Agent that, it is bound by obligations to the other Finance Parties
under this Agreement equivalent to those it would have been under if it were an
Original Lender.

 

(g) No assignment or transfer under this Clause will be effective until the
Facility Agent has completed all know your customer requirements relating to any
person that it is required to carry out in relation to such assignment or
transfer. The Facility Agent is not obliged to execute a Transfer Certificate
until it has completed all know your customer requirements to its satisfaction.

 

(h) A transfer of obligations will be effective only if either:

 

  (i) rights are assigned, corresponding obligations are released and equivalent
obligations are acceded to in accordance with the provisions of Clause 28.3
(Procedure for transfer by assignment, release and accession or novation); or

 

  (ii) the obligations are novated in accordance with the provisions of Clause
28.3 (Procedure for transfer by assignment, release and accession or novation).

 

(i) Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of €1,500.

 

(j) Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

(k) A Lender may sub-participate or sub-contract its obligations under this
Agreement.

 

28.3 Procedure for transfer by assignment, release and accession or novation

 

(a) An assignment, release and accession or a novation is effected if:

 

  (i) the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and

 

  (ii) the Facility Agent executes it.

 

The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.

 

(b) Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 

110



--------------------------------------------------------------------------------

(c) For a transfer by assignment, release and accession under a Transfer
Certificate in the form of Part 1 of Schedule 5 (Forms of Transfer Certificate),
on the Transfer Date:

 

  (i) the Existing Lender will assign absolutely to the New Lender the Existing
Lender’s rights expressed to be the subject of the assignment in the Transfer
Certificate (and any corresponding rights conferred on it by the Priority
Agreement);

 

  (ii) the Existing Lender will be released from the obligations expressed to be
the subject of the release in the Transfer Certificate (and any corresponding
obligations by which it is bound under the Priority Agreement); and

 

  (iii) the New Lender will become party to this Agreement as a Lender and to
the Priority Agreement as a Senior Creditor (as defined in the Priority
Agreement) and will be bound by obligations equivalent to those from which the
Existing Lender is released under sub-paragraph (ii) above.

 

(d) For a transfer by novation under a Transfer Certificate in the form of Part
2 of Schedule 5 (Forms of Transfer Certificate), on the Transfer Date:

 

  (i) the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
(and any corresponding rights conferred on it by and obligations assumed by it
in the Priority Agreement) in substitution for the Existing Lender;

 

  (ii) the Existing Lender will be released from those obligations (and any
corresponding obligations assumed by it in the Priority Agreement) and cease to
have those rights (and any corresponding rights conferred on it by the Priority
Agreement); and

 

  (iii) the New Lender will become a party to this Agreement as a Lender and to
the Priority Agreement as a Senior Creditor (as defined in the Priority
Agreement).

 

(e) The Facility Agent must, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Company a copy of that Transfer
Certificate.

 

28.4 Limitation of responsibility of Existing Lender

 

(a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the business, assets, prospects, condition (financial or otherwise) or
results of operations of any Obligor or any member of the Group;

 

  (ii) the legality, validity, effectiveness, enforceability, adequacy,
accuracy, completeness or performance of:

 

  (A) any Finance Document or any other document;

 

  (B) any statement or information (whether written or oral) made in or supplied
in connection with any Finance Document; or

 

  (C) any observance by any Obligor of its obligations under any Finance
Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

111



--------------------------------------------------------------------------------

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement;

 

  (ii) has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document; and

 

  (iii) is a person whose ordinary business includes participation in syndicated
facilities of this type.

 

(c) Nothing in any Finance Document requires an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 

  (ii) support any losses incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under any Finance Document or
otherwise.

 

28.5 Costs resulting from change of Lender or Facility Office

 

If:

 

  (a) a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs and as a result of the assignment, transfer or change, an
Obligor would be or become obliged to pay a Tax Payment or an Increased Cost,

 

then, unless the assignment, transfer or change is made by a Lender as part of
syndication of the Facilities prior to the Syndication Date or in order to
mitigate any circumstances giving rise to the Tax Payment, Increased Cost or a
right to be prepaid and/or cancelled by reason of illegality, the Obligor need
only pay that Tax Payment or Increased Cost to the same extent that it would
have been obliged to if no assignment, transfer or change had occurred.

 

28.6 Additional Obligors

 

(a) The Company must, by giving not less than 10 Business Days’ prior notice to
the Facility Agent, notify the Facility Agent (which must promptly notify the
Lenders) of its intention to request one of its wholly-owned Subsidiaries to
become an Additional Obligor.

 

(b) If the accession of an Additional Obligor requires any Finance Party to
carry out know your customer requirements in circumstances where the necessary
information is not already available to it, the Company must promptly on request
by any Finance Party supply to that Finance Party any documentation or other
evidence which is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or prospective new Lender to carry out and be satisfied with the
results of all applicable know your customer requirements.

 

112



--------------------------------------------------------------------------------

(c) The Company must ensure that any person required under this Agreement to
become an Obligor supplies to the Facility Agent all of the documents and
evidence set out in Part 3 of Schedule 2 (Conditions precedent documents) in
form and substance satisfactory to it.

 

(d) The relevant Subsidiary will become an Additional Obligor on the date of the
Obligor Accession Agreement executed by it.

 

(e) The Company must comply with its obligations under paragraph (a) above, if
the relevant person is an Additional Borrower, before the Additional Borrower
may use any Facility.

 

(f) The Lenders may impose any limitation on the ability of an Additional
Borrower to borrow under any Facility which they deem reasonably necessary.

 

(g) The prior consent of all the Lenders is required if the Additional Borrower
is:

 

  (i) not incorporated in a jurisdiction which is the same as the jurisdiction
of incorporation of one of the Original Borrowers; or

 

  (ii) an Additional Borrower whose Borrower’s Tax Jurisdiction is not the same
as that of one of the Original Borrowers.

 

(h) In the case of an Additional Borrower, until the Facility Agent notifies the
other Finance Parties and the Company that those documents and evidence are in
form and substance satisfactory to it, that Additional Borrower may not use any
Facility. The Facility Agent must give this notification as soon as reasonably
practicable after receipt of such documents and evidence in form and substance
satisfactory to it.

 

(i) Delivery of an Obligor Accession Agreement, executed by the relevant
Subsidiary and the Company, to the Facility Agent constitutes confirmation by
that Subsidiary and the Company that the Repeating Representations are then
correct.

 

(j) Each member of the Group must promptly give the Facility Agent all
assistance it requires in relation to the guarantees and security to be granted
pursuant to this Agreement including promptly answering all reasonable questions
and requisitions of the Facility Agent and its advisors in relation to the
assets of the Group.

 

28.7 Resignation of Pantel Rt.

 

(a) The Company may request that Pantel Rt. shall cease to be a Borrower and an
Obligor under and as defined in the Priority Agreement and shall have no further
rights or obligations under the Finance Documents by delivering to the Facility
Agent a Resignation Letter.

 

(b) The Facility Agent shall accept a Resignation Letter and notify the Company
and the Lenders of its acceptance if:

 

  (i) the Company has confirmed that no Default is outstanding or would result
from the acceptance of the Resignation Letter;

 

  (ii) no payment is due from Pantel Rt. under the Priority Agreement; and

 

  (iii) Pantel Rt. is under no actual or contingent obligations as a Borrower.

 

113



--------------------------------------------------------------------------------

(c) If the Facility Agent accepts the Resignation Letter, Pantel Rt. shall cease
to be a Borrower and an Obligor under and as defined in the Priority Agreement
and shall have no further rights or obligations under the Finance Documents.

 

28.8 Changes to the Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

29. DISCLOSURE OF INFORMATION

 

(a) Each Finance Party must keep confidential any information supplied to it by
or on behalf of any Obligor in connection with the Finance Documents. However, a
Finance Party is entitled to disclose information:

 

  (i) which is publicly available, other than as a result of a breach by that
Finance Party of this Clause;

 

  (ii) in connection with any legal or arbitration proceedings;

 

  (iii) if required to do so under any law or regulation;

 

  (iv) to a governmental, banking, taxation or other regulatory authority;

 

  (v) to its professional advisers who owe that Finance Party a duty of
confidentiality;

 

  (vi) to any member of the Group;

 

  (vii) to any rating agency, but only if the information is required for the
purpose of the rating of that Finance Party;

 

  (viii) to the extent allowed under paragraph (b) below; or

 

  (ix) with the agreement of the relevant Obligor.

 

(b) A Finance Party may disclose to an Affiliate or any person with whom it may
enter, or has entered into, any kind of transfer, participation or other
agreement in relation to this Agreement (a participant):

 

  (i) a copy of any Finance Document; and

 

  (ii) any information which that Finance Party has acquired under or in
connection with any Finance Document.

 

However, before a participant may receive any confidential information, it must
agree with the relevant Finance Party to keep that information confidential on
the terms of paragraph (a) above and this paragraph.

 

(c) This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

 

114



--------------------------------------------------------------------------------

30. SET-OFF

 

A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off. A Finance Party may
also at any time after the occurrence of a Default combine or consolidate
accounts held with it by any Obligor.

 

31. PRO RATA SHARING

 

31.1 Redistribution

 

If any amount owing by an Obligor under any of the Finance Documents to a Lender
(the recovering Lender) is discharged by payment, set-off or any other manner
other than through the Facility Agent under this Agreement (a recovery), then:

 

  (a) the recovering Lender must, within three Business Days, supply details of
the recovery to the Facility Agent;

 

  (b) the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Lender would have received if the recovery had been
received by the Facility Agent under this Agreement; and

 

  (c) the recovering Lender must pay to the Facility Agent an amount equal to
any such excess (the redistribution) within five Business Days of demand by the
Facility Agent.

 

31.2 Effect of redistribution

 

(a) The Facility Agent must treat a redistribution as if it were a payment by
the relevant Obligor under this Agreement and distribute it among the Lenders,
other than the recovering Lender, accordingly.

 

(b) When the Facility Agent makes a distribution under paragraph (a) above, the
recovering Lender will be subrogated to the rights of the Finance Parties which
have shared in that redistribution.

 

(c) If and to the extent that the recovering Lender is not able to rely on any
rights of subrogation under paragraph (b) above, the relevant Obligor will owe
the recovering Lender a debt which is equal to the redistribution, immediately
payable and of the type originally discharged.

 

(d) If:

 

  (i) a recovering Lender must subsequently return a recovery, or an amount
measured by reference to a recovery, to an Obligor; and

 

  (ii) the recovering Lender has paid a redistribution in relation to that
recovery,

 

each Finance Party must reimburse the recovering Lender all or the appropriate
portion of the redistribution paid to that Finance Party, together with interest
for the period while it held the redistribution. In this event, the subrogation
in paragraph (b) above will operate in reverse to the extent of the
reimbursement.

 

115



--------------------------------------------------------------------------------

31.3 Exceptions

 

Notwithstanding any other term of this Clause, a recovering Lender need not pay
a redistribution to the extent that:

 

  (a) it would not, after the payment, have a valid claim against the relevant
Obligor in the amount of the redistribution; or

 

  (b) it would be sharing with another Finance Party any amount which the
recovering Lender has received or recovered as a result of legal or arbitration
proceedings, where:

 

  (i) the recovering Lender notified the Facility Agent of those proceedings;
and

 

  (ii) the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

 

32. SEVERABILITY

 

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction in relation to any party to such Finance Document, that will
not affect:

 

  (a) in respect of such party the legality, validity or enforceability in that
jurisdiction of any other term of the Finance Documents;

 

  (b) in respect of any other party to such Finance Document the legality,
validity or enforceability in that jurisdiction of that or any other term of the
Finance Documents; or

 

  (c) in respect of any party to such Finance Document the legality, validity or
enforceability in other jurisdictions of that or any other term of the Finance
Documents.

 

33. COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

34. NOTICES

 

34.1 In writing

 

(a) Any communication in connection with a Finance Document must be in writing
and, unless otherwise stated, may be given:

 

  (i) in person, by post, fax, e-mail or any other electronic communication
approved by the Facility Agent; or

 

  (ii) if between the Facility Agent and a Lender and the Facility Agent and the
Lender agree, by e-mail or other electronic communication.

 

116



--------------------------------------------------------------------------------

(b) For the purpose of the Finance Documents, an electronic communication will
be treated as being in writing and a document.

 

(c) Unless it is agreed to the contrary, any consent or agreement required under
a Finance Document must be given in writing.

 

34.2 Contact details

 

(a) Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

(b) The contact details of the Company for this purpose are:

 

Address:    1201 Third Avenue Suite 3400, Seattle, Washington WA 98101-3034,
USA. Fax number:      E-mail:      Attention:     

 

With a copy to:

 

Address:    c/o Hungarotel Távközlési Rt., Terez krt. 46, H-1066 Budapest,
Hungary Fax number:      E-mail:      Attention:     

 

(c) The contact details of the Facility Agent for this purpose are:

 

For agency matters:

 

Address:    DFS/DSO/Middle Office, 92920 Paris La Défense Cedex, France
Fax number:      E-mail:      Attention:     

 

For administrative matters:

 

Address:   

DDO Fin. Moyens Paiement Fin. Structurés Projets,

92920 Paris La Défense Cedex, France

Fax number:      E-mail:      Attention:     

 

(d) Any Party may change its contact details by giving five Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.

 

(e) Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

34.3 Effectiveness

 

(a) Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 

  (i) if delivered in person, at the time of delivery;

 

117



--------------------------------------------------------------------------------

  (ii) if posted, five days after being deposited in the post, postage prepaid,
in a correctly addressed envelope;

 

  (iii) if by fax, when received in legible form;

 

  (iv) if by e-mail or any other electronic communication, when received in
legible form; and

 

  (v) if by posting to an electronic website, at the time of posting or (if the
relevant recipient did not at such time have access to such website) the time at
which such recipient is given access.

 

(b) A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

(c) A communication to the Facility Agent will only be effective on actual
receipt by it.

 

34.4 Obligors

 

(a) All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

 

(b) All communications under the Finance Documents to or from an Obligor (other
than the Company) must be sent through the Company.

 

(c) Each Obligor (other than the Company) irrevocably appoints the Company to
act as its agent:

 

  (i) to give and receive all communications under the Finance Documents;

 

  (ii) to supply all information concerning itself to any Finance Party; and

 

  (iii) to agree and sign all documents under or in connection with the Finance
Documents without further reference to any other Obligor; this includes any
amendment or waiver of this Agreement which would otherwise have required the
consent of the Guarantors.

 

(d) Any communication given to the Company in connection with a Finance Document
will be deemed to have been given also to the other Obligors.

 

(e) Each Finance Party may assume that any communication made by the Company is
made with the consent of each other Obligor.

 

34.5 Personal Liability

 

If an individual signs a certificate on behalf of any Party and the certificate
proves to be incorrect, the individual will incur no personal liability as a
result, unless the individual acted fraudulently or recklessly in giving the
certificate. In this case any liability of the individual will be determined in
accordance with applicable law.

 

35. LANGUAGE

 

(a) Any notice given in connection with a Finance Document must be in English.

 

118



--------------------------------------------------------------------------------

(b) Any other document provided in connection with a Finance Document must be:

 

  (i) in English; or

 

  (ii) (unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

 

36. GOVERNING LAW

 

This Agreement is governed by English law.

 

37. ENFORCEMENT

 

37.1 Jurisdiction

 

(a) Subject as set out below, the English courts have exclusive jurisdiction to
settle any dispute in connection with any Finance Document.

 

(b) Any New York State court or U.S. Federal court sitting in the City and
County of New York also has jurisdiction to settle any dispute in connection
with any Finance Document, and, for the benefit of the Finance Parties, each
Obligor submits to the jurisdiction of those courts.

 

(c) Subject as set out below, the English and New York courts are the most
appropriate and convenient courts to settle any such dispute and each Obligor
waives objection to those courts on the grounds of inconvenient forum or
otherwise in relation to proceedings in connection with any Finance Document.

 

(d) This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

 

  (i) proceedings in any other court; and

 

  (ii) concurrent proceedings in any number of jurisdictions.

 

This includes any jurisdiction where an asset subject to a Security Interest
created under a Security Document is located. In that case, the courts of the
jurisdiction where the asset is located at the time of enforcement under the
Security Document have non-exclusive jurisdiction to settle any dispute in
connection with that Security Document.

 

37.2 Service of process

 

(a) Each Obligor not incorporated in England and Wales irrevocably appoints
Clifford Chance Secretaries Limited, 10 Upper Bank Street, London E14 5JJ as its
agent under the Finance Documents for service of process in any proceedings
before the English courts.

 

(b) Each Obligor not incorporated or having a place of business in New York
State irrevocably appoints Law Debenture Corporate Services Inc., 767 Third
Avenue, New York, New York 10011 as its agent for service of process in any
proceedings before any court located in the State of New York.

 

(c) If any person appointed as process agent is unable for any reason to act as
agent for service of process, the Company (on behalf of all the Obligors) must
immediately (and in any event within 7 days of such event taking place) appoint
another agent on terms acceptable to the Facility Agent. Failing this, the
Facility Agent may appoint another agent for this purpose.

 

119



--------------------------------------------------------------------------------

(d) Each Obligor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

 

(e) This Subclause does not affect any other method of service allowed by law.

 

37.3 Waiver of immunity

 

Each Obligor irrevocably and unconditionally:

 

  (a) agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;

 

  (b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and

 

  (c) waives all rights of immunity in respect of it or its assets.

 

37.4 Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED ON OR ARISING FROM ANY FINANCE DOCUMENT OR ANY TRANSACTION
CONTEMPLATED BY ANY FINANCE DOCUMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

38. WHOLE AGREEMENT

 

The Finance Documents contain the complete agreement between the Parties on the
matters to which they are related and supersede all prior commitments,
agreements and understandings, whether written or oral, on those matters.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

120



--------------------------------------------------------------------------------

SCHEDULE 1

 

ORIGINAL PARTIES

 

PART 1

 

ORIGINAL OBLIGORS

 

Name of Original Borrowers

--------------------------------------------------------------------------------

 

Registration number

(or equivalent, if any)

--------------------------------------------------------------------------------

   

HUNGAROTEL TÁVKÖZLESI

RÉSZVÉNYTÁRSASÁG

       

PANTEL TÁVKÖZLÉSI KORLÁTOLT

FELELÖSSÉGÜ TÁRSASÁG

       

PANTEL HOLDING RÉSZVÉNYTÁRSASÁG

       

Name of Original Guarantors

--------------------------------------------------------------------------------

 

Registration number

(or equivalent, if any)

--------------------------------------------------------------------------------

   

HUNGARIAN TELEPHONE AND CABLE

CORP.

       

HUNGAROTEL TÁVKÖZLESI

RÉSZVÉNYTÁRSASÁG

       

PANTEL TÁVKÖZLÉSI KORLÁTOLT

FELELÖSSÉGÜ TÁRSASÁG

       

PANTEL TECHNOCOM TÁVKÖZLÉSI

SZOLGÁLTATÓ KORLÁTOLT

FELELÖSSÉGÜ TÁRSASÁG

       

 

121



--------------------------------------------------------------------------------

PART 2

 

ORIGINAL LENDERS

 

Name of Original Lender(s)

--------------------------------------------------------------------------------

   A


--------------------------------------------------------------------------------

   B


--------------------------------------------------------------------------------

   C


--------------------------------------------------------------------------------

Calyon Bank Hungary Rt.

   € 28,000,000    € 22,000,000    € 6,666,666.67

Magyar Külkereskedelmi Bank Részvénytársaság

   € 28,000,000    € 22,000,000    € 6,666,666.66

WestLB AG, London Branch

   € 28,000,000    € 22,000,000    € 6,666,666.67     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     € 84,000,000    € 66,000,000    € 20,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

122



--------------------------------------------------------------------------------

SCHEDULE 6

 

SECURITY DOCUMENTS

 

    

Security Document

--------------------------------------------------------------------------------

  

Time limit to effect security;

notarisation/registration

requirements

--------------------------------------------------------------------------------

1.    Hungarian law assignment of contractual rights made between Hungarotel as
security provider and the Security Agent made in the form of a notarial deed.   
On the date of Hungarotel Closing. 2.    Hungarian law assignment of contractual
rights made between the Company as security provider, the Security Agent and
Hungarotel as countersignor made in the form of a notarial deed.    On the date
of Hungarotel Closing. 3.    Hungarian law fixed charge agreement made between
Hungarotel as security provider and the Security Agent made in the form of a
notarial deed.   

On the date of Hungarotel Closing;

registration required.

4.    Hungarian law floating charge agreement made between Hungarotel as
security provider and the Security Agent made in the form of a notarial deed.   

On the date of Hungarotel Closing;

registration required.

5.    Hungarian law mortgage agreement made between Hungarotel as security
provider and the Security Agent made in the form of a notarial deed.   

On the date of Hungarotel Closing;

registration required.

6.    Hungarian law pledge over bank accounts agreement made between Hungarotel
as security provider and the Security Agent made in the form of a notarial deed.
   On the date of Hungarotel Closing. 7.    Hungarian law pledge over bank
accounts agreement made between the Company as security provider and the
Security Agent made in the form of a notarial deed.    On the date of Hungarotel
Closing. 8.    Hungarian law security deposit agreement made between the Company
as depositor, the Security Agent and Hungarotel as countersignor made in the
form of a notarial deed.    On the date of Hungarotel Closing. 9.    Hungarian
law pledge of receivables agreement made between Hungarotel as security provider
and the Security Agent made in the form of a notarial deed.    On the date of
Hungarotel Closing. 10.    Hungarian law pledge of receivables agreement made
between the Company as security provider, the Security Agent and Hungarotel as
countersignor made in the form of a notarial deed.    On the date of Hungarotel
Closing. 11.    Hungarian law assignment of contractual rights made between
Pantel Rt., Pantel Technocom and Novacom as security providers and the Security
Agent made in the form of a notarial deed.    On the date of Pantel Closing.

 

123



--------------------------------------------------------------------------------

    

Security Document

--------------------------------------------------------------------------------

  

Time limit to effect security;

notarisation/registration

requirements

--------------------------------------------------------------------------------

12.    Hungarian law assignment of contractual rights made between the Company
as security provider, the Security Agent and Pantel Rt., Pantel Technocom and
Novacom as countersignors made in the form of a notarial deed.    On the date of
Pantel Closing. 13.    Hungarian law fixed charge agreement made between Pantel
Rt., Pantel Technocom and Novacom as security providers and the Security Agent
made in the form of a notarial deed.   

On the date of Pantel Closing;

registration required.

14.    Hungarian law fixed charge agreement made between Pantel Rt. and Novacom
as security providers and the Security Agent encumbering the rights of Pantel
Rt. and Novacom over the optical network in accordance with the MAV Agreements
made in the form of a notarial deed.   

On the date of Pantel Closing;

registration required.

15.    Hungarian law floating charge agreement made between Pantel Rt., Pantel
Technocom and Novacom as security providers and the Security Agent made in the
form of a notarial deed.   

On the date of Pantel Closing;

registration required.

16.    Hungarian law mortgage agreement made between Pantel Rt., Pantel
Technocom and Novacom as mortgagors and the Security Agent made in the form of a
notarial deed.   

On the date of Pantel Closing;

registration required.

 

The agreement is to be amended

upon the creation of a mortgage

over the newly acquired real estates

of the security providers

17.    Hungarian law pledge over bank accounts agreement made between Pantel
Rt., Pantel Technocom and Novacom as security providers and the Security Agent
made in the form of a notarial deed.    On the date of Pantel Closing. 18.   
Hungarian law quota pledge agreement made between the Company as security
provider, the Security Agent and Pantel Technocom and Novacom as countersignors
made in the form of a notarial deed.   

On the date of Pantel closing;

registration required.

19.    Hungarian law pledge of receivables agreement made between Pantel Rt.,
Pantel Technocom and Novacom as security providers and the Security Agent made
in the form of a notarial deed.    On the date of Pantel Closing. 20.   
Hungarian law pledge of receivables agreement made between the Company as
security provider, the Security Agent and Pantel Rt., Pantel Technocom and
Novacom as countersignors made in the form of a notarial deed.    On the date of
Pantel Closing.

 

124



--------------------------------------------------------------------------------

    

Security Document

--------------------------------------------------------------------------------

  

Time limit to effect security;

notarisation/registration

requirements

--------------------------------------------------------------------------------

21.    Slovakian law security over 100% of the shares in Pantel Slovakia s.r.o.
between Pantel Rt., Novacom and Pantel Telecommunications and Communication
Services GmbH as security providers, the Security Agent and Pantel Slovakia
s.r.o. as company.   

On the date of Pantel Closing;

notarisation (notarial authentication

of signatures) and registration

required.

22.    Austrian law security over 100% of the shares of Pantel
Telecommunications and Communication Services GmbH between Pantel Rt. and
Novacom as security providers, the Security Agent and Pantel Telecommunications
and Communication Services GmbH as countersignor.    On the date of Pantel
Closing. 23.    Slovenian law security over 100% of the shares of Pantel
Telekommunikacije in Kommunikacije d.o.o. between Novacom as security provider,
the Security Agent and Pantel Telekommunikacije in Kommunikacije d.o.o. as
countersignor made in the form of a notarial deed.   

On the date of Pantel Closing;

registration required.

24.    Bulgarian law security over 100% of the shares of PTB EAD between Novacom
and any other shareholder of PTB EAD as security providers, the Security Agent
and PTB EAD made in the form of a notarial deed.   

Upon that entity becoming an

Obligor after Pantel Closing.

25.    Romanian law security over 100% of the shares in SC Pantel Romania SRL
between Novacom and any other shareholder of SC Pantel Romania SRL as security
providers, the Security Agent and SC Pantel Romania SRL made in the form of a
notarial deed.   

Upon that entity becoming an

Obligor after Pantel Closing.

26.    Serbian law security over 100% of the shares in Company for
Telecommunication and Communication Pantel d.o.o. Novi Sad between Novacom and
any other shareholder of Company for Telecommunication and Communication Pantel
d.o.o. Novi Sad as security providers, the Security Agent and Company for
Telecommunication and Communication Pantel d.o.o. Novi Sad made in the form of a
notarial deed.   

Upon that entity becoming an

Obligor after Pantel Closing.

 

125